Exhibit 10.1

 

Execution Version

 

$450,000,000

 

SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

among

 

ROYAL GOLD, INC.,

as the Borrower,

 

HIGH DESERT MINERAL RESOURCES, INC.,

as a Guarantor,

 

RG EXCHANGECO INC.,

as a Guarantor,

 

RG MEXICO, INC.,

as a Guarantor,

 

THE OTHER GUARANTORS

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

AND SUCH BANKS AND FINANCIAL INSTITUTIONS

AS MAY BECOME A PARTY HERETO FROM TIME TO TIME,

as Lenders,

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender and Administrative Agent,

 

with

 

HSBC SECURITIES (USA) INC.,

as Sole Lead Arranger and Joint Bookrunner,

 

and

 

SCOTIABANK,

as Syndication Agent and Joint Bookrunner

 

Dated as of January 29, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.1

Defined Terms

2

Section 1.2

Other Definitional Provisions; Time References

28

Section 1.3

Québec Matters

29

Section 1.4

Accounting Terms

29

Section 1.5

Amendment and Restatement

30

Section 1.6

Permitted Liens

30

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

30

 

 

 

Section 2.1

Revolving Loans

30

Section 2.2

Commitment Fee

32

Section 2.3

Commitment Reductions

32

Section 2.4

Prepayments

32

Section 2.5

Default Rate and Payment Dates

33

Section 2.6

Extension of an Interest Period

33

Section 2.7

Computation of Interest and Fees

33

Section 2.8

Pro Rata Treatment and Payments

35

Section 2.9

Non-Receipt of Funds by the Administrative Agent

36

Section 2.10

Inability to Determine Interest Rate; Base Rate Loans

37

Section 2.11

Illegality

37

Section 2.12

Requirements of Law

38

Section 2.13

Judgment Currency Conversion

39

Section 2.14

Indemnity

40

Section 2.15

Incremental Loans

40

Section 2.16

Taxes

42

Section 2.17

Defaulting Lenders

46

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

48

 

 

 

Section 3.1

Corporate Existence; Compliance with Law

48

Section 3.2

Corporate Power; Authorization; Enforceable Obligations

48

Section 3.3

Financial Condition; No Material Adverse Effect

48

Section 3.4

Compliance with Laws; No Conflict; No Default

49

Section 3.5

No Material Litigation

50

Section 3.6

Employee Benefit Plans and Canadian Pension Plans

50

Section 3.7

Environmental Matters

51

Section 3.8

Purpose of Loans

51

Section 3.9

Subsidiaries

51

Section 3.10

Ownership; Insurance

52

Section 3.11

Title to Royalty Interests; Liens

52

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 3.12

Royalty Agreements

52

Section 3.13

Indebtedness

53

Section 3.14

Taxes

53

Section 3.15

No Burdensome Restrictions

53

Section 3.16

Limitations on Incurrence of Indebtedness

53

Section 3.17

Accuracy and Completeness of Information

53

Section 3.18

Events of Default

53

Section 3.19

Material Contracts

53

Section 3.20

Margin Regulations

54

Section 3.21

Investment Company

54

Section 3.22

Metal Streaming Transactions

54

Section 3.23

FCPA

54

Section 3.24

Anti-Money Laundering

54

 

 

 

ARTICLE IV COLLATERAL SECURITY

55

 

 

Section 4.1

Security Documents

55

Section 4.2

No Limitation on Application of Security Interest

55

Section 4.3

Maintenance of Security Over Collateral Royalties

55

Section 4.4

Perfection and Maintenance of Liens

55

 

 

 

ARTICLE V CONDITIONS PRECEDENT

56

 

 

Section 5.1

Conditions to Closing

56

Section 5.2

Conditions to All Loans

58

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

59

 

 

Section 6.1

Financial Statements and Information

59

Section 6.2

Notices

60

Section 6.3

Payment of Taxes and Other Obligations

62

Section 6.4

Payment of Indebtedness

62

Section 6.5

Conduct of Business and Maintenance of Existence

62

Section 6.6

Maintenance of Collateral Royalty Interests and Defend Title

63

Section 6.7

Maintenance of Liens

63

Section 6.8

Maintenance and Perfection of Pledged Assets

63

Section 6.9

Title Opinions

63

Section 6.10

Insurance

63

Section 6.11

Inspection of Property; Books and Records; Discussions

63

Section 6.12

Compliance with Law

64

Section 6.13

Environmental Laws

64

Section 6.14

Compliance with ERISA and the Code

64

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 6.15

Use of Proceeds

65

Section 6.16

Further Assurances

65

Section 6.17

Financial Covenants

65

 

 

 

ARTICLE VII NEGATIVE COVENANTS

65

 

 

Section 7.1

Indebtedness

66

Section 7.2

Liens

67

Section 7.3

Guaranty Obligations

67

Section 7.4

Nature of Business

67

Section 7.5

Dissolution or Sale of Assets

67

Section 7.6

Mergers

68

Section 7.7

Advances and Loans

68

Section 7.8

Transactions with Affiliates

69

Section 7.9

Organizational Documents

69

Section 7.10

Modification of Material Agreements

69

Section 7.11

Limitation on Restricted Actions

69

Section 7.12

Maintenance of Collateral Royalties

70

Section 7.13

Canadian Pension Plans

70

Section 7.14

No Further Negative Pledges

71

Section 7.15

No Prepayment of Permitted Indebtedness

71

Section 7.16

Restrictive and Inconsistent Agreements

72

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

72

 

 

Section 8.1

Events of Default

72

Section 8.2

Acceleration; Remedies

74

 

 

 

ARTICLE IX THE AGENT

75

 

 

Section 9.1

Appointment

75

Section 9.2

Delegation of Duties

75

Section 9.3

Exculpatory Provisions

75

Section 9.4

Reliance by Administrative Agent

76

Section 9.5

Notice of Default

76

Section 9.6

Non-Reliance on Administrative Agent and Other Lenders

76

Section 9.7

Indemnification

77

Section 9.8

Administrative Agent in Its Individual Capacity

77

Section 9.9

Successor Administrative Agent

77

Section 9.10

Force Majeure

78

Section 9.11

Action by Administrative Agent

78

Section 9.12

Liability of Administrative Agent

78

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 9.13

Automatic Successor to Administrative Agent

78

Section 9.14

Quebec Security

78

Section 9.15

Nature of Duties

79

 

 

 

ARTICLE X MISCELLANEOUS

80

 

 

 

Section 10.1

Amendments, Waivers and Release of Collateral

80

Section 10.2

Substitution of Lenders

82

Section 10.3

Notices

82

Section 10.4

No Waiver; Cumulative Remedies

83

Section 10.5

Survival of Representations and Warranties

83

Section 10.6

Payment of Expenses and Taxes; Indemnification

83

Section 10.7

Successors and Assigns; Participations; Purchasing Lenders

85

Section 10.8

Adjustments; Set-off

88

Section 10.9

Table of Contents and Section Headings

89

Section 10.10

Counterparts

89

Section 10.11

Effectiveness

89

Section 10.12

Severability

89

Section 10.13

Integration

89

Section 10.14

Consent to Jurisdiction

89

Section 10.15

Governing Law

90

Section 10.16

Confidentiality

90

Section 10.17

Acknowledgments

91

Section 10.18

USA PATRIOT Act

92

Section 10.19

Proceeds of Crime

92

Section 10.20

Joint and Several Liability

92

 

 

 

ARTICLE XI GUARANTY

93

 

 

 

Section 11.1

The Guaranty

93

Section 11.2

Bankruptcy

93

Section 11.3

Continuing Guaranty

94

Section 11.4

Nature of Liability

94

Section 11.5

Independent Obligation

94

Section 11.6

Authorization

94

Section 11.7

Reliance

95

Section 11.8

Stay of Acceleration

95

Section 11.9

Waiver

95

Section 11.10

Confirmation of Payment

96

Section 11.11

Keepwell

97

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

Collateral Royalties

Schedule 1.1(b)

Lenders’ Administrative Details Schedule

Schedule 1.1(c)

Existing Collateral Security Documents

Schedule 1.1(d)

Royalty Interests (Non-Collateral Royalties)

Schedule 1.1(e)

Title Opinions

Schedule 3.4(b)

Project Governmental Approvals

Schedule 3.4(c)

Compliance Exceptions

Schedule 3.5

Litigation

Schedule 3.9

Subsidiaries

Schedule 3.12

Royalty Agreement Exceptions

Schedule 3.19

Material Contract Exceptions

Schedule 6.10

Insurance

Schedule 7.1

Existing Indebtedness

Schedule 7.2

Existing Liens

Schedule 7.5

Permitted Dispositions

Schedule 7.7

Debt Investments

Schedule 7.10

Modification of Material Agreements

 

EXHIBITS

 

Exhibit A

Form of Assignment Agreement

Exhibit B

Form of Joinder Agreement

Exhibit C

Form of Promissory Note

Exhibit D

Form of Notice of Borrowing

Exhibit E

Form of Notice of Extension

Exhibit F

Form of Pledge Agreement

Exhibit G

Form of Secretary’s Certificate

Exhibit H

Form of Security Agreement

Exhibit I

Form of Officer’s Certificate

Exhibit J

Form of Quarterly Compliance Certificate

Exhibit K

Form of Ratification and Confirmation

Exhibit L

Form of Incremental Increase Joinder

Exhibit M-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit M-2

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit M-3

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit M-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

 

v

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of
January 29, 2014 (the “Closing Date”), is by and among ROYAL GOLD, INC., a
corporation organized and existing under the laws of the State of Delaware, as
the borrower (“Royal Gold” or the “Borrower”), HIGH DESERT MINERAL
RESOURCES, INC., a corporation organized and existing under the laws of the
State of Delaware, as a guarantor (“High Desert”), RG EXCHANGECO INC., an
amalgamated corporation validly existing under the Canada Business Corporations
Act, as a guarantor (“RG Exchangeco”), RG MEXICO, INC., a corporation organized
and existing under the laws of the State of Delaware, as a guarantor (“RG
Mexico”), those additional guarantors identified as a “Guarantor” on the
signature pages hereto and such additional guarantors from time to time party
hereto, as guarantors (collectively, the “Additional Guarantors”) (with each of
High Desert, RG Exchangeco, RG Mexico and the Additional Guarantors being
individually referred to herein as a “Guarantor” and collectively referred to
herein as the “Guarantors”), those banks and financial institutions identified
as a “Lender” on the signature pages hereto and such other banks or financial
institutions as may from time to time become parties to this Agreement as a
lender (individually, each a “Lender” and collectively, the “Lenders”), and HSBC
BANK USA, NATIONAL ASSOCIATION, a national banking association organized under
the laws of the United States (in its individual capacity, “HSBC Bank”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

 

Recitals

 

A.            The Borrower, the Guarantors, the Lenders, the Administrative
Agent, and the other parties thereto entered into that certain Fifth Amended and
Restated Credit Agreement dated as of May 30, 2012 (as amended, modified,
continued or restated prior to the date hereof, the “Existing Agreement”),
whereby the Lenders made available to the Borrower a revolving credit facility
in the amount of Three Hundred Fifty Million Dollars ($350,000,000) (the
“Existing Committed Amount”).

 

B.            The Borrower, the Guarantors, the Lenders and the Administrative
Agent now desire to (i) extend the maturity date of the Existing Agreement,
(ii) increase the Existing Committed Amount under the Existing Agreement to a
maximum aggregate amount of Four Hundred Fifty Million Dollars ($450,000,000),
(iii) make available certain Incremental Loans in an aggregate principal amount
not to exceed One Hundred Fifty Million Dollars ($150,000,000), and
(iv) otherwise amend, restate, modify and continue the Existing Agreement as
provided in this Agreement and to continue any Loans under (and as defined in)
the Existing Agreement as Loans under (and as defined in) this Agreement.

 

C.            This Agreement, the Loans made pursuant hereto and the Obligations
described herein are secured by Liens on the Collateral in favor of the
Administrative Agent, which Liens, and the associated Security Documents, shall
be ratified, continued and affirmed.   Each of the Guarantors shall
unconditionally and irrevocably guaranty the payment and performance of all
obligations, including, without limitation, the Obligations, hereunder and under
the other Credit Documents.

 

1

--------------------------------------------------------------------------------


 

D.            Effective as of the Closing Date, the Existing Agreement is
amended, continued and restated in its entirety as set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1      Defined Terms.

 

As used in this Agreement, terms defined in the Preamble have the meanings
therein indicated, and the following terms have the following meanings:

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Asset for
any period, the amount of consolidated EBITDA of such Acquired Entity or Asset
for such period, all as determined on a consolidated basis for such Acquired
Entity or Asset in accordance with GAAP.

 

“Acquired Entity or Asset” shall mean any Person, property, asset, Royalty,
Metal Streaming Transaction or business acquired by the Borrower or any
Subsidiary thereof during any relevant period to the extent not subsequently
sold, transferred, abandoned or otherwise disposed by the Borrower or a
Subsidiary thereof.

 

“Additional Guarantors” shall have the meaning set forth in the Preamble.

 

“Additional Lenders” shall mean such banks and financial institutions that from
time to time become party to this Agreement as lenders after the Closing Date,
including each Purchasing Lender that joins the Agreement in accordance with
Section 10.07 and each Additional Incremental Lender that joins the Agreement in
accordance with Section 2.15.

 

“Additional Incremental Lender” shall mean, at any time, any bank or other
financial institution that agrees to provide any portion of any Incremental Loan
or Commitment Increase in accordance with Section 2.15.

 

“Administrative Agent” shall have the meaning set forth in the Preamble and
includes any successors in such capacity.

 

“Affected Lender” shall have the meaning set forth in Section 10.2.

 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of

 

2

--------------------------------------------------------------------------------


 

the management and policies of such Person whether by contract or otherwise. 
Notwithstanding the foregoing, none of the Administrative Agent or any
syndication agent, bookrunner, lead arranger or Lender shall be deemed an
Affiliate of the Borrower solely by reason of the relationship created by the
Credit Documents.

 

“Aggregate Excess Funding Amount” has the meaning set out in Section 2.17(d).

 

“Agreement” or “Credit Agreement” shall mean this Sixth Amended and Restated
Revolving Credit Agreement, as amended, restated, amended and restated,
modified, revised, increased, supplemented, extended, continued or replaced from
time to time in accordance with its terms together with all Schedules and
Exhibits hereto.

 

“AML Legislation” has the meaning set out in Section 10.19(a).

 

“Anti-Money Laundering Laws” means the US Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 and the regulations and rules promulgated thereunder, as amended from time
to time (the “USA PATRIOT Act”); the US Money Laundering Control Act of 1986 and
the regulations and rules promulgated thereunder, as amended from time to time;
the US Bank Secrecy Act and the regulations and rules promulgated thereunder, as
amended from time to time; and corresponding laws of (a) the European Union
designed to combat money laundering and terrorist financing and
(b) jurisdictions in which the Borrower operates or in which the proceeds of the
Loans will be used or from which repayments of the Obligations will be derived.

 

“Applicable Percentage” shall be determined from time to time by reference to
the Leverage Ratio, shall be effective as of the applicable calculation date of
such Leverage Ratio and shall be equal to the following:

 

 

 

Leverage
Ratio

 

Applicable
Percentage

 

Level I

 

< 1.0 to 1.0

 

1.25

%

Level II

 

> 1.0 to 1.0 and < 1.5 to 1.0

 

1.50

%

Level III

 

> 1.5 to 1.0 and < 2.0 to 1.0

 

1.75

%

Level IV

 

> 2.0 to 1.0 and < 3.0 to 1.0

 

2.25

%

Level V

 

> 3.0 to 1.0

 

3.00

%

 

“Applicable Reserve Percentage” shall mean for any day, the percentage which is
in effect for such day as prescribed by any banking authority or other
applicable Governmental Authority (or any successor) to which any Lender is
subject for determining the maximum reserve requirement (including without
limitation any basic, supplemental or emergency reserves) for purposes of making
Loans at the LIBOR Rate or any other category of deposits or liabilities by
reference to which the LIBOR Rate is determined.  The Applicable Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

3

--------------------------------------------------------------------------------


 

“Approved Bank” shall mean (a) any commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (b) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof, or
from Moody’s is at least P-1 or the equivalent thereof, or from Dominion Bond
Rating Service Limited is at least R-1 or the equivalent thereof.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignment Agreement” shall mean an Assignment Agreement, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Laws” shall mean the Bankruptcy Code, the Ley de Concursos
Mercantiles of Mexico, the Canadian Insolvency Legislation and all other
Requirements of Law pertaining or applicable to bankruptcy, insolvency, debtor
relief, debtor protection, liquidation, reorganization, arrangement,
receivership, moratorium, assignment for the benefit of creditors or other
similar laws applicable in the United States, Mexico, Canada or other applicable
jurisdictions as in effect from time to time.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day; (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.0%; or (c) the Lenders’ actual cost of funds
in effect on such day, as determined by each Lender in its sole discretion and
provided to the Administrative Agent.  For purposes hereof: “Prime Rate” shall
mean, at any time, the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate.  Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs.  The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent as its Prime Rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive in the absence of manifest
error) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Base Rate shall
be determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist.  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or in the actual cost of funds
shall be effective on the opening of business on the date of such change.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Loan” shall mean a Loan bearing interest at a rate per annum equal to
the sum of (i) the Base Rate, plus (ii) the Applicable Percentage; the
applicable Base Rate shall be re-determined by the Administrative Agent on each
day that a change in the Base Rate occurs.

 

“Borrower” shall have the meaning set forth in the Preamble.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Denver, Colorado, New York, New York or Toronto,
Ontario are authorized or required by law to close.

 

“Canadian Credit Party” means any Credit Party incorporated or otherwise
organized under the laws of Canada or any province or territory thereof.

 

“Canadian Income Tax Act” means the Income Tax Act (Canada), as amended from
time to time.

 

“Canadian Insolvency Legislation” shall mean the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time, and all other Requirements of Law pertaining or applicable to
bankruptcy, insolvency, debtor relief, debtor protection, winding up,
liquidation, reorganization, arrangement, receivership, moratorium, relief of
debts, assignment for the benefit of creditors or other similar laws applicable
in Canada or any other applicable jurisdictions as in effect from time to time.

 

“Canadian Pension Plan” shall mean a “registered pension plan”, as that term is
defined in subsection 248(1) of the Canadian Income Tax Act, which is or was
sponsored, administered or contributed to, or required to be contributed to by,
any Credit Party or under which any Credit Party has any actual or potential
liability.

 

“Canadian Ratification” shall mean that certain Ratification and Confirmation of
Security of even date herewith from RG Exchangeco in favor of the Administrative
Agent.

 

“Canadian Security Agreement” shall mean that certain General Security Agreement
from RG Exchangeco in favor of the Administrative Agent as further described on
Schedule 1.1(c) hereto, as ratified and confirmed pursuant to the Canadian
Ratification, together with all amendments, restatements, amendments and
restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings from time to time in accordance with
the terms thereof.

 

“Capital Expenditure” shall mean, for any period, all capital expenditures of
the Credit Parties and their Subsidiaries on a Consolidated basis for such
period, as determined in accordance with GAAP and reflected on the Consolidated
balance sheet of the Borrower.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of a sociedad anonima de capital variable, the corporate
capital interests or capital social, (iii) in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (iv) in the case of a
partnership, partnership interests (whether general or limited), (v) in the case
of a limited liability company, membership interests and (vi) any other right,
interest, participation or classification similar to the foregoing that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by Canada or the United States of America or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition (“Government Obligations”), (ii) Canadian dollar
denominated or Dollar denominated time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of an Approved
Bank, in each case with maturities of not more than 364 days from the date of
acquisition, (iii) commercial paper and variable or fixed rate notes issued by
any Approved Bank (or by the parent company thereof), or any variable rate notes
issued by, or guaranteed by any domestic corporation rated by two out of three
of the following ratings agencies as A-1 (or the equivalent thereof) or better
by S&P, or P-1 (or the equivalent thereof) or better by Moody’s, or R-1 (or the
equivalent thereof) or better by Dominion Bond Rating Service Limited, and
maturing within six months of the date of acquisition, (iv) repurchase
agreements with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by Canada or the United States
of America, (v) obligations of any province of Canada or state of the United
States or any political subdivision thereof for which the payment of the
principal, interest and redemption price shall have been arranged by irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment, (vi) auction preferred stock
rated by two out of three of the following ratings agencies in the highest
short-term credit rating category by S&P, Moody’s or Dominion Bond Rating
Service Limited and (vii) shares of money market mutual or similar funds that
(A) invest exclusively in assets satisfying the requirements of clauses
(i) through (vi) of this definition or (B) comply with Rule 2a-7 of the
Investment Company Act of 1940.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case

 

6

--------------------------------------------------------------------------------


 

pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean the occurrence of any of the following events: 
(a) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act) becomes the “beneficial owner” (as
defined in Rule l3d-3 under the Securities Exchange Act) of more than 25% of
then outstanding Voting Stock of the Borrower, measured by voting power rather
than the number of shares, or (b) Continuing Directors shall cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office, or (c) the Borrower or the Guarantors shall cease to
directly or indirectly own and control the Capital Stock that each of them has
pledged to the Administrative Agent pursuant to a Pledge Agreement.

 

“Closing Date” shall have the meaning set forth in the Preamble.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor statutes thereto.

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be, or is intended to be, subject to or
covered by, a Security Document and any other property or assets of a Credit
Party, whether tangible or intangible, whether real or personal and whether now
or hereafter acquired, that may from time to time secure the Obligations,
including the Collateral Royalties.

 

“Collateral Requirement” shall have the meaning set forth in Section 4.3.

 

“Collateral Royalties” shall mean each of (i) the following Royalties owned by
the Borrower: GSR #1, GSR #2, GSR #3 and NVR #1 with respect to the Pipeline
Project and the Robinson Royalty with respect to the Robinson Project; (ii) the
following Royalties owned by High Desert: SJ Royalty with respect to the
Betze-Post Mine and the Leeville Royalty with respect to the Leeville Project;
(iii) the following Royalties owned by RG Mexico: the Mulatos Royalty with
respect to the Mulatos Mine, the Penasquito Royalty with respect to the
Penasquito Project, the Dolores I and Dolores II Royalties with respect to the
Dolores Project; and (iv) the following Royalties owned by RG Exchangeco: Holt
McDermott, Malartic, Allan and Kutcho Creek; each of such Collateral Royalties
is further described on Schedule 1.1(a) hereto, together with, from time to time
hereafter, any other Royalty Interest subject to a Mortgage or other Security
Document satisfactory to the Required Lenders in their sole discretion.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans in an aggregate principal amount at any time outstanding up
to an amount equal to such Lender’s Commitment Percentage of the Committed
Amount.

 

“Commitment Fee” shall have the meaning set forth in Section 2.2.

 

“Commitment Fee Percentage” shall be determined from time to time by reference
to the Leverage Ratio, calculated as of the last day of each fiscal quarter,
shall be effective as of the applicable calculation date and shall be equal to
the following:

 

7

--------------------------------------------------------------------------------


 

 

 

Leverage
Ratio

 

Commitment
Fee Percentage

 

Level I

 

< 1.0 to 1.0

 

0.25

%

Level II

 

> 1.0 to 1.0 and < 1.5 to 1.0

 

0.30

%

Level III

 

> 1.5 to 1.0 and < 2.0 to 1.0

 

0.35

%

Level IV

 

> 2.0 to 1.0 and < 3.0 to 1.0

 

0.45

%

Level V

 

> 3.0 to 1.0

 

0.55

%

 

“Commitment Increase” shall have the meaning set forth in Section 2.15(a).

 

“Commitment Percentage” shall mean, for each Lender, the percentage identified
as its Commitment Percentage on the Lenders’ Administrative Details Schedule, as
such Commitment Percentage may be adjusted (i) pursuant to any Assignment
Agreement pursuant to which an Additional Lender became a Lender hereunder or a
Lender purchases an additional Commitment, in each case in connection with any
assignment made in accordance with the provisions of Section 10.7(c) or (ii) in
connection with each Commitment Increase and the respective Incremental Loan
and/or the addition of an Additional Incremental Lender pursuant to any
Incremental Increase Joinder, in each case in accordance with the provisions of
Section 2.15.

 

“Commitment Period” shall mean the period beginning on the date of satisfaction
of the conditions precedent set forth in Section 5.1 to, but not including, the
Maturity Date.

 

“Committed Amount” shall mean the maximum aggregate principal amount of Loans
that may be made by the Lenders hereunder, subject to the terms and conditions
herein, at any time, together with any Commitment Increase made in accordance
with Section 2.15, with the Committed Amount at the Closing Date being equal to
Four Hundred Fifty Million Dollars ($450,000,000).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” or “consolidated” shall mean, with reference to any term defined
herein, such term as applied to the accounts of Royal Gold and its Subsidiaries,
consolidated in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income of the
Borrower and its Subsidiaries determined in accordance with GAAP for such period
plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation, amortization, depletion and non-

 

8

--------------------------------------------------------------------------------


 

cash reclamation for such period, and (iv) any extraordinary or non-recurring
charges or non-cash charges, including non-cash charges resulting from
requirements to mark-to-market derivative obligations (including
commodity-linked securities) for such period (provided that any cash payment
made with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made), and
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, any extraordinary or non-recurring gains or non-cash
gains for such period, all determined on a consolidated basis in accordance with
GAAP; provided, that there shall be included in determining Consolidated EBITDA
for any period (to the extent not included in Consolidated Net Income), without
duplication, (a) the Acquired EBITDA of any Acquired Entity or Asset (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), based on the actual Acquired EBITDA of such Acquired
Entity or Asset for such period (including the portion thereof occurring prior
to such acquisition), and (b) an adjustment in respect of each Acquired Entity
or Asset equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Asset for such period (including the portion thereof
occurring prior to such acquisition) as specified in a Pro Forma Certificate and
delivered to the Administrative Agent.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or deficit) of the Borrower and its Subsidiaries, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, at any time, the value of all Consolidated
tangible assets of the Borrower and its Subsidiaries which would be shown on a
Consolidated balance sheet prepared as of such time in accordance with GAAP,
excluding all intangible assets, minus the sum of (x) all amounts which would be
shown on such balance sheets as minority interests in any such Subsidiary, plus
(y) all Consolidated liabilities of the Borrower and its Subsidiaries which
would be shown on such balance sheet prepared as of such time in accordance with
GAAP.

 

“Consolidated Total Indebtedness” means, without duplication, in relation to the
Borrower and its Subsidiaries, the sum of (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations under conditional sale or other title retention
agreements relating to property acquired and under all purchase money
obligations, (d) all obligations in respect of the deferred purchase price of
property or services, (e) all other obligations secured by any Lien on property
owned or acquired, whether or not the obligations secured thereby have been
assumed limited to the fair market value of the property secured thereby,
(f) all guarantees of the obligations of others, (g) all Capital Lease
Obligations, (h) all obligations, contingent or otherwise, as an account party
(including reimbursement obligations to the issuer) in respect of letters of
credit and letters of guarantee which support or secure obligations of others,
(i) the aggregate of all negative mark to market amounts in respect of hedge
obligations (netted against the aggregate of all positive mark to market amounts
in respect of hedge obligations), (k) all obligations in respect of prepaid

 

9

--------------------------------------------------------------------------------


 

production arrangements, prepaid forward sale arrangements or derivative
contracts in respect of which the Borrower or its Subsidiaries receive upfront
payments in consideration of an obligation to deliver product or commodities (or
make cash payments based on the value of product or commodities) at a future
time, and (l) all obligations, contingent or otherwise, in respect of bankers’
acceptances; provided, that, for all purposes herein, Consolidated Total
Indebtedness, with respect to the Borrower or the Credit Parties, shall mean all
Consolidated Total Indebtedness of the Borrower and its Subsidiaries on a
Consolidated basis; provided, further, that Consolidated Total Indebtedness
shall not include Indebtedness among the Credit Parties to the extent such
Indebtedness would be eliminated on a Consolidated basis.

 

“Continuing Directors” shall mean during any period of twenty-four (24)
consecutive months commencing after the Closing Date, individuals who at the
beginning of such twenty-four (24) month period were directors of the Borrower
(together with any new director whose election by the Borrower’s board of
directors was approved by, or whose nomination for election by the Borrower’s
shareholders was recommended by, a vote of at least a majority of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously approved or
recommended as described in this parenthetical).

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, any Assignment Agreement, any Incremental Increase Joinder, the
Security Documents, the Ratification, the Existing Credit Documents and all
other agreements, documents, certificates and Instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection herewith or
therewith, together with all amendments, modifications, supplements, revisions,
extensions and restatements of the foregoing, as well as any other document or
agreement which the Lenders and the Borrower agree is a Credit Document.

 

“Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, individually or collectively, as appropriate.

 

“Debt Investments” shall have the meaning set forth in Section 7.7.

 

“Default” shall mean any of the events specified in Section 8.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Default Rate” shall mean an interest rate equal to the sum of the LIBOR Rate,
plus the Applicable Percentage, plus two and one-half percent (2.5%) per annum.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement
in accordance with the terms hereof within two (2) Business Days of the date
required to be funded by it hereunder; (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Agreement within two (2) Business Days after any such payment is
due (excluding expense and similar reimbursements that are subject to good faith
disputes); (c) has given written notice (and the Administrative Agent has not
received a revocation in writing),

 

10

--------------------------------------------------------------------------------


 

to a Borrower, any Agent, or any Lender or has otherwise publicly announced (and
the Administrative Agent has not received notice of a public retraction) that
such Lender believes it will fail to fund payments required to be funded by it
under the Credit Documents; or (d) has been deemed insolvent or has become
subject to a bankruptcy or Insolvency Proceeding or has had appointed for it a
receiver, trustee or similar official.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, and
(c) any other Person (other than a natural person) approved by (i) the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, Eligible Assignee shall
not include any Credit Party or any Affiliate or Subsidiary thereof or any
Defaulting Lender.

 

“Employee Benefit Plan” shall mean any pension plan or other similar employee
benefit plan regulated by or within the meaning of ERISA or any other similar
legislation pursuant to which any Credit Party establishes a pension for or
otherwise makes contributions in respect of its employees, but does not include
a Canadian Pension Plan.

 

“Environmental Laws” shall mean any and all applicable Requirements of Law
regulating or relating to pollution or protection of human health or the
environment, as now or hereafter in effect, including Requirements of Law
regulating or relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes, and the
applicable World Bank Guidelines and Criteria and International Finance
Corporation Guidelines, each as in effect from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries are treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Event of Default” shall mean any of the events specified in Section 8.1.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with

 

11

--------------------------------------------------------------------------------


 

respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.16, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(h), and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Agreement” shall have the meaning given thereto in Recital A.

 

“Existing Committed Amount” shall have the meaning given thereto in Recital A.

 

“Existing Credit Documents” shall mean the Existing Agreement, the Original
Notes, the Existing Security Documents, the Existing Fee Letters and all other
agreements, documents, certificates and Instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection with the
Existing Agreement, together with all amendments, restatements, amendments and
restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings thereof from time to time prior to
the date hereof in accordance with the terms thereof, as well as any other
document or agreement which the Lenders and the Borrower agree is an Existing
Credit Document.

 

“Existing Fee Letters” shall mean (i) that certain Fee Letter — Structuring Fee
from HSBC, in its capacity as Administrative Agent, to the Borrower dated as of
May 30, 2012 and (ii) that certain Fee Letter — Upfront Fee from HSBC, in its
capacity as Administrative Agent, to the Borrower dated as of May 30, 2012, in
each case regarding certain fees payable by the Borrower.

 

“Existing Security Documents” shall mean the Security Documents entered into in
connection with the Existing Agreement as further described on Schedule
1.1(c) hereto, and any other agreement, assignment, document, power-of-attorney,
public deed, or other Instrument executed and delivered in connection with
(i) the granting, attachment, formalization and perfection of the Administrative
Agent’s security interests and Liens arising thereunder, including UCC financing
statements, PPSA financing statements and other similar registrations, filings
or instruments, (ii) the pledge or subordination of Indebtedness to or in favor
of the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent arising thereunder or (iii) any other mortgage, deed,
security, subordination, guaranty or support agreement or arrangement with
respect to the Obligations executed in connection with the Existing Agreement or
any Existing Credit Document, together with all amendments, restatements,
amendments and restatements, modifications, revisions, supplements, extensions,
continuations, and replacements thereof from time to time prior to the date
hereof in accordance with its terms (specifically including, but not limited to,
any PPSA extensions necessary or desirable to reflect the amendments made
hereunder); provided, however, no such Security Agreement, Pledge Agreement,
Subordination Agreement, nor any other agreement, assignment, document,
power-of-attorney, public deed, or other Instrument shall constitute an Existing
Security Document if it has been terminated in accordance with the requirements
of the Existing Agreement.

 

“Expropriation Event” shall mean the appropriation, confiscation, expropriation,
cancellation, seizure or nationalization (by Requirement of Law, intervention,
court order, condemnation, exercise of eminent domain or other action or form of
taking) of ownership or control of a Credit Party or any of its Subsidiaries or
of any Project or any substantial portion thereof, or any substantial portion of
the rights related thereto, or any substantial portion of the economic value
thereof, or which prevents or materially interferes with the ability of a Person
to own or operate the property subject to such action, including by the
imposition of any Tax, fee, charge or royalty.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FCPA” shall have the meaning given thereto in Section 3.23.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States applied on a consistent basis, subject, however, to the provisions
of Section 1.4 for the purpose of determination of compliance with the financial
covenants set out in Section 6.17.

 

“Gold” shall mean gold of minimum purity of at least 0.995 fineness conforming
in all respects with the requirements for good delivery on the London Bullion
Market.

 

“Governmental Approvals” shall mean any authorization, license, permit, consent,
approval, lease, ruling, certification, exemption, filing, variance, decree,
sanction, publication, declaration or registration, or other action whether
written or oral, of, by, from or on behalf of any Governmental Authority.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean the government of any nation, and any
provincial, territorial, divisional, state, county, regional, city or other
political subdivision thereof, and any tribal, aboriginal or native government,
and any entity, court, arbitrator or board of arbitrators, agency, department,
commission, board, bureau, regulatory authority or other instrumentality of any
of them exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government or Requirements of Law,
and any securities exchange or securities regulatory authority to which a Credit
Party is subject.

 

“Guarantor” has the meaning set forth in the Preamble.  The Guarantors as of the
Closing Date are RG Exchangeco, High Desert, and RG Mexico.  Guarantors shall
include any other Person that becomes a Guarantor by executing a Joinder
Agreement, together with the successors and permitted assigns of each Guarantor.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article XI.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation in respect of Indebtedness, whether or not contingent, (i) to
purchase any such Indebtedness or any property constituting security therefor,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof.  The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the lesser of (a) the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guaranty
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guaranty
Obligation.

 

“Hedging Agreement” shall mean, with respect to any Person, any agreement or
transaction entered into to protect such Person against fluctuations in the
price of gold, silver or other metals, interest rates, currency, raw materials,
fuel or commodity values, including any forward sales, spot deferred sales,
options, swaps, price fixing commitment, interest rate swap, cap or collar
agreement or similar arrangement between such Person and one or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements or other similar agreements
or arrangements.

 

“High Desert” shall have the meaning given to such term in the Preamble.

 

“HSBC Bank” shall have the meaning set forth in the Preamble.

 

“Incremental Increase Joinder” shall have the meaning set forth in
Section 2.15(c)(iii).

 

14

--------------------------------------------------------------------------------


 

“Incremental Loan” shall have the meaning set forth in Section 2.15(a).

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes, indentures or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the principal portion of all
Capital Lease Obligations of such Person, (i) all net payment obligations of
such Person under Hedging Agreements, (j) the maximum amount of all letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product and (m) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer; provided, however that Indebtedness shall not include
(x) Indebtedness among the Credit Parties to the extent such Indebtedness would
be eliminated on a Consolidated basis or (y) any amounts paid or to be paid to a
counterparty in any Metal Streaming Transaction.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Information” shall have the meaning set forth in Section 10.16.

 

“Insolvency Proceeding” shall mean any proceeding seeking to adjudicate a Person
an insolvent, seeking a receiving order against under any Bankruptcy Law, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief or composition of such
Person or its debts or a stay of proceedings of such Person’s creditors
generally (or any class of creditors) or any other relief, under any federal,
state provincial or foreign law now or hereafter in effect relating to
bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors (including the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Bankruptcy Code and any similar legislation in any jurisdiction) or at common
law or in equity.

 

15

--------------------------------------------------------------------------------


 

“Instrument” means any contract, agreement, indenture, mortgage, document,
writing or other instrument (whether formal agreement, letter or otherwise)
under which any obligation is evidenced, assumed or undertaken, or any Lien (or
right or interest therein) is granted or perfected.

 

“Interest Payment Date” shall mean (a) as to any Loan having an Interest Period
of three months or less, the last day of such Interest Period, (b) as to any
Loan having an Interest Period longer than three months, the day that is three
months after the first day of such Interest Period and the last day of such
Interest Period, and (c) as to any Base Rate Loan, the fifteenth (15th) day
following the last day of each calendar month.

 

“Interest Period” shall mean, with respect to any Loan,

 

(i)                       initially, the period commencing on the Borrowing Date
or extension date, as the case may be, with respect to a Loan and ending one,
two, three or six months thereafter, as selected by the Borrower in the Notice
of Borrowing given with respect thereto; and

 

(ii)                    thereafter, each period commencing on the last day of
the immediately preceding Interest Period applicable to such Loan and ending
one, two or three months thereafter, or of a longer period of days if available
and agreed to by the Lenders, as selected by the Borrower by irrevocable notice
to the Administrative Agent not less than three Business Days prior to the last
day of the then current Interest Period with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(A)                     if any Interest Period pertaining to a Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(B)                     any Interest Period pertaining to a Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(C)                     if the Borrower shall fail to give notice as provided
above, the Borrower shall be deemed to have selected a Loan with an Interest
Period of one month;

 

(D)                     no Interest Period in respect of any Loan shall extend
beyond the Maturity Date; and

 

(E)                      no more than four (4) Loans may be in effect at any
time.  For purposes hereof, Loans with different Interest Periods shall be
considered as separate Loans, even if they shall begin on the same date and have
the same

 

16

--------------------------------------------------------------------------------


 

duration, although borrowings, extensions and conversions may, in accordance
with the provisions hereof, be combined at the end of existing Interest Periods
to constitute a new Loan with a single Interest Period.

 

“Investment” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in or to any Person, whether by acquisition of
shares of Capital Stock, property, assets, indebtedness or other obligations or
securities or by loan, credit advance, capital contribution or otherwise.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit B, executed and delivered by a new or additional Guarantor.

 

“Lender” shall have the meaning set forth in the Preamble (including each
Additional Lender) and each successor (in such capacity).

 

“Lenders’ Administrative Details Schedule” shall mean, with respect to any
Lender, Schedule 1.1(b) (as revised or updated by the Administrative Agent or
such Lender from time to time) containing such Lender’s contact information for
purposes of notices provided under this Credit Agreement, such Lender’s account
details for purposes of payments made to such Lender under this Credit
Agreement, and such Lender’s Commitment Percentage.

 

“Leverage Ratio” means, on any date of measurement, the ratio of: (a) the sum of
(i) Consolidated Total Indebtedness as of such date, minus (ii) the aggregate
cash and cash equivalents included in the cash accounts listed on the
consolidated balance sheet of the Borrower and its Subsidiaries as at such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.

 

“LIBOR” shall mean, for any Loan for any Interest Period therefor, a rate of
interest per annum equal to the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, the term “LIBOR” shall
mean, for any Loan for any Interest Period therefor, the rate per annum
appearing on Reuters Screen LIBOR Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of
all such rates.  If, for any reason, neither of such rates is available, then
“LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on the Lenders’
Administrative Details Schedule;

 

17

--------------------------------------------------------------------------------


 

and thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the Loans of such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

LIBOR Rate     =

LIBOR

 

 

 

1.00 – Applicable Reserve Percentage

 

 

“Lien” shall mean any mortgage, deed of trust, pledge, charge, hypothecation,
assignment for security purposes, deposit arrangement for security purposes,
preferential right, option, encumbrance, lien (statutory or other), or other
security interest or collateral arrangement, or any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any Capital Lease having substantially the same economic effect as any of
the foregoing).

 

“Loan” shall have the meaning set forth in Section 2.1(a), and shall include
each Incremental Loan made pursuant to Section 2.15.

 

“Loan Increase Effective Date” shall have the meaning set forth in
Section 2.15(a).

 

“Material Adverse Effect” shall mean an effect or change, resulting or occurring
from any event or occurrence of any nature whatsoever, whether individually or
in the aggregate, which is materially adverse to (a) the business, assets,
operations, property or condition (financial or otherwise) of the Credit Parties
and their Subsidiaries taken as a whole, (b)  the ability of the Credit Parties,
taken as a whole, to make any payment or otherwise perform their obligations
under this Agreement, any of the Notes or any other Credit Document when such
payments and obligations are required to be performed, (c) the Collateral
Royalties taken as a whole, or (d) the validity or enforceability of this
Agreement, any of the Notes or any of the other Credit Documents or the rights
or remedies of the Administrative Agent or the Lenders hereunder or thereunder
or the perfection or priority of any Lien in favor of the Administrative Agent.

 

“Material Contract” shall mean any contract or agreement to which any Credit
Party or any of its Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect, including each Royalty
Agreement relating to a Collateral Royalty.

 

“Material Permitted Acquisition” shall mean, to the extent not otherwise
prohibited by this Agreement, any consummation or acquisition by any Credit
Party or Subsidiary thereof of (a) any Metal Streaming Transaction for which the
aggregate upfront deposit or similar payment paid by any Credit Party or
Subsidiary thereof exceeds $400,000,000 or (b) any Royalty or Royalty Agreement
for which the aggregate purchase price paid by any Credit Party or Subsidiary
thereof exceeds $400,000,000.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, pollutants, contaminants or
other materials or substances defined or

 

18

--------------------------------------------------------------------------------


 

regulated in or under any Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” shall mean the first to occur of (a) January 29, 2019 or (b) any
date on which the due date of the Loans is accelerated by reason of an Event of
Default pursuant to Section 8.2.

 

“Metal Streaming Transaction” shall mean a transaction pursuant to which the
Borrower and/or a Subsidiary of the Borrower acquires the contractual right to
purchase Metals produced from one or more mines on the terms and conditions set
forth in definitive purchase and sale documents related to such transaction.

 

“Metals” shall mean Gold, Silver, copper, lead, zinc, molybdenum, nickel, and
all other metals, minerals, ores and similar substances.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgages” shall mean, collectively, (i) the Sixth Amended and Restated
Mortgage, Deed of Trust, Security Agreement, Pledge and Financing Statement
(Pipeline Project — Lander County) of even date herewith from the Borrower to
Stewart Title of Nevada Holdings, Inc. with the Administrative Agent as the
beneficiary; (ii) the Fifth Amended and Restated Mortgage, Deed of Trust,
Security Agreement, Pledge and Financing Statement (Pipeline Project — Eureka
County) of even date herewith from the Borrower to Stewart Title of Nevada
Holdings, Inc. with the Administrative Agent as the beneficiary; (iii) the
Fourth Amended and Restated Mortgage, Deed of Trust, Security Agreement, Pledge
and Financing Statement (Robinson Project) of even date herewith from the
Borrower to Stewart Title of Nevada Holdings, Inc. with the Administrative Agent
as the beneficiary; and (iv) the Fourth Amended and Restated Mortgage, Deed of
Trust, Security Agreement, Pledge and Financing Statement (Leeville Project)
from High Desert to Stewart Title of Nevada Holdings, Inc. with the
Administrative Agent as the beneficiary; in each case, together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms thereof; a description of each of
the previous Mortgages securing the Obligations, together with the relevant
filing information with respect thereto, is set forth on Schedule 1.1(c).

 

“Nevada Royalties” shall mean the following Royalties owned by the Borrower: GSR
#1, GSR #2, GSR #3 and NVR #1 with respect to the Pipeline Project and the
Robinson Royalty with respect to the Robinson Project; and the following
Royalties owned by High Desert: SJ Royalty with respect to the Betze-Post Mine
and the Leeville Royalty with respect to the Leeville Project; in each case, as
each of such Material Royalties is further described on Schedule 1.1(a) hereto.

 

“Non-Credit Party” shall mean a Subsidiary of a Credit Party that is not itself
a Credit Party.

 

“Non-Credit Party Royalty Interest” shall mean all Royalties now owned or
hereafter acquired by or for the benefit of a Non-Credit Party.

 

19

--------------------------------------------------------------------------------


 

“Notes” shall mean each promissory note (including amended and restated
promissory notes) made by the Borrower in favor of each of the Lenders
evidencing the Loans provided pursuant hereunder, individually or collectively,
as appropriate, substantially in the form of Exhibit C, as such promissory notes
may be amended, modified, supplemented, extended, renewed or replaced from time
to time.

 

“Notice of Borrowing” shall mean a request for a Loan borrowing pursuant to
Section 2.1(b)(i) pursuant to a Form of Notice of Borrowing in the form attached
as Exhibit D.

 

“Notice of Extension” shall mean the written notice of the continuation and
extension of a Loan, in each case substantially in the form of Exhibit E, as
described in Section 2.6.

 

“Obligations” shall mean all of the obligations, indebtedness, liabilities,
duties, covenants and agreements of the Borrower and the other Credit Parties,
whenever arising and whether joint, several or joint and several, established by
or arising under or in connection with this Agreement, the Notes, any of the
other Credit Documents, any Hedging Agreement with a Lender (or an Affiliate of
a Lender), or any account (including cash management accounts) or other cash
management services provided by a Lender (or an Affiliate of a Lender),
including, in each case, the payment of principal, interest, fees, expenses,
reimbursements and indemnification obligations and all other amounts and the
performance of all other obligations to a Lender (or an Affiliate of a Lender)
or the Administrative Agent established by or arising under or in connection
with any of the foregoing documents, agreements, accounts and services;
provided, however, in no event shall “Obligations” include Excluded Swap
Obligations.

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

 

“Original Notes” means (i) that certain Fifth Amended and Restated Promissory
Note dated as of May 30, 2012 made by the Borrower in favor of HSBC in the
principal amount of One Hundred Sixty Million Dollars ($160,000,000); (ii) that
certain Second Amended and Restated Promissory Note dated as of May 30, 2012
made by the Borrower in favor of The Bank of Nova Scotia in the principal amount
of One Hundred Forty Million Dollars ($140,000,000); and (iii) that certain
Promissory Note dated as of May 30, 2012 made by the Borrower in favor of
Goldman Sachs Bank USA in the principal amount of Fifty Million Dollars
($50,000,000).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, excise court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security

 

20

--------------------------------------------------------------------------------


 

interest under, or otherwise with respect to, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Credit
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

 

“Ounce” means a fine ounce troy weight.

 

“Participant” shall have the meaning set forth in Section 10.7(b).

 

“Participant Register” shall have the meaning set forth in Section 10.7(b).

 

“Permitted Liens” shall mean:

 

(i)                       Liens created by, or otherwise existing, under or in
connection with this Agreement or the other Credit Documents;

 

(ii)                    Purchase Money Liens securing purchase money
indebtedness and Liens to secure Capital Lease Obligations (and refinancings
thereof) to the extent permitted under Section 7.1(c);

 

(iii)                 Liens for Taxes, assessments, charges or other
governmental levies not yet due or as to which the period of grace (not to
exceed 30 days), if any, related thereto has not expired or which are being
diligently contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(iv)                carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s inchoate, unperfected or other like Liens arising in the ordinary
course of business which are not overdue for a period of more than 20 days or
which are being diligently contested in good faith by appropriate proceedings;
provided that a reserve, bond or other appropriate provision shall have been
made therefore to the reasonable satisfaction of the Administrative Agent;

 

(v)                   pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

 

(vi)                any interest or title of a lessor under any lease entered
into by any Credit Party or any Subsidiary in the ordinary course of its
business and covering only the assets so leased;

 

(vii)             deposits and bonds to secure the performance of bids, trade
contracts (other than for Consolidated Total Indebtedness), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(viii)          Liens existing on the Closing Date and set forth on
Schedule 7.2; provided that (a) no such Lien shall at any time be extended to
cover property or assets other than

 

21

--------------------------------------------------------------------------------


 

the property or assets subject thereto on the Closing Date and (b) the principal
amount of the Indebtedness secured by such Liens shall not be increased,
extended, renewed, refunded or refinanced;

 

(ix)                easements, rights-of-way, zoning restrictions, minor defects
or irregularities in title and other similar encumbrances which do not
individually or in the aggregate interfere in any material respect with the
occupation, value or use of the property to which such Lien is attached or with
such Person’s activities or operations on such property;

 

(x)                   Liens and minor title defects reflected in the Title
Opinions, to the extent not objected to by the Administrative Agent;

 

(xi)                any Lien with respect to judgments, orders or awards to the
extent such judgments, orders or awards secured thereby shall not, either
individually or in the aggregate, result in an Event of Default under
Section 8.1(f);

 

(xii)             rights of setoff or bankers’ Liens upon deposits of cash or
broker’s Liens upon securities accounts in favor of financial institutions,
banks or other depository institutions; and

 

(xiii)          any Lien with respect to interests in pre-feasibility,
feasibility or development stage properties not currently producing Metals, so
long as such Liens do not cover or attach to a Collateral Royalty; provided that
such Liens do not secure Indebtedness.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, sociedad anonima, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

 

“Pipeline Project” means the Project relating to the Pipeline Project
Properties, as described on the Schedule of Collateral Royalties in Schedule
1.1(a).

 

“Pledge Agreements” shall mean (i) each of the Pledge Agreements described on
Schedule 1.1(c) hereto, as each has been ratified and confirmed pursuant to the
Ratification, and (ii) any other pledge agreement, document, agreement,
arrangement or Instrument executed by a Credit Party to secure the Obligations,
in each case as any of the foregoing may be amended, modified, restated or
supplemented from time to time.

 

“Post-Acquisition Period” shall mean, with respect to any acquisition of any
Acquired Entity or Asset, the period beginning on the date such acquisition is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.

 

“Preamble” means the first full paragraph of this Agreement.

 

“Pro Forma Adjustment” means, for any relevant period of measurement that
includes all or any part of a fiscal quarter included in any Post-Acquisition
Period, with respect to the Acquired

 

22

--------------------------------------------------------------------------------


 

EBITDA of the applicable Acquired Entity or Asset or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of the acquisition of an Acquired Entity or Asset during the full
Post-Acquisition Period; provided, that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for amounts already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such relevant period.

 

“Pro Forma Basis” and “Pro Forma Compliance” shall mean, with respect to
compliance with any test or covenant hereunder, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made, and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the assets, property or Person subject to
such Specified Transaction, (A) in the case of a sale, transfer or other
disposition of all or substantially all stock in any Subsidiary shall be
excluded, and (B) in the case of an acquisition described in the definition of
Specified Transaction, shall be included, (ii) any retirement of Indebtedness,
and (iii) any Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided, that, without limiting the application of the Pro Forma
Adjustment pursuant to (a) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (w) directly attributable to such transaction, (x) expected
to have a continuing impact on the Borrower and its Subsidiaries, (y) factually
supportable, or (z) otherwise consistent with the definition of Pro Forma
Adjustment.

 

“Pro Forma Certificate” shall mean any certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent with respect to any
calculation of a Pro Forma Adjustment or to demonstrate Pro Forma Compliance.

 

“Project” means each mine, mining project and properties, including Project
Properties, in which a Credit Party has or acquires a Royalty Interest.  As of
the Closing Date, the Projects include those set forth on
Schedule 1.1(d) hereto.

 

“Project Managers” means the operator or manager of each Project, with the
Project Manager for each Project in existence on the date hereof set forth on
Schedule 1.1(d) hereto.

 

“Project Properties” means all real property right, title or interests, now
owned or hereafter acquired, included in each of the Projects, which are
burdened with a Royalty Interest, including all fee property, concessions,
unpatented mining claims and other real property interests which are identified
in any Royalty Agreement, together with all relocations, modifications,
additions or amendments thereof, and all lands subject thereto.

 

“Property” shall mean all real estate, surface and subsurface rights and
interests, minerals, mineral leases, mineral rights, lands, concessions,
licenses, exploration or exploitation

 

23

--------------------------------------------------------------------------------


 

rights, claims, water rights and other property right, title and interest,
howsoever characterized or designated, that are owned, leased, operated, held or
controlled, directly or indirectly, by the Borrower or any of its Subsidiaries,
including all such rights and interests associated with the Projects, together
with all rights, titles and interests hereafter acquired.

 

“Purchase Money Lien” shall mean a Lien taken or reserved in personal property
to secure payment of all or part of its purchase price, provided that such Lien
(i) secures an amount not exceeding the purchase price of such personal
property, (ii) extends only to such personal property and its proceeds, and
(iii) is granted prior to or within 30 days after the purchase of such personal
property.

 

“Purchasing Lenders” shall have the meaning set forth in Section 10.7(c).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quebec Security Documents” shall mean (i) that certain Deed of Hypothec and
Issue of Bonds, (ii) that certain Bond, (iii) that certain Delivery Order,
(iv) that certain Pledge of Bond Agreement, (v) that certain Register of
Bondholders, as each of the foregoing is further described on Schedule
1.1(c) hereto, and (vi) such other Instruments as may be necessary to obtain and
perfect a collateral security interest in favor of the Administrative Agent with
respect to the Malartic Royalty, together with all amendments, restatements,
amendments and restatements, modifications, revisions, increases, supplements,
extensions, continuations, replacements or refinancings from time to time in
accordance with the terms thereof.

 

“Ratification” means the Ratification and Confirmation Agreement of even date
herewith in the form set forth in Exhibit K hereto.

 

“Recipient” means the Administrative Agent and any Lender.

 

“Register” shall have the meaning set forth in Section 10.7(e).

 

“Required Lenders” shall mean (a) for so long as any one Lender and its
Affiliates control fifty percent (50%) or more of the Commitment Percentage,
those Lenders holding in the aggregate greater than 66.667% of (i) the
outstanding Loans and unfunded Commitments or (ii) if the Commitments have been
terminated, the outstanding Loans; and (b) at any time that no Lender and its
Affiliates controls fifty percent (50%) or more of the Commitment Percentage,
those Lenders holding in the aggregate greater than 50.1% of (i) the outstanding
Loans and unfunded Commitments or (ii) if the Commitments have been terminated,
the outstanding Loans; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders Obligations owing to such Defaulting Lender
and such Defaulting Lender’s Commitments, or after termination of the
Commitments, the principal balance of the Obligations owing to such Defaulting
Lender.

 

24

--------------------------------------------------------------------------------


 

“Requirement of Law” shall mean each law, statute, code, ordinance, treaty,
order, rule, regulation, judgment, ruling, decree, injunction, franchise,
permit, certificate, license, authorization, regulation, approval or other
direction of any Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject, and as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person.

 

“Responsible Officer” shall mean, as to (a) the Borrower, any of the President,
the Chief Executive Officer or the Chief Financial Officer or (b) any other
Credit Party, any duly authorized officer thereof.

 

“RG Exchangeco” shall have the meaning set forth in the Preamble.

 

“RG Mexico” shall have the meaning set forth in the Preamble.

 

“Royal Gold” shall have the meaning set forth in the Preamble.

 

“Royalties” shall mean any share of mineral production, including, gross smelter
return royalties, net smelter return royalties, overriding royalties,
non-participating royalties, production payments, net profit interests and all
other mineral royalties of every type and characterization, whether constituting
a real property or a personal property interest; provided, however, “Royalties”
shall not include any Metal Streaming Transaction or any Metals purchased
pursuant to a Metal Streaming Transaction.

 

“Royalty Agreements” means, collectively, each of the agreements with or for the
benefit of a Credit Party relating to a Royalty Interest, whether now or
hereafter in existence, together with all amendments, restatements,
modifications, revisions, supplements, extensions, continuations, replacements
and renewals thereof in accordance with its terms.

 

“Royalty Interests” means all Royalties now owned or hereafter acquired by or
for the benefit of a Credit Party, in or relating to a Project, with the
Collateral Royalties in existence as of the Closing Date described on Schedule
1.1(a) hereto and all other Royalties (other than the Collateral Royalties) in
existence and held by a Credit Party as of the Closing Date described on
Schedule 1.1(d) hereto, and all Metals received or receivable with respect
thereto, now held or hereafter acquired by a Credit Party, whether pursuant to a
Royalty Agreement or otherwise.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC (as defined under Sanctions Laws) and
currently available at
http://www.treasury.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, for which the sanctions program extends beyond
listed Sanctioned Persons.

 

“Sanctioned Person” shall mean any of the following currently or in the future: 
(i) an entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC (as defined under Sanctions
Laws) currently available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
on the

 

25

--------------------------------------------------------------------------------


 

consolidated list of persons, groups, and entities subject to EU financial
sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; or (ii) anyone more
than 50-percent owned by an entity or individual described in (i) above; or
(iii) (A) an agency or instrumentality of, or an entity owned or controlled by,
the government of a Sanctioned Country, (B) an entity located in a Sanctioned
Country, or (C) an individual who is a citizen or resident of, or located in, a
Sanctioned Country, to the extent that the agency, instrumentality, entity, or
individual is subject to a sanctions program administered by OFAC; or (iv) an
entity or individual engaged in activities sanctionable under CISADA (as defined
under Sanctions Laws), ITRA (as defined under Sanctions Laws), IFCA (as defined
under Sanctions Laws below), or any other Sanctions Laws as amended from time to
time.

 

“Sanctions Laws” shall mean the laws, regulations and rules promulgated or
administered by the US Office of Foreign Assets Control of the Department of the
Treasury (“OFAC”) to implement US sanctions programs, including any enabling
legislation or Executive Order related thereto, as amended from time to time;
the US Comprehensive Iran Sanctions, Accountability, and Divestment Act and the
regulations and rules promulgated thereunder (“CISADA”), as amended from time to
time; the US Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; the US Iran Freedom and Counter-Proliferation Act and the regulations and
rules promulgated thereunder (“IFCA”); the sanctions and other restrictive
measures applied by the European Union in pursuit of the Common Foreign and
Security Policy objectives set out in the Treaty on European Union; and any
similar sanctions laws as may be enacted from time to time in the future by the
U.S., the European Union (and its Member States) or the Security Council or any
other legislative body of the United Nations; and any corresponding laws of
jurisdictions in which the Borrower operates or in which the proceeds of the
Loans will be used or from which repayments of the Obligations will be derived.

 

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
together with any amendment thereto or replacement thereof and any rules or
regulations promulgated thereunder.

 

“Security Agreements” shall mean (i) the U.S. Security Agreement, (ii) the
Canadian Security Agreement, (iii) each other security agreement (or other
equivalent Instrument, howsoever designated) given by a Credit Party for the
benefit of the Administrative Agent, substantially in the form of Exhibit H
hereto, covering and extending to all or any assets of such Credit Party, and
(iv) each other Instrument whereby a Credit Party subordinates its rights to
receive payment of any amounts from any other Credit Party to the complete
payment in full of the Obligations, and any other security agreement or other
Instrument by which the Administrative Agent obtains a Lien in or on any
personal property or assets of a Credit Party to secure the Obligations,
together with all amendments, restatements, modifications, supplements,
extensions and restatements thereof in accordance with its terms.

 

“Security Documents” shall mean the Security Agreements, the Mortgages, the
Pledge Agreements, the Quebec Security Documents, the Existing Security
Documents, the Ratification, the Canadian Ratification, and any other agreement,
assignment, document, power-of-attorney, public deed, or other Instrument
executed and delivered in connection with (i) the granting, attachment,
formalization and perfection of the Administrative Agent’s security interests
and

 

26

--------------------------------------------------------------------------------


 

Liens arising thereunder, including UCC financing statements, PPSA financing
statements and other similar registrations, filings or instruments, (ii) the
pledge or subordination of Indebtedness to or in favor of the Administrative
Agent, or (iii) any other mortgage, deed, security, subordination, guaranty or
support agreement or arrangement with respect to the Obligations or any Credit
Document, together with all amendments, restatements, amendments and
restatements, modifications, revisions, supplements, extensions, continuations,
and replacements thereof in accordance with its terms; provided, however, no
such Security Document, nor any other agreement, assignment, document, power of
attorney, public deed, or other Instrument shall constitute a Security Document
if it has been terminated in accordance with the requirements of this Agreement.

 

“Silver” shall mean silver of minimum purity of at least 0.999 fineness
conforming in all respects with the requirements for good delivery on the London
Bullion Market.

 

“Specified Transaction” shall mean, with respect to any period, (i) any event,
action or transaction that by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis”, (ii) any investment, acquisition, sale,
transfer or other disposition of assets (including Royalties and Metal Streaming
Transactions), and (iii) incurrence or repayment of Indebtedness or dividend.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean all present and future taxes, levies, duties, imposts,
deductions, charges, withholdings (including backup withholding), assessments,
fees, and other similar levies, fees, or other charges imposed by any
Governmental Authority of whatever nature, including stamp, sales, use,
documentary, value added, excise, registration, property and income taxes,
including any interest, additions to tax or penalties applicable thereto.

 

“Title Opinions” means those legal opinions from counsel to the Credit Parties
pertaining to the Nevada Royalties and the right, title and interest of the
Credit Parties in and to such Nevada Royalties attached hereto as Schedule
1.1(e), together with any additional or future legal opinions pertaining to the
Nevada Royalties and the right, title and interest of the Credit Parties in and
to such Nevada Royalties, which are in form and substance acceptable to the
Administrative Agent.

 

27

--------------------------------------------------------------------------------


 

“Transfer Effective Date” shall have the meaning set forth in each Assignment
Agreement.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Security Agreement” shall mean that certain Amended and Restated Security
Agreement from Royal Gold, High Desert and RG Mexico in favor of the
Administrative Agent as further described on Schedule 1.1(c) hereto, as it has
been ratified and confirmed pursuant to the Ratification, together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms thereof.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.16(h).

 

“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Money Laundering Laws”.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

Section 1.2 Other Definitional Provisions; Time References.

 

(a)                   Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in the Notes or other
Credit Documents or any certificate or other document made or delivered pursuant
hereto.

 

(b)                   The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(c)                    The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

 

(d)                   The word “including” means “including without limitation”
or “including, but not limited to,” and does not create or denote a limitation.

 

(e)                    Unless otherwise expressly indicated, each time reference
in any Credit Document shall be to New York time.

 

28

--------------------------------------------------------------------------------


 

Section 1.3 Québec Matters.  For purposes of any assets, liabilities or entities
located in the Province of Québec and for all other purposes pursuant to which
the interpretation or construction of this Agreement may be subject to the laws
of the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”,
(c) “tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” and a resolutory clause, (f) all references to filing, perfection,
priority, remedies, registering or recording under the Uniform Commercial Code
or a Personal Property Security Act shall include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall include a reference to an “opposable” or “set up” lien
or security interest as against third parties, (h) any “right of offset”, “right
of setoff” or similar expression shall include a “right of compensation”,
(i) “goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) “construction liens” shall include “legal hypothecs”;
(l) “joint and several” shall include “solidary”; (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”;
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatary”; (o) “easement” shall include “servitude”; (p) “priority” shall
include “prior claim”; (q) “survey” shall include “certificate of location and
plan”; (r) “state” shall include “province”; (s) “fee simple title” shall
include “absolute ownership”; (t) “accounts” shall include “claims”.  The
parties hereto confirm that it is their wish that this Agreement and any other
document executed in connection with the transactions contemplated herein be
drawn up in the English language only and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only.  Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
langue anglaise seulement.

 

Section 1.4 Accounting Terms.  Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with GAAP applied on a basis consistent with the
most recent audited consolidated financial statements of the Borrower delivered
to the Administrative Agent; provided that, if the Borrower shall notify the
Administrative Agent that it wishes to amend any covenant in Section 6.17 (or
the definitions used therein) to eliminate the effect of any change in GAAP on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Section 6.17 or any definition
used therein for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.

 

The Borrower shall deliver to the Administrative Agent at the same time as the
delivery of any annual or quarterly financial statements given in accordance
with the provisions of Section 6.1, (a) a description in reasonable detail of
any material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding quarterly or annual financial statements as to which no

 

29

--------------------------------------------------------------------------------


 

objection shall have been made in accordance with the provisions above and (b) a
reasonable estimate of the effect on the financial statements on account of such
changes in application.

 

Section 1.5 Amendment and Restatement.  This Agreement amends, restates and
continues the Existing Agreement, and this Agreement and each Note and all
Instruments, agreements, and documents executed in connection herewith,
constitute an amendment, renewal, continuance and restatement of all
Indebtedness and Obligations of the Borrower and the Guarantors evidenced by the
Existing Agreement and the Original Notes.  All promissory notes, instruments,
documents, and agreements entered into in connection with the Existing Agreement
or the Original Notes shall remain in full force and effect, except to the
extent expressly modified in accordance with their respective terms.  It is
expressly understood and agreed by the parties hereto that this Agreement is in
no way intended to constitute, and does not constitute, a release, repayment,
satisfaction, discharge or novation of the obligations and liabilities existing
under the Existing Agreement or the Original Notes or a release, termination,
novation or impairment of any Lien or Existing Credit Document.  All Liens
created pursuant to the Existing Credit Documents shall extend and apply to this
Agreement and each Note issued hereunder and the full payment and performance of
all Obligations, in each case for the benefit of the Lenders and all such Liens
are hereby expressly continued, ratified and confirmed by the Borrower and the
Guarantors (except to the extent such Liens have previously been expressly
released or modified or are being modified by the Credit Documents).  The
amendment and restatement hereby of the Existing Agreement, or the concurrent
amendment and restatement of any other Existing Credit Document, shall not
constitute a waiver of any conditions or requirements set forth herein or
therein, whether or not performed, fulfilled or required to be performed or
fulfilled prior to the date hereof, nor does it constitute consent to any prior
or existing default, event of default or breach of any provision hereof or of
any other Existing Credit Document.  All references to the Existing Agreement in
any Existing Credit Document shall be deemed to refer to this Agreement.  If any
inconsistency exists between this Agreement and the Existing Agreement, the
terms of this Agreement shall prevail.  Nothing contained in this Agreement or
any other document or instrument executed contemporaneously herewith shall be
deemed to satisfy or discharge the Indebtedness or Obligations arising under
this Agreement or any Note (this being an amendment and restatement only).

 

Section 1.6 Permitted Liens.  Any reference in any of the Credit Documents to a
Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Credit Documents to any Permitted
Lien.

 

ARTICLE II
THE LOANS; AMOUNT AND TERMS

 

Section 2.1  Revolving Loans.

 

(a)                   Revolving Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, the Lenders severally (and not
jointly) agree to make revolving credit loans (the “Loans”) to the Borrower from
time to time in an aggregate principal amount of up to the Committed Amount;
provided, however, that (i) with regard to each Lender individually, the

 

30

--------------------------------------------------------------------------------


 

sum of such Lender’s Commitment Percentage of outstanding Loans shall not exceed
such Lender’s Commitment, and (ii) with regard to the Lenders collectively, the
aggregate sum of the outstanding Loans shall not exceed the Committed Amount. 
For the avoidance of doubt, all Loans made under (and as defined in) the
Existing Agreement and outstanding as of the Closing Date shall be deemed to
have been made, and shall constitute Loans, under this Agreement. Loans may be
repaid and reborrowed in accordance with the provisions hereof.

 

(b)                   Loan Borrowing Procedure.

 

(i)                       Notice of Borrowing.  The Borrower shall request a
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by facsimile) to the Administrative Agent not later than
11:00 a.m. on the third Business Day prior to the date of the requested
borrowing.  Each such Notice of Borrowing shall be irrevocable and shall specify
(A) that a Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) the requested Interest Period(s).  If the Borrower shall fail to specify an
applicable Interest Period in the Notice of Borrowing, then such notice shall be
deemed to be a request for an Interest Period of one month.  The Administrative
Agent shall give notice to each Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such Lender’s share thereof.

 

(ii)                    Minimum Amounts.  Each Loan shall be in a minimum
aggregate amount of $1,000,000 and in integral multiples of $500,000 in excess
thereof.

 

(iii)                 Advances.  Each Lender will make its Commitment Percentage
of each Loan borrowing available to the Administrative Agent for the account of
the Borrower at the office of the Administrative Agent specified in the Lenders’
Administrative Details Schedule, or at such other office as the Administrative
Agent may designate in writing, by 1:00 p.m. on the date specified in the
applicable Notice of Borrowing in Dollars and in funds immediately available to
the Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

(c)                    Repayment.  The principal amount of all Loans shall be
due and payable in full on the Maturity Date.  The Borrower covenants and agrees
to pay the Loans in accordance with the terms of this Agreement and the Notes.

 

(d)                   Interest.  Except as set forth in Section 2.10 hereof,
Loans shall bear interest at a per annum rate equal to the sum of the LIBOR Rate
plus the Applicable Percentage.  The Borrower covenants and agrees to promptly
pay interest on the Loans on each Interest Payment Date, with such interest
payable in arrears.

 

(e)                    Amendment, Restatement and Continuance.  This Agreement
amends, restates, continues and replaces the Existing Agreement, and nothing
contained in this Agreement shall be

 

31

--------------------------------------------------------------------------------


 

deemed or construed to be a repayment, satisfaction or novation of the Loans
outstanding under the Existing Agreement, or to release, terminate, novate or in
any way impair any Lien or Security Document that guarantees or secures the
payment and performance of the Loans, this Agreement and the other Credit
Documents.  All Liens and Security Documents that guarantee or secure such
payment and performance shall extend to and apply to all Loans made hereunder
and under the Notes, and such Liens and Security Documents shall be continued,
ratified and confirmed.  Any Interest Periods applicable to amounts outstanding
as of the Closing Date under the Existing Agreement shall continue until the
expiration date applicable thereto, without being affected by this Agreement.

 

Section 2.2 Commitment Fee.  In consideration of the Commitment, the Borrower
agrees to pay to the Administrative Agent, for the ratable benefit of the
Lenders, a commitment fee (the “Commitment Fee”) in an amount equal to the
Commitment Fee Percentage per annum on the average daily unused portion of the
Committed Amount beginning on the Closing Date.  The Commitment Fee shall be
payable quarterly in arrears on the 15th day following the last day of each
calendar quarter for the prior calendar quarter. For purposes of this
Section 2.2, the Commitment of any Defaulting Lender shall be deemed to be zero.

 

Section 2.3 Commitment Reductions.

 

(a)                   Voluntary Reduction.  The Borrower shall have the right at
any time and from time to time, upon at least five (5) Business Days’ prior
written notice from the Borrower to the Administrative Agent, to permanently
reduce the Committed Amount by an aggregate principal amount not less than
$1,000,000, plus any whole multiples of $1,000,000 in excess thereof or any
amount in excess thereof which would reduce the Committed Amount to the
aggregate sum of the outstanding Loans.

 

(b)                   Commitment Reduction Repayment.  Upon the giving of notice
set forth in Section 2.3(a), which shall be irrevocable, each permanent
reduction in the Committed Amount permitted pursuant to this Section 2.3 and any
amounts due as a result thereof shall be due and payable on the date set forth
therein.

 

(c)                    Maturity Date.  The Commitment shall automatically
terminate on the Maturity Date.

 

Section 2.4 Prepayments.

 

(a)                   Optional Prepayments.  The Borrower shall have the right
to prepay Loans in whole or in part from time to time; provided, however, that
each partial prepayment of a Loan shall be in a minimum principal amount of
$1,000,000 and integral multiples of $500,000 in excess thereof or, if less, the
unpaid balance thereof.  The Borrower shall give three (3) Business Days’
irrevocable notice of prepayment to the Administrative Agent (which shall notify
the Lenders thereof as soon as practicable).  Each prepayment pursuant to this
Section 2.4(a) shall be applied to the outstanding Loans as the Borrower may
elect; provided, however, each prepayment shall be applied in direct order of
Interest Period maturities.  All prepayments under this Section 2.4(a) shall be
subject to Section 2.14, but otherwise without premium or penalty.  Interest on
the principal amount prepaid shall be payable on the next occurring Interest
Payment

 

32

--------------------------------------------------------------------------------


 

Date that would have occurred had such Loan not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment.

 

(b)                   Mandatory Prepayments.  If at any time after the Closing
Date, the aggregate sum of all the outstanding Loans shall exceed the Committed
Amount, the Borrower shall immediately prepay the Loans in an amount sufficient
to eliminate such excess (such prepayment to be applied to the Loans in direct
order of Interest Period maturities).

 

Section 2.5 Default Rate and Payment Dates.  Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at the
Default Rate.

 

Section 2.6 Extension of an Interest Period.  Any Loans may be continued or
extended upon the expiration of an Interest Period with respect thereto by
delivery by the Borrower of a Notice of Extension to the Administrative Agent
not later than 11:00 a.m. on the third Business Day prior to the last day of the
Interest Period applicable thereto.  If the Borrower shall fail to deliver a
Notice of Extension as contemplated by this Section 2.6, the Borrower shall be
deemed to have delivered a Notice of Extension, including all certifications
therein, requesting an Interest Period of one month.

 

Section 2.7 Computation of Interest and Fees.

 

(a)                   Interest payable hereunder and all other fees and other
amounts payable hereunder shall be calculated on the basis of a 360 day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of a LIBOR Rate on the
Business Day of the determination thereof.

 

(b)                   Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.

 

(c)                    It is the intent of the Lenders and the Credit Parties to
conform to and contract in strict compliance with applicable usury law from time
to time in effect.  All agreements between the Lenders and the Credit Parties
are hereby limited by the provisions of this paragraph which shall override and
control all such agreements, whether now existing or hereafter arising and
whether written or oral.  In no way, nor in any event or contingency (including
but not limited to prepayment or acceleration of the maturity of any
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Agreement, under the Notes or otherwise, exceed the maximum
nonusurious amount permissible under applicable law.  If, from any possible
construction of any of the Credit Documents or any other document, interest
would otherwise be payable in excess of the maximum nonusurious amount, any such
construction shall be subject to the provisions of this paragraph and such
interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any

 

33

--------------------------------------------------------------------------------


 

amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans.  The
right to demand payment of the Loans or any other Indebtedness evidenced by any
of the Credit Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand. 
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

(d)                   For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of a 360-day or 365-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or 365,
as applicable.  The rates of interest under this Agreement are nominal rates,
and not effective rates or yields.  The principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement.

 

(e)                    Notwithstanding the foregoing, if (i) a Security Document
creates a mortgage on real property or a hypothec on immovables of a Canadian
Credit Party or (ii) the rate provided for in Section 2.5 is otherwise
determined to be unenforceable against a Canadian Credit Party, then, in either
case, the Canadian Credit Party shall pay interest at a rate per annum equal to
the rate otherwise applicable to such Loans or, in the case of any amount not
constituting principal or interest on a Loan, at a rate equal to the rate
otherwise applicable to Base Rate Loans, provided that, without limiting the
effect of this Section 2.7(e)(ii), nothing in Section 2.7(e)(ii) shall preclude
the operation of Section 2.5 in respect of a Canadian Credit Party where (A) a
Security Document that creates a mortgage on real property or a hypothec on
immovables of a Canadian Credit Party also creates a Lien on other property and
assets of such Canadian Credit Party; or (B) the principal of or interest on any
Loan or any fee or other amount payable by such Canadian Credit Party hereunder
is also secured by a Lien other than a mortgage on real property or a hypothec
on immovables.

 

(f)                     If any provision of this Agreement would oblige a
Canadian Credit Party to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by that Lender of “interest” at a “criminal rate”
(as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Lender of “interest” at a “criminal

 

34

--------------------------------------------------------------------------------


 

rate”, such adjustment to be effected, to the extent necessary (but only to the
extent necessary), as follows:

 

(i)         first, by reducing the amount or rate of interest; and

 

(ii)        thereafter, by reducing any fees, commissions, costs, expenses,
premiums and other amounts required to be paid which would constitute interest
for purposes of section 347 of the Criminal Code (Canada).

 

Section 2.8  Pro Rata Treatment and Payments.

 

(a)        Pro Rata Treatment.  Each borrowing of Loans and any reduction of the
Commitments shall be made pro rata according to the respective Commitment
Percentages of the Lenders.  Each payment (other than prepayments) of principal
or interest under this Agreement or any Note shall be applied pro rata, first,
to any fees and expenses then due and owing by the Borrower hereunder, second,
to interest then due and owing hereunder and under the Notes and, third, to
principal then due and owing hereunder and under the Notes.  Each payment on
account of any fees and expenses hereunder shall be made pro rata in accordance
with the respective amounts due and owing.  Each optional prepayment of the
Loans shall be applied in accordance with Section 2.4(a) and each mandatory
prepayment of the Loans shall be applied in accordance with Section 2.4(b). 
Prepayments made pursuant to Section 2.11 shall be applied in accordance with
such section.  All payments (including prepayments) to be made by the Borrower
on account of principal, interest and fees shall be made without defense,
set-off or counterclaim and shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent’s office specified on the
Lenders’ Administrative Details Schedule in Dollars and in immediately available
funds not later than 12:00 Noon on the date when due.  The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on the Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.  If any payment on a Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

 

(b)        Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies by the Administrative Agent or the Lenders pursuant to Section 8.2 (or
after the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Credit Documents shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Administrative Agent or any
Lender on account of the Obligations or any other amounts outstanding under any
of the Credit Documents or in respect of the Collateral shall be paid over or
delivered as follows:

 

FIRST, to the payment of all out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent in connection
with

 

35

--------------------------------------------------------------------------------


 

enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Security Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all out-of-pocket costs and expenses (including without
limitation, reasonable attorneys’ and consultants’ fees) of each of the Lenders
in connection with enforcing its rights under the Credit Documents or otherwise
with respect to the Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Obligations consisting of interest and any
accrued fees not paid under the foregoing;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations and
any breakage, termination or other payments due on the Obligations, and any
interest accrued thereon together with all Obligations arising under any Hedging
Agreement with a Lender (or an Affiliate of a Lender) or any account (including
cash management accounts) or other cash management services provided by a Lender
(or an Affiliate of a Lender);

 

SIXTH, to all other Obligations and all other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.

 

Section 2.9  Non-Receipt of Funds by the Administrative Agent.

 

(a)        Unless the Administrative Agent shall have been notified in writing
by a Lender prior to the date a Loan is to be made by such Lender (which notice
shall be effective upon receipt) that such Lender does not intend to make the
proceeds of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount.  If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender.  If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, in accordance with the terms hereof, the Administrative Agent
will promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding

 

36

--------------------------------------------------------------------------------


 

amount is recovered by the Administrative Agent at a per annum rate equal to the
applicable rate for the applicable borrowing pursuant to the Notice of
Borrowing.

 

(b)        Unless the Administrative Agent shall have been notified in writing
by the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt), that the Borrower does not
intend to make such payment, the Administrative Agent may assume that the
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender.  If such amount is repaid to the Administrative Agent on a date after
the date such amount was made available to such Lender, such Lender shall pay to
the Administrative Agent on demand interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is recovered by the Administrative Agent at
a per annum rate equal to the LIBOR Rate.

 

(c)        A certificate of the Administrative Agent submitted to the Borrower
or any Lender with respect to any amount owing under this Section 2.9 shall be
conclusive in the absence of manifest error.

 

Section 2.10           Inability to Determine Interest Rate; Base Rate Loans. 
Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period, including that LIBOR quotations are unavailable
or insufficient in number or (ii) the Required Lenders shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding Loans that the Borrower has requested during such
Interest Period, the Administrative Agent shall forthwith give telephone notice
of such determination, confirmed in writing, to the Borrower and the Lenders at
least two Business Days prior to the first day of such Interest Period.  Until
any such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as or continued as LIBOR Rate Loans for the Interest Periods so
affected, and all Loans outstanding shall be converted into a Base Rate Loan
(i) on the last day of the then-current Interest Period if the Lenders may
lawfully continue to maintain the Loans as LIBOR Rate Loans to such day, or
(ii) immediately if the Administrative Agent or any Lender shall determine that
any Lender may not lawfully continue to maintain the Loans as LIBOR Rate Loans
to such day.  Furthermore, until any such notice has been withdrawn by the
Administrative Agent, all Loans requested by the Borrower or advanced by any
Lender hereunder shall be made and advanced as a Base Rate Loan, to which all
other terms and conditions of this Agreement shall apply.

 

Section 2.11           Illegality.  Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by the relevant Governmental Authority to
any Lender shall make it unlawful for such Lender or its LIBOR Lending Office to
make or maintain LIBOR Rate Loans as

 

37

--------------------------------------------------------------------------------


 

contemplated by this Agreement or to obtain in the interbank eurodollar market
through its LIBOR Lending Office the funds with which to make such Loans,
(a) such Lender shall promptly notify the Administrative Agent and the Borrower
thereof, and (b) the commitment of such Lender hereunder to make LIBOR Rate
Loans or continue LIBOR Rate Loans as such shall forthwith be suspended until
the Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist.  The Borrower hereby agrees
to promptly pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits) reasonably incurred by such Lender in making any repayment
in accordance with this Section including, but not limited to, any interest or
fees payable by such Lender to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder.  A certificate as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error.  Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.  For purposes of this Section 2.11,
notwithstanding anything to the contrary, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a ‘change in any
Requirement of Law’, regardless of the date enacted, adopted or issued.

 

Section 2.12           Requirements of Law.

 

(a)           If any Change in Law shall:

 

(i)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

(ii)        impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

 

(iii)       impose on such Lender any other condition not otherwise expressly
excluded above;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note or Loan, then, in any such case, the Borrower shall
promptly pay such Lender, within fifteen (15) days after its demand, any
additional amounts necessary to compensate such Lender for such

 

38

--------------------------------------------------------------------------------


 

additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its LIBOR Rate
Loans.  A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this paragraph of this Section;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or other disadvantages deemed by such Lender to
be material.

 

(b)        If any Lender shall have reasonably determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction.  Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

 

Section 2.13           Judgment Currency Conversion.  If, for the purposes of
obtaining judgment in any court in any jurisdiction with respect to this
Agreement or any other Credit Document, it becomes necessary to convert into a
particular currency (the “Judgment Currency”) any amount due under this
Agreement or under any other Credit Document in any currency other than the
Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given.  For this purpose “rate of exchange” means the rate at which the
Administrative Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency in accordance with its normal practice at its head
office.  In the event that there is a change in the rate of exchange prevailing
between the Business Day before the day on which the judgment is given and the
date of receipt by the Administrative Agent of the amount due, the Borrower
will, on the date of receipt by the Administrative Agent, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any,
as may be necessary to ensure that the amount received by the Administrative
Agent on such date is the amount in the Judgment Currency which when converted
at the rate of exchange prevailing on the date of receipt by the Administrative
Agent is the amount then due under this Agreement or such other Credit Document
in the Currency Due.  If the amount of the Currency Due which the Administrative
Agent is so able to purchase is less than the amount of the Currency Due
originally due to it, the Borrower shall indemnify and save the Administrative
Agent and the Lenders harmless from and against all loss or damage arising as a
result of such deficiency.  This indemnity shall constitute

 

39

--------------------------------------------------------------------------------


 

an obligation separate and independent from the other obligations contained in
this Agreement and the other Credit Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due under this Agreement or any other Credit Document or under any
judgment or order.

 

Section 2.14           Indemnity.  The Borrower hereby agrees to indemnify each
Lender and to hold such Lender harmless from any liabilities, claims, costs,
charges, funding loss or expense which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in payment of the principal amount of
or interest on any Loan by such Lender in accordance with the terms hereof,
(b) default by the Borrower in accepting a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) default by the Borrower
in making any prepayment after the Borrower has given a notice in accordance
with the terms hereof, and/or (d) any payment or prepayment of a Loan, or the
extension thereof, on a day which is not the last day of the Interest Period
with respect thereto, in each case including, but not limited to, any such loss,
expense, cost or liability arising from interest, fees, costs or charges payable
by such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder.  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  The agreements
in this Section shall survive termination of this Agreement and payment of the
Notes and all other amounts payable hereunder.

 

Section 2.15           Incremental Loans.

 

(a)        Borrower Request for Incremental Loans.  The Borrower may at any time
and from time to time after the Closing Date by written notice to the
Administrative Agent (whereupon the Administrative Agent shall make such notice
available to each of the Lenders) request one or more additional new revolving
loan tranches (an “Incremental Loan”) increasing the aggregate amount of the
Committed Amount (each such increase, a “Commitment Increase”) in an aggregate
amount not to exceed $150,000,000 from any existing Lender or an Additional
Incremental Lender (which Additional Incremental Lender shall become an
“Additional Lender” and “Lender” hereunder subject to the prior consent of the
Administrative Agent and Borrower, such consent not to be unreasonably withheld,
conditioned or delayed).  Each such written notice shall specify: (i) the date
on which the Borrower proposes that the Commitment Increase shall be effective
(the “Loan Increase Effective Date”), which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to the
Administrative Agent, (ii) the amount of such proposed Commitment Increase
(which shall not exceed an aggregate of $150,000,000 for all Commitment
Increases), and (iii) the identity of each Lender (including each Additional
Incremental Lender) to whom the Borrower proposes each portion of such
Commitment Increase and related Incremental Loan be allocated and the amount of
each such allocation.  No existing Lender will have any obligation to accept or
make any portion of any Incremental Loan or to make any Loan associated with any
Commitment Increase.  Each Lender, in its sole discretion, may either grant or
deny any increase in its respective Commitment.

 

40

--------------------------------------------------------------------------------


 

(b)        Conditions to Incremental Loans.  A Commitment Increase shall become
effective as of the Loan Increase Effective Date; provided that each of the
following conditions precedent is satisfied:

 

(i)         no Default or Event of Default shall have occurred or be continuing
or would result from any borrowing to be made as of the Loan Increase Effective
Date or otherwise with respect to the Commitment Increase;

 

(ii)        the representations and warranties made by the Credit Parties herein
shall be true and correct on and as of the Loan Increase Effective Date as if
made on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date (in which event such representations
and warranties shall have been true and correct on and as of such earlier date);

 

(iii)       the Credit Parties shall have delivered to the Administrative Agent
a certificate of a Responsible Officer certifying clauses (i) and (ii); and

 

(iv)       the Commitment Increase has been accepted by one or more Lenders or
Additional Incremental Lenders.

 

(c)        Terms of Incremental Loans and Commitment Increase.  The terms and
conditions of any Incremental Loan made pursuant to a Commitment Increase shall
be as follows:

 

(i)        on and after each Loan Increase Effective Date, each Lender
(including Additional Incremental Lender(s)) shall be obligated, to the extent
of its Commitment, in accordance with the requirements set forth in this
Agreement to provide Loans to Borrower under each Incremental Loan subject to
Borrower’s compliance with the terms and conditions of this Agreement applicable
to all Loans, including Section 2.1(b) regarding borrowing procedures and
Article 5 regarding conditions precedent to all Loans;

 

(ii)       each Commitment Increase shall be in a minimum amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof; and

 

(iii)      each Additional Incremental Lender shall be joined to this Agreement
as a Lender pursuant to a joinder agreement in the form attached hereto as
Exhibit L (the “Incremental Increase Joinder”), executed by the Borrower, the
Administrative Agent and each such Additional Incremental Lender making such
Incremental Loan.  The Incremental Increase Joinder may, without the consent of
any other Lender, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.15.  In
addition, unless otherwise specifically provided herein, all references in this
Agreement and any other Credit Document to Loans shall be deemed to include a
reference to Incremental Loans that are Loans made pursuant to this Agreement.

 

(d)        Additional Incremental Lenders’ Administrative Details Schedule. 
Prior to each respective Loan Increase Effective Date, the Administrative Agent
shall receive from each Additional Incremental Lender a Lenders’ Administrative
Details Schedule or, in the case of an

 

41

--------------------------------------------------------------------------------


 

existing Lender, an update to its Lenders’ Administrative Details Schedule and
the Administrative Agent shall adjust each Lender’s Commitment Percentage to
account for each such Lender and/or Additional Incremental Lender and each
Commitment Increase and related Incremental Loan.  Such new or updated Lenders’
Administrative Details Schedule shall be deemed to replace and/or update, as the
case may be, the existing Lenders’ Administrative Details Schedule and,
notwithstanding the provisions of Section 10.1 hereof, shall become part of this
Agreement without the need for an amendment or any other action on the part of
the parties hereto.

 

(e)        Equal and Ratable Benefit.  The Incremental Loans and Commitment
Increases established pursuant to this Section 2.15 shall constitute Loans and
Commitments for all purposes under, and shall be entitled to all the rights,
benefits and remedies afforded by this Agreement and the other Credit Documents,
and shall, without limiting the foregoing, benefit equally and ratably, on a
pari passu basis, from all security interests created by each Security Document
and the guarantees of the Guarantors.  The Credit Parties shall take any actions
and execute and deliver any Instruments required by the Administrative Agent to
evidence and ensure that the Liens and security interests granted by the
Security Documents extend to and benefit the Incremental Loans and continue to
be effective and perfected following the establishment of any such Incremental
Loan or Commitment Increase.

 

Section 2.16           Taxes.

 

(a)        Payment Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b)        Payment of Other Taxes.  The Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)        Indemnification by the Credit Parties.  The Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.7 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)        Evidence of Payment of Taxes.  As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 2.16, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)        Lender Efforts. Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its LIBOR Lending Office, as the case
may be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or other disadvantages
deemed by such Lender in its sole discretion to be material.

 

(g)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund or credit of
any Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section 2.16 with
respect to the Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) (1) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the

 

43

--------------------------------------------------------------------------------


 

indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund or credit had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid or (2) it is in an excess foreign tax
credit position.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)        Status of Lenders.

 

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.16(h)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

 

(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-

 

44

--------------------------------------------------------------------------------


 

8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)  executed originals of IRS Form W-8ECI;

 

(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate (a “U.S.
Tax Compliance Certificate”) substantially in the form of Exhibit M-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or
Exhibit M-3, as applicable, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit M-4 on behalf of each such direct and indirect partner;

 

(C)                     any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the Recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                     if a payment made to a Lender under any Credit Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation

 

45

--------------------------------------------------------------------------------


 

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(E)                      Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(i)                           The agreements in this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the termination, repayment, satisfaction or discharge of all Obligations
under the Credit Documents.

 

Section 2.17                                  Defaulting Lenders.

 

(a)                       Responsibility.  The failure of any Defaulting Lender
to make any Loan or any payment required by it hereunder on the date specified
therefor shall not relieve any other Lender of its obligations to make such Loan
or make any other payment required hereunder on such date, and neither any Agent
nor, other than as expressly set forth herein, any other Lender shall be
responsible for the failure of any Defaulting Lender to make a Loan or make any
other payment required hereunder.

 

(b)                       Reallocation.  If any Lender is a Defaulting Lender,
all or a portion of such Defaulting Lender’s Commitment shall be reallocated to
and assumed by the Lenders that are not Defaulting Lenders pro rata in
accordance with their Commitment Percentages of the Loans (calculated as if the
Defaulting Lender’s Commitment Percentage was reduced to zero and each other
Lender’s Commitment Percentage had been increased proportionately), provided
that no Lender shall be reallocated any such amounts or be required to fund any
amounts that would cause the sum of its outstanding Loans to exceed its
Commitment.

 

(c)                        Voting Rights.  Notwithstanding anything set forth
herein to the contrary, including Section 10.1 hereof, a Defaulting Lender shall
not have any voting or consent rights under or with respect to any Credit
Document or constitute a “Lender” (or be, or have its Loans and Commitments,
included in the determination of “Required Lenders”, “all Lenders” or “Lenders
directly affected” pursuant to Section 10.1 hereof) for any voting or consent
rights under or with respect to any Credit Document, provided that (A) the
Commitment of a Defaulting Lender may not be increased, (B) the principal of a
Defaulting Lender’s Loans may not be reduced or forgiven, (C) the interest rate
applicable to Obligations owing to a Defaulting Lender may not be reduced
(except as a result of changes in the Applicable Percentage), and (D) no
amendment or waiver of any provision of this Agreement or any other Credit
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall otherwise treat any

 

46

--------------------------------------------------------------------------------


 

Defaulting Lender differently than any other Lender, in each case without the
consent of such Defaulting Lender.  Moreover, for the purposes of determining
the Required Lenders, the Loans and Commitments held by Defaulting Lenders shall
be excluded from the total Loans and Commitments outstanding.

 

(d)                       Borrower Payments to a Defaulting Lender. 
Administrative Agent shall be entitled to hold, in a non-interest bearing
account, all portions of any payments received by Administrative Agent for the
benefit of any Defaulting Lender pursuant to this Agreement as cash collateral. 
Administrative Agent is hereby authorized to use such cash collateral to pay in
full the Aggregate Excess Funding Amount to the appropriate Lenders thereof, and
then, to hold as cash collateral the amount of such Defaulting Lender’s pro rata
share, without giving effect to any reallocation pursuant to
Section 2.17(b) hereof, of all funding obligations until the Obligations are
paid in full in cash and all Commitments have been terminated.  Upon any such
unfunded obligations owing by a Defaulting Lender becoming due and payable,
Administrative Agent shall be authorized to use such cash collateral to make
such payment on behalf of such Defaulting Lender.  With respect to such
Defaulting Lender’s failure to fund Loans, any amounts applied by Administrative
Agent to satisfy such funding shortfalls shall be deemed to constitute a Loan
and, if necessary to effectuate the foregoing, the other Lenders shall be deemed
to have sold, and such Defaulting Lender shall be deemed to have purchased,
Loans from the other Lenders until such time as the aggregate amount of the
Loans are held by the Lenders in accordance with their Commitment Percentages. 
Any amounts owing by a Defaulting Lender to Administrative Agent which are not
paid when due shall accrue interest at the interest rate applicable during such
period to Loans that are Base Rate Loans.  In the event that Administrative
Agent is holding cash collateral of a Defaulting Lender that cures pursuant to
clause (e) below or ceases to be a Defaulting Lender pursuant to definition of
Defaulting Lender, Administrative Agent shall return the unused portion of such
cash collateral to such Lender.  The “Aggregate Excess Funding Amount” of a
Defaulting Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Administrative Agent and other Lenders under the Credit
Documents, including such Lender’s pro rata share of all Loans, plus, without
duplication, (B) all amounts of such Defaulting Lender reallocated to other
Lenders pursuant to clause (b) above.

 

(e)                        Cure.  A Lender may cure its status as a Defaulting
Lender under clauses (a) and/or (b) of the definition of “Defaulting Lender” if
such Lender (A) fully pays to Administrative Agent, on behalf of the applicable
Lenders, the Aggregate Excess Funding Amount, plus all interest due thereon and
(B) timely funds the next Loan required to be funded by such Lender.  Any such
cure shall not relieve any Lender from liability for breaching its contractual
obligations hereunder.

 

(f)                         Fees.  A Lender that is a Defaulting Lender pursuant
to clauses (a) and/or (b) of the definition of “Defaulting Lender” shall not
earn and shall not be entitled to receive, and the Borrower shall not be
required to pay, such Lender’s portion of the Commitment Fee, or any costs or
expenses requested by such Lender pursuant to Section 10.6 hereof, during the
time such Lender is a Defaulting Lender pursuant to clause (a) and/or clause
(b) of the definition of “Defaulting Lender”.  In the event that any
reallocation of Loans occurs pursuant to clause (b) above, during the period of
time that such reallocation remains in effect, the Commitment Fee

 

47

--------------------------------------------------------------------------------


 

payable with respect to such reallocated portion shall be payable to all Lenders
based on their pro rata share of such reallocation.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Loans herein
provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

 

Section 3.1  Corporate Existence; Compliance with Law.  Each of the Credit
Parties (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the requisite corporate
power, authority and right to acquire, lease, own and operate, as applicable,
all its property and to conduct the business in which it is currently engaged,
(c) is duly qualified to conduct business and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent that
the failure to so qualify or be in good standing could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 3.2  Corporate Power; Authorization; Enforceable Obligations.  Each of
the Credit Parties has full corporate power, authority and right to execute,
deliver and perform the Credit Documents to which it is party and has taken all
necessary limited liability company or corporate action to authorize the
execution, delivery and performance by it of the Credit Documents to which it is
party.  No consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery or
performance of any Credit Document by the Credit Parties (other than those which
have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties (except such filings as are necessary in
connection with the perfection of the Liens created by such Credit Documents). 
Each Credit Document to which it is a party has been duly executed and delivered
on behalf of each of the Credit Parties.  Each Credit Document to which it is a
party constitutes a legal, valid and binding obligation of each of the Credit
Parties, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

Section 3.3  Financial Condition; No Material Adverse Effect.

 

(a)                       The audited Consolidated financial statements of the
Borrower for the twelve-month period ending June 30, 2013, and the related
Consolidated statements of income and of cash flows for the fiscal year ended on
such date, all of which have been furnished to the Administrative Agent, have
been prepared in accordance with GAAP consistently applied

 

48

--------------------------------------------------------------------------------


 

throughout the period covered thereby, except as otherwise expressly noted
therein and fairly present the financial condition of the Borrower and its
Subsidiaries as of the date or dates thereof and results of operations for the
periods covered thereby.  Such financial statements and the notes thereto
disclose all material liabilities, direct or contingent, of the Borrower and its
Subsidiaries that are required to be disclosed under GAAP.

 

(b)                       Subsequent to the respective dates as of which
information is given in such financial statements, there has been no change or
event that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.4  Compliance with Laws; No Conflict; No Default.

 

(a)                       The execution, delivery and performance by each Credit
Party of the Credit Documents to which such Credit Party is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) violate any Requirement of Law applicable
to such Credit Party, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws, articles of organization,
operating agreement or other organizational documents of such Credit Party or
any material indenture, agreement or other instrument to which such Person is a
party or by which any of its properties may be bound or any Governmental
Approval of such Person, except to the extent that such conflict, breach or
default with respect to any such indenture, agreement or instrument could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Credit Documents.

 

(b)                       Each Credit Party (i) has all Governmental Approvals
required by law for it to conduct its business in all material respects, and
(ii) is in compliance with each Governmental Approval applicable to it and in
compliance with all other Requirements of Law relating to it or any of its
respective properties, in each case except to the extent the failure to obtain
such Governmental Approval or failure to comply with such Governmental Approval
or Requirement of Law could not reasonably be expected to have a Material
Adverse Effect.  Except as set forth in Schedule 3.4(b) hereto and except for
matters that do not have or would not reasonably be expected to have a Material
Adverse Effect, to the knowledge of the Credit Parties, the Project Managers of
each of the Projects have obtained all material Governmental Approvals required
to operate such Projects as currently being operated in accordance with the
then-effective mine plan therefore and are operating such Projects in material
compliance therewith.

 

(c)                        Except as set forth in Schedule 3.4(c) hereto,
(i) each Credit Party has complied in all material respects with all
Requirements of Law, (ii) to the knowledge of each Credit Party, each Project is
in compliance with all Requirements of Law relating to the operation of such
Project, in each case except to the extent that the failure to obtain a
Governmental Approval or the failure to comply with such Governmental Approval
or Requirement of Law has not had, and would not reasonably be expected to have,
a Material Adverse Effect, and (iii) to the knowledge of each Credit Party, no
investigation is currently being conducted by any local, state or federal agency
with respect to enforcement of Requirements of Law that would reasonably be
expected to have a Material Adverse Effect.  Except as disclosed in Schedule
3.4(c), no Credit Party has

 

49

--------------------------------------------------------------------------------


 

knowledge of any existing violation of Requirements of Law or notices thereof
issued by any Governmental Authority, with respect to a Credit Party or a
Project, which has had or would reasonably be expected to have a Material
Adverse Effect.

 

(d)                       None of the Credit Parties is in default under or with
respect to any of its Material Contracts, or any judgment, order or decree to
which it is a party, in any respect that has had or could reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.

 

Section 3.5  No Material Litigation.  Except as set forth in Schedule 3.5
hereto, no Credit Party is a party to any action, suit or proceeding at law or
in equity, by or before any Governmental Authority (or, to the knowledge of any
Credit Party, threatened in writing) against or affecting any Credit Party, any
Royalty Interest, or any Project that has had, or would reasonably be expected
to have a Material Adverse Effect, or which may affect the legality, validity or
enforceability of this Agreement or any other Credit Document.  Except as set
forth in Schedule 3.5 hereto, to the knowledge of each Credit Party, there is no
action, suit or proceeding at law or in equity, by or before any Governmental
Authority now pending or threatened against or, with direct and specific
application, affecting, any Credit Party, the Royalty Interests or any Project,
which has had, or would reasonably be expected to have, a Material Adverse
Effect, or which may affect the legality, validity or enforceability of this
Agreement or any other Credit Document, and no judgments are outstanding which
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.6  Employee Benefit Plans and Canadian Pension Plans.

 

(a)                       Employee Benefit Plans.  Each Employee Benefit Plan
established or maintained by the Borrower or any other Credit Party complies,
and has been maintained and administered, in all material respects in accordance
with applicable Requirements of Law.  Each Employee Benefit Plan is fully funded
on a going concern basis in accordance with its terms and applicable
Requirements of Law, and the present value of all accrued benefits under any
such plans do not exceed the value of the assets of such plans allocable to such
accrued benefits by an amount that could reasonably be expected to have a
Material Adverse Effect.  No material liability exists with respect to any
Employee Benefit Plan that has been terminated.

 

(b)                       Canadian Pension Plans.  Each of the Canadian Pension
Plans (if any) is duly registered under the Canadian Income Tax Act and any
other applicable Laws which require registration, has been administered in
accordance with the Canadian Income Tax Act and such other applicable Laws and
no event has occurred which could reasonably be expected to cause the loss of
such registered status, except to the extent that any failure to do so could not
reasonably be expected to have a Material Adverse Effect.  All material
obligations of each of the Credit Parties (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed on a timely basis, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect.  There
are no outstanding disputes concerning the assets of the Canadian Pension
Plans.  No promises of benefit improvements under the Canadian Pension Plans
have been made except where such improvement could not reasonably be expected to
have a Material Adverse Effect.  All

 

50

--------------------------------------------------------------------------------


 

contributions or premiums required to be made or paid by each of the Credit
Parties to the Canadian Pension Plans have been made on a timely basis in
accordance with the terms of such plans and all applicable Laws.  There have
been no improper withdrawals or applications of the assets of the Canadian
Pension Plans.  None of the Canadian Pension Plans contain or have ever
contained a “defined benefit provision”, as that term is defined in subsection
147.1(1) of the Canadian Income Tax Act. Each of the Canadian Pension Plans is
fully funded on a solvency basis and going concern basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with GAAP).

 

Section 3.7  Environmental Matters.

 

(a)                       To the knowledge of the Credit Parties, the Projects
are owned, leased, developed, operated or otherwise utilized in compliance with
all applicable Environmental Laws and Governmental Approvals, in each case
except to the extent that the failure to comply with such Environmental Laws or
Governmental Approvals has not had, and would not reasonably be expected to
have, a Material Adverse Effect.

 

(b)                       No Credit Party has received any written or actual
notice of violation, alleged violation, non-compliance, notice of investigation,
liability or potential liability regarding Materials of Environmental Concern,
compliance with Environmental Laws or other environmental matters with regard to
any of the Projects, in each case, except as those that have not had, and would
not reasonably be expected to have, a Material Adverse Effect, nor does any
Credit Party have knowledge that any such notice will be received or is being
threatened.

 

(c)                        No judicial proceeding or governmental or
administrative action under any Environmental Law is pending or, to the
knowledge of any Credit Party threatened, against any Credit Party, or to the
knowledge of any Credit Party is pending against any Project that has had, or
would reasonably be expected to have, a Material Adverse Effect.  To the
knowledge of the Credit Parties, there are no consent decrees or other clean-up
orders, mitigation orders, compliance orders, remediation orders, decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
any Project that have had, or would reasonably be expected to have, a Material
Adverse Effect.

 

Section 3.8  Purpose of Loans.  The proceeds of the Loans shall be used by the
Borrower to pay any fees and expenses in connection with this Agreement and to
provide for the working capital and general corporate requirements of the
Borrower and its Subsidiaries.

 

Section 3.9  Subsidiaries.  Set forth on Schedule 3.9 hereto is a complete and
accurate list of all Subsidiaries of the Credit Parties as of the Closing Date. 
Information on the attached Schedule includes jurisdiction of incorporation or
organization; the number of authorized shares of each class of Capital Stock or
other equity interests; the number of outstanding shares of each class of
Capital Stock or other equity interests, the owner thereof and the percentage of
such ownership; and the number and effect, of all outstanding options, warrants,
rights of conversion or purchase and similar rights.  The outstanding Capital
Stock and other equity interests of all

 

51

--------------------------------------------------------------------------------


 

such Subsidiaries is validly issued, fully paid and non-assessable and is owned
free and clear of all Liens (other than Permitted Liens).

 

Section 3.10                                  Ownership; Insurance.

 

(a)                       Each of the Credit Parties has good, legal and valid
title to (or in the case of any leased premises, easement properties or licensed
property, valid leasehold, easement or license interests, which are in full
force and effect, in) its real property and good title to, or a valid leasehold
interest in, its personal property.

 

(b)                       Each of the Credit Parties has and maintains in full
force and effect adequate insurance in accordance with Section 6.10 hereof and
which insurance is described in full as of the Closing Date on Schedule 6.10
hereto.

 

Section 3.11                                  Title to Royalty Interests;
Liens.  Schedule 1.1(a) hereto sets forth, as of the Closing Date, a complete
and accurate listing and description of each Collateral Royalty, including the
Project and the Royalty Interest associated therewith.  Schedule 1.1(d) hereto
sets forth, as of the Closing Date, a complete and accurate listing of each of
the Royalty Interests, other than the Collateral Royalties.  Each Credit Party
has good and marketable title to the Collateral Royalties owned by it, free and
clear of any claims or rights of title and free and clear of all Liens except
for Permitted Liens; and each Credit Party has good title to the Royalty
Interests (other than the Collateral Royalties) owned by it, free and clear of
any claims or rights of title and free and clear of all Liens except for
Permitted Liens.

 

Section 3.12                                  Royalty Agreements. 
Schedule 1.1(a) hereto sets forth a complete and accurate list of all Royalty
Agreements of each Credit Party relating to a Collateral Royalty and in effect
as of the Closing Date.  Each Royalty Agreement relating to a Collateral Royalty
is a legal, valid and binding obligation of the Credit Party that is a party
thereto, and to each Credit Party’s knowledge, each other party thereto, and
other than as set forth in Schedule 3.12 hereto, each such Royalty Agreement is,
and after giving effect to the transactions contemplated by the Credit Documents
will be, in full force and effect in accordance with the terms thereof.  To the
extent requested by the Administrative Agent, the Borrower has delivered or made
available to the Administrative Agent a true and complete copy of each Royalty
Agreement listed on Schedule 1.1(a) hereto.  No Credit Party is in breach of or
in default under any Royalty Agreement for a Collateral Royalty.  As of the
Closing Date and since the date thereof, other than as set forth on Schedule
3.12 hereto, no Credit Party has made any unresolved allegation that any
counterparty to a Material Contract has breached or defaulted under any such
agreement in a material respect, except for allegations of breach or default
that a Credit Party has diligently pursued and resolved within thirty (30) days
of obtaining knowledge thereof and which has not had, and would not reasonably
be likely to have, a Material Adverse Effect during such period of time.  To the
knowledge of each Credit Party, other than as set forth on Schedule 3.12 hereto,
no counterparty to any Material Contract is in material breach of or in material
default of any such Material Contract, except for allegations of breach or
default that a Credit Party is diligently pursuing and will resolve within
thirty (30) days of obtaining knowledge thereof and which breach or default has
not had, and would not reasonably be likely to have, a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

Section 3.13                                  Indebtedness.  Except as otherwise
permitted under Section 7.1, the Credit Parties and their Subsidiaries have no
Indebtedness.

 

Section 3.14                                  Taxes.  Each of the Credit Parties
and their Subsidiaries has filed, or caused to be filed, all Tax returns
(federal, provincial, state, local, foreign or otherwise) required to be filed
and has paid (a) all amounts of Taxes shown thereon to be due (including
interest and penalties) and (b) all other Taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except, in each case, for such Taxes
(i) which are not yet delinquent, (ii) that are being contested in good faith
and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP, or (iii) that arise and become due in
jurisdictions outside of the United States, Canada or Mexico and which are not
material either individually or in the aggregate.  Each Credit Party has
established reserves which are reasonably believed by the officers and
representatives of such Credit Party to be adequate for the payment of such
taxes.  None of the Credit Parties is aware of any proposed Taxes or Tax
assessments against it or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.15                                  No Burdensome Restrictions.  None
of the Credit Parties or any of its Subsidiaries is a party to any agreement or
Instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable Requirement of Law which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.16                                  Limitations on Incurrence of
Indebtedness.  No Credit Party is subject to any Requirement of Law limiting its
ability to borrow money or to incur or perform the Obligations or to grant Liens
with respect to the Collateral as set forth in the Security Documents.

 

Section 3.17                                  Accuracy and Completeness of
Information.  No factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not materially
misleading; provided, however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount. 
There is no fact now known to any Credit Party or any of its Subsidiaries which
has, or could reasonably be expected to have, a Material Adverse Effect.

 

Section 3.18                                  Events of Default.  No event has
occurred and is continuing, or would result from the incurring of the
Obligations by the Borrower under this Agreement, that, individually or in the
aggregate, constitute, or could be reasonably expected to constitute, a Default
or Event of Default.

 

Section 3.19                                  Material Contracts.  Except as set
forth in Schedule 3.19 hereto, no Credit Party is a party to any material
agreement or Instrument or subject to any charter or other corporate restriction
that has had or could reasonably be expected to have a Material

 

53

--------------------------------------------------------------------------------


 

Adverse Effect.  Each Material Contract of the Credit Parties is, and after
giving effect to the transactions contemplated by the Credit Documents will be,
in full force and effect in accordance with the terms thereof and neither the
Borrower nor any Subsidiary thereof has violated in any respect any such
Material Contract, the effect of which has had or could reasonably be expected
to have a Material Adverse Effect.

 

Section 3.20                                  Margin Regulations.  No Credit
Party is engaged in the business of extending credit for the purpose of, and no
proceeds of any Loan or other extensions of credit hereunder will be used for
the purpose of, buying or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board) or extending credit to others for the
purpose of purchasing or carrying any such margin stock, in each case in
contravention of Regulation T, U or X of the Federal Reserve Board.

 

Section 3.21                                  Investment Company.  No Credit
Party is an “investment company” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940.

 

Section 3.22                                  Metal Streaming Transactions.  As
of the execution and delivery of definitive documents for any Metal Streaming
Transaction, such documents are legal, valid and binding obligations of each
Credit Party that is party thereto and, to the knowledge of such Credit Party,
are enforceable by each such Credit Party against each other party thereto in
accordance with its terms, except: (i) to the extent that the enforceability
thereof may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization and other laws of general application limiting the enforcement of
creditors’ rights generally, (ii) the fact that the courts may deny the granting
or enforcement of equitable remedies and (iii) the fact that, pursuant to the
Currency Act (Canada), no court in Canada may make an order expressed in any
currency other than lawful money of Canada; and/or (iv) where the lack of any
such enforceability of any one or more such definitive documents could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.23                                  FCPA.  For the immediately
preceding five year period, neither the Credit Parties nor any of their
respective Subsidiaries nor, to the knowledge of any Credit Party, any director,
officer, agent, employee or other Person acting in such capacity on behalf of
any Credit Party or any of their respective Subsidiaries, has taken any action,
directly or indirectly, that would result in a violation by such Persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), the Corruption of Foreign Public Officials Act
(Canada), as amended, or any other applicable anti-corruption law.  No part of
the proceeds of the Loans shall be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.

 

Section 3.24                                  Anti-Money Laundering.

 

(a)                                 Neither any Credit Party nor any of its
Subsidiaries:  (i) is, or is owned or controlled by, a Sanctioned Person;
(ii) is located, incorporated or organized in, or is a resident of, a Sanctioned
Country; (iii) has any business affiliation or commercial dealings with, or

 

54

--------------------------------------------------------------------------------


 

investments in, any Sanctioned Country or Sanctioned Person; or (iv) is in
breach of or is the subject of any action or investigation under any applicable
Sanctions Laws or Anti-Money Laundering Laws.

 

(b)                                 During the term of this Agreement, no Credit
Party shall become a Sanctioned Person.

 

(c)                                  No proceeds from any Loan have been or will
be used, directly or indirectly, by any Credit Party to lend, contribute,
provide, or have otherwise been or will be made available to fund, any activity
or business with or related to any Sanctioned Person or Sanctioned Country, or
in any other manner that will result in any violation or breach by any person of
applicable Sanctions Laws.

 

ARTICLE IV
COLLATERAL SECURITY

 

Section 4.1  Security Documents.  As security for the prompt, complete and
irrevocable payment and performance of the Obligations, each of the Credit
Parties shall, contemporaneously with the execution of this Agreement, confirm,
ratify and continue, or grant, execute and deliver, the Security Documents.  The
Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are, or upon the filing of the appropriate perfection or other administrative
action or notices to third parties necessary to perfect such security interests
and Liens will be, perfected security interests and Liens, prior to all other
Liens, other than Permitted Liens.

 

Section 4.2  No Limitation on Application of Security Interest.  The Credit
Parties agree that notwithstanding any provision of any other Credit Document to
the contrary, the Liens created pursuant to the Security Documents shall secure
all Obligations.  The payment and performance of all Obligations are
unconditionally and irrevocably guaranteed by the Guarantors.

 

Section 4.3  Maintenance of Security Over Collateral Royalties.  The Credit
Parties shall at all times grant and maintain Mortgages or other Security
Documents satisfactory to the Required Lenders in their sole discretion over and
with respect to the Collateral Royalties (the “Collateral Requirement”).

 

Section 4.4  Perfection and Maintenance of Liens.  Each Credit Party hereby
authorizes the Administrative Agent and the other Lenders to file such UCC
financing statements, PPSA financing statements and other agreements, documents,
registrations, filings or Instruments with such Governmental Authorities in such
jurisdictions as it determines to be desirable and to take such other actions as
the Administrative Agent or any Lender determine to be necessary or desirable to
legalize, authenticate, protect, perfect and maintain the perfection of first
priority Liens in the Collateral identified in the Security Documents.  The
Credit Parties agree to cooperate with the Administrative Agent and the other
Lenders in delivering all share certificates and other certificates of Capital
Stock pledged pursuant to Pledge Agreement and in undertaking and completing all
recordings, filings, registrations and other actions required in connection with
the Security Documents, and each Credit Party further agrees to promptly take

 

55

--------------------------------------------------------------------------------


 

all such other actions as the Administrative Agent may reasonably determine to
be necessary or appropriate to confirm, perfect, maintain and protect the
perfection of the Liens granted by the Security Documents.

 

ARTICLE V
CONDITIONS PRECEDENT

 

Section 5.1  Conditions to Closing.  This Agreement shall become effective upon
the satisfaction of the following conditions precedent:

 

(a)                                 Execution of Credit Documents.  The
Administrative Agent shall have received (i) counterparts of this Agreement,
(ii) a Note for the account of each Lender, (iii) counterparts to each Security
Document (or, in respect of the Security Documents entered into prior to the
Closing Date, such confirmation or ratification agreement as the Administrative
Agent shall reasonably require), and (iv) counterparts to each other Credit
Document, in each case conforming to the requirements of this Agreement and
executed by a duly authorized officer of each party thereto, and in each case in
form and substance reasonably satisfactory to the Lenders.

 

(b)                                 Authority Documents.  The Administrative
Agent shall have received a certificate from the secretary of each Credit Party
substantially in the form of Exhibit G attached hereto, together with certified
copies of each of the following attachments (with respect to the attachments
described in clauses (i) and/or (ii) below, to the extent such attachment has
changed since previously delivered to Administrative Agent (and if no change has
occurred, such secretary shall so certify)):

 

(i)                                     Articles of Incorporation/Charter
Documents.  Copies of the articles of incorporation or other charter documents,
as applicable, of such Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the jurisdiction of its
incorporation;

 

(ii)                                  Bylaws/Operating Agreement.  A copy of the
bylaws or comparable operating agreement of such Credit Party;

 

(iii)                               Resolutions.  Copies of resolutions of the
board of directors of such Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof;

 

(iv)                              Good Standing.  Copies of certificates of good
standing, existence or its equivalent with respect to such Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
jurisdiction of incorporation or organization and each other jurisdiction in
which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect on the business or operations of such
Credit Party; and

 

(v)                                 Incumbency.  Incumbency signatures of
appropriate officers of such Credit Party, including each officer executing a
Credit Document.

 

56

--------------------------------------------------------------------------------


 

(c)                                  Legal Opinions of Counsel.  The
Administrative Agent shall have received opinions of legal counsel (including
local counsel to the extent required by the Administrative Agent) for the Credit
Parties, dated the Closing Date and addressed to the Administrative Agent and
the Lenders in form and substance reasonably acceptable to the Required Lenders.

 

(d)                                 Collateral.  The Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent:

(i)                                     searches of all Lien filings,
registrations and records deemed necessary by the Administrative Agent, and
copies of any documents, filings and Instruments on file in such jurisdictions;

 

(ii)                                  all financing statements, registrations,
filings or other Instruments for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect, or maintain the
perfection of, the Administrative Agent’s security interest in the Collateral;

 

(iii)                               all stock or membership certificates
evidencing the Capital Stock pledged to the Administrative Agent pursuant to the
Pledge Agreements, together with duly executed in blank, undated stock or
transfer powers attached thereto to the extent not previously delivered to
Administrative Agent; and

 

(iv)                              such other duly executed agreements, consents,
notices or Instruments as are necessary, in the Administrative Agent’s sole
discretion, to formalize, legalize, protect and perfect the Administrative
Agent’s security interest in the Collateral.

 

(e)                                  Liability, Casualty and Business
Interruption Insurance.  The Administrative Agent shall have received copies of
insurance policies or certificates of insurance evidencing liability, casualty
and business interruption insurance meeting the requirements set forth herein or
in the Security Documents.

 

(f)                                   Fees.  The Administrative Agent and the
Lenders shall have received all fees, if any, owing thereto, including pursuant
to Section 2.2 hereof, on or as of the Closing Date.

 

(g)                                  Consents.  The Administrative Agent shall
have received evidence that all material governmental, shareholder, board of
director and third party consents and approvals necessary in connection with the
financings and other transactions contemplated hereby have been obtained.

 

(h)                                 Material Adverse Effect.  No material
adverse change shall have occurred since June 30, 2013 in the business,
properties, operations or financial condition of the Credit Parties and their
Subsidiaries taken as a whole.

 

(i)                                     Officer’s Certificates.  The
Administrative Agent shall have received a certificate executed by a Responsible
Officer of each of the Credit Parties as of the Closing Date, substantially in
the form of Exhibit I hereto stating that (i) except as set forth on
Schedule 3.5 hereto, there is no pending or, to the knowledge of any Credit
Party, threatened, litigation, investigation, bankruptcy or insolvency,
injunction, order or claim affecting or relating to any

 

57

--------------------------------------------------------------------------------


 

Credit Party or any of its Subsidiaries, or any Royalty Interest or Project,
which has had, or would reasonably be expected to have, a Material Adverse
Effect, or which would reasonably be expected to affect the legality, validity
or enforceability of this Agreement or the other Credit Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date and (ii) immediately after giving effect to this Agreement (including the
initial Loans hereunder), the other Credit Documents and all the transactions
contemplated therein to occur on such date, (A) no Default or Event of Default
exists, (B) all representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects, and (C) the
Credit Parties are in compliance with each of the financial covenants set forth
in Section 6.17.

 

(j)                                    Additional Matters.  Such other
approvals, opinions, documents or Instruments as the Administrative Agent may
reasonably request, and all documents and legal matters in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 

Section 5.2  Conditions to All Loans.  The obligation of each Lender to make any
Loan hereunder, including the initial Loan and each Incremental Loan, is subject
to the satisfaction of the following conditions precedent on the date of making
such Loan:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by the Credit Parties herein, in the
Security Documents or which are contained in any certificate furnished at any
time under or in connection herewith shall be true and correct on and as of the
date of such Loan as if made on and as of such date, except for representations
and warranties expressly stated to relate to a specific earlier date (in which
event such representations and warranties shall have been true and correct on
and as of such earlier date).

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to such Loan.

 

(c)                                  Compliance with Commitments.  Immediately
after giving effect to the making of any such Loan (and the application of the
proceeds thereof), the aggregate sum of all outstanding Loans shall not exceed
the Committed Amount.

 

(d)                                 Litigation.  Except for litigation disclosed
on Schedule 3.5 hereto, there shall not exist any litigation, investigation,
bankruptcy or insolvency, injunction, order or claim affecting or relating to
any Credit Party or any of its Subsidiaries, or any Royalty Interest or
Project,  which has had, or would reasonably be expected to have, a Material
Adverse Effect, or which would reasonably be expected to affect the legality,
validity or enforceability of this Agreement and the other Credit Documents,
that has not been settled, dismissed, vacated, discharged or terminated.

 

(e)                                  Additional Conditions to Loans.  All
conditions set forth in Section 2.1, including delivery of an executed Notice of
Borrowing, shall have been satisfied, and all of the conditions set forth in
Section 5.1 shall have been, and shall remain, satisfied, and the Borrower shall
have certified the satisfaction of all such conditions precedent by its delivery
of a Notice of Borrowing.

 

58

--------------------------------------------------------------------------------


 

(f)                                   Compliance Certificate.  The Borrower
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower demonstrating compliance with the financial covenants
contained in Section 6.17 by calculation thereof as of the end of the most
recently completed fiscal quarter.

 

(g)                                  Evidence of Mortgage Filings.  The
Administrative Agent shall have received copies of each Mortgage as filed with
the appropriate county recording office, together with a supplemental legal
opinion from legal counsel to the Credit Parties, in form and content reasonably
acceptable to the Required Lenders, confirming the perfection in favor of the
Administrative Agent of enforceable first priority Liens on the Collateral
Royalties and on the other property rights and interests of each Credit Party
that are subject to the Security Documents, substantially in the form of the
security legal opinions delivered to the Administrative Agent in connection with
the Existing Agreement.

 

Each request for a Loan shall be deemed to constitute representations and
warranties by the Borrower as of the date of such Loan that the applicable
conditions in paragraphs (a) through (g) of this Section have been, and remain,
satisfied.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and all the Obligations
owing to the Administrative Agent or any Lender hereunder, are irrevocably paid
in full, the Credit Parties shall, and shall cause each of their Subsidiaries
to:

 

Section 6.1  Financial Statements and Information.  Furnish to the
Administrative Agent:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year, a copy of the consolidated balance sheet of Royal Gold and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows of
Royal Gold and its consolidated Subsidiaries for such year which shall be
audited by a firm of independent certified public accountants of recognized
standing reasonably acceptable to the Administrative Agent, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification;

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event within sixty (60) days after the end of each of the
first three fiscal quarters of each fiscal year, a copy of the consolidated
balance sheet of Royal Gold and its consolidated Subsidiaries as at the end of
such period and related consolidated statements of income and retained earnings
and of cash flows for Royal Gold and its consolidated Subsidiaries for such
quarterly period and for the portion of the fiscal year ending with such period,
in each case setting forth in comparative form

 

59

--------------------------------------------------------------------------------


 

consolidated figures for the corresponding period or periods of the preceding
fiscal year (subject to normal recurring year-end audit adjustments);

 

(c)                                  Financial Statement Standards.  All
financial statements shall be complete and correct in all material respects
(subject, in the case of interim statements, to normal recurring year-end audit
adjustments and the lack of footnotes) and prepared in reasonable detail and, in
the case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.4;

 

(d)                                 Officer’s Certificate.  At the time of
delivery of the financial statements provided for in Sections 6.1(a) and 6.1(b),
(i) a certificate of a Responsible Officer of the Borrower, substantially in the
form of Exhibit J, (A) demonstrating compliance with the financial covenants
contained in Section 6.17 by calculation thereof as of the end of each such
fiscal period, including on a Pro Forma Basis to the extent applicable, and
(B) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto, and (ii) during
any Post-Acquisition Period to the extent there is any Pro Forma Adjustment, a
Pro Forma Certificate; and

 

(e)                                  Material Permitted Acquisition.  Within ten
(10) days after the consummation of any Material Permitted Acquisition in
respect of which the Borrower intends or expects to exceed the Leverage Ratio of
3.5 to 1.0, as permitted by Section 6.17(a), the Borrower shall provide details
of such Material Permitted Acquisition to the Administrative Agent, which
information shall include a copy of the documentation with respect thereto and
the quantum, sources and uses for such Material Permitted Acquisition.

 

(f)                                   Other Information.  Each Credit Party
shall deliver to the Administrative Agent such other information (in form
reasonably acceptable to the Administrative Agent) regarding the conditions or
operations, financial or otherwise, of each Credit Party, the Royalty Interests,
the Projects, the Project Properties or any other properties or activities of a
Credit Party as the Administrative Agent may reasonably request from time to
time to the extent such information is in the possession or control of a Credit
Party and not subject to confidentiality restrictions that prevent the
Borrower’s disclosure thereof.

 

Section 6.2  Notices.  Promptly provide written notice to the Administrative
Agent (which shall promptly transmit such notice to each Lender) of:

 

(a)                                 the occurrence of any Default or Event of
Default, which notice shall be provided in any event within two (2) Business
Days after any Credit Party knows or has reason to know thereof;

 

(b)                                 the occurrence of any default or event of
default known to a Credit Party under any Material Contract of any Credit Party
or any of its Subsidiaries which could reasonably be

 

60

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect or involve a monetary claim in excess
of $15,000,000;

 

(c)                                  any litigation, lawsuit, action, claim or
dispute, or any investigation or proceeding known to any Credit Party,
(i) affecting any Credit Party or any of its Subsidiaries which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
involve a monetary claim in excess of $15,000,000, (ii) affecting or with
respect to this Agreement or any other Credit Document or (iii) involving an
environmental claim or potential liability of any Credit Party or any of its
Subsidiaries under Environmental Laws in excess of $15,000,000;

 

(d)                                 any loss or damage to the Collateral in
excess of $10,000,000, exclusive of diminution in value caused solely by changes
in the price of any Metal from time to time;

 

(e)                                  the consummation by any Credit Party of any
purchase or acquisition transaction involving a Royalty Interest with a value in
excess of $50,000,000, whether a new Royalty Interest or an addition to or
increase in an existing Royalty Interest;

 

(f)                                   any acquisition of an additional interest
in a Project that is subject to a Collateral Royalty;

 

(g)                                  every notice, and the contents thereof,
received by the Borrower in relation to any renewal of any rights with respect
to, or having a material adverse effect upon any Collateral Royalty or
associated Project, including notices pertaining to the loss of or a failure to
obtain or a failure to be able to renew such interest in a material part of such
Project, together with a copy of such notice if in writing;

 

(h)                                 every default or other adverse claim or
demand made by any Person which would, if successful, constitute a Material
Adverse Effect;

 

(i)                                     every press release issued by a Credit
Party together with a copy of such press release, and any other occurrence,
matter, event or thing (other than changes in the price of Gold or other Metals)
constituting a Material Adverse Effect, together with a reasonably detailed
explanation of such other occurrence, matter, event or thing;

 

(j)                                    each material memorandum, letter or
report received by a Credit Party from any Project Manager concerning any
Collateral Royalty or associated Project, including (to the extent received by
the Borrower and not subject to confidentiality restrictions that prevent such
Credit Party from disclosure thereof) the annual strategic business plan and all
reserve, mine plan and/or operating reports received by a Credit Party with
respect to a Project that is subject to a Collateral Royalty, together with a
copy of such plans and reports;

 

(k)                                 any notice of any material violation of or
material noncompliance by any Credit Party or any Subsidiary thereof with any
Requirement of Law received by any Credit Party from any Governmental Authority;

 

(l)                                     promptly after a Responsible Officer of
a Credit Party obtains knowledge thereof, any attachment, judgment, Lien, levy
or order exceeding $5,000,000 that is, or is reasonably likely to be, assessed
against any Credit Party other than Permitted Liens; and

 

61

--------------------------------------------------------------------------------


 

(m)                             promptly after a Responsible Officer of a Credit
Party obtains knowledge thereof, any other development, occurrence or event
(other than changes in the price of Gold or other Metals) which could reasonably
be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto,
if any.  In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

 

Section 6.3  Payment of Taxes and Other Obligations.  Each Credit Party shall,
and each Credit Party shall cause its Subsidiaries to, pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its Taxes in the United States, Canada and Mexico, all its
material Taxes in all jurisdictions other than the United States, Canada and
Mexico, and all other material obligations and liabilities of whatever nature
which, in each of the foregoing cases, if unpaid, could become a Lien upon the
Collateral, and any additional costs that are imposed as a result of any failure
to so pay, discharge or otherwise satisfy such Taxes, obligations and
liabilities.  Each Credit Party shall have the right, however, to contest in
good faith the validity or amount of any such Taxes by proper proceedings timely
instituted, and may permit the Taxes so contested to remain unpaid during the
period of such contest if:  (a) it diligently prosecutes such contest, (b) it
sets aside on its books adequate reserves in conformity with GAAP with respect
to the contested items, (c) during the period of such contest, the enforcement
of any contested item is effectively stayed, (d) such contest does not involve
any material risk of the sale, forfeiture or loss of any part of the Collateral
and provided such non-payment is permitted by the appropriate taxing
legislation.  Each Credit Party shall promptly pay or cause to be paid any valid
final judgment enforcing any such taxes and cause the same to be satisfied of
record.

 

Section 6.4  Payment of Indebtedness.  Except as would not constitute a Default
or an Event of Default pursuant to Section 8.1(d), each Credit Party shall pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all of its Indebtedness and other material
obligations of whatever nature, except for any Indebtedness or other material
obligations which are being contested in good faith and by appropriate
proceedings if (a) reserves in conformity with GAAP with respect thereto are
maintained on its books, and (b) such contest does not involve any material risk
of the sale, forfeiture or loss of any part of the Collateral.

 

Section 6.5  Conduct of Business and Maintenance of Existence.  Each Credit
Party shall continue to engage in business of the same general type as conducted
by it on the Closing Date; preserve, renew and keep in full force and effect its
existence and good standing in its jurisdiction of organization and each other
jurisdiction where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect; take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business; comply with all Material Contracts except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

Section 6.6  Maintenance of Collateral Royalty Interests and Defend Title.  Each
Credit Party shall, at its own cost and expense, maintain, warrant and defend
the title to the Collateral Royalties and the other Collateral against the
claims and demands of all Persons whomsoever, except as permitted in writing by
the Administrative Agent and except for matters disclosed in the Title Opinion
and not objected to by the Administrative Agent.

 

Section 6.7  Maintenance of Liens.  Each Credit Party shall take all action
required or desirable to maintain and preserve the Liens of the Administrative
Agent on the Collateral and, to the extent required under each Security
Document, the first priority thereof.  Each Credit Party, at no cost to the
Administrative Agent or any Lender, shall from time to time execute, deliver,
file and record, and each Credit Party authorizes the Administrative Agent to
file and record, any and all further Instruments (including financing
statements, continuation statements and similar statements with respect to any
of the Security Documents) reasonably requested by the Administrative Agent for
such purposes, including such as may be necessary to include within the
Collateral (a) any additional real property interests or other increase in the
Collateral Royalties and (b) any other or additional Royalty Interests included
or added as a Collateral Royalty.

 

Section 6.8  Maintenance and Perfection of Pledged Assets.  Each Credit Party
shall, and shall cause each of its Subsidiaries to, cause 100% of the Capital
Stock of each of High Desert and RG Mexico to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Security Documents or such other security documents
as the Administrative Agent shall reasonably request, including the delivery of
all share certificates therefor.

 

Section 6.9  Title Opinions.  Not later than forty-five (45) days after the
Closing Date, the Credit Parties shall have obtained and provided to the
Administrative Agent updated Title Opinions with respect to the Nevada
Royalties, which shall be in form and substance acceptable to the Administrative
Agent.

 

Section 6.10                                          Insurance.  Maintain with
financially sound and reputable insurance companies (i) insurance on all its
property (including without limitation its tangible Collateral) insuring against
at least such risks as are usually insured against in the same or a similar
business and as required by Requirements of Law and (ii) liability insurance
covering at least such risks as are usually insured against in the same or a
similar business and as required by Requirements of Law; and furnish to the
Administrative Agent, upon request, full information as to the insurance
carried.  The present insurance coverage of the Credit Parties as of the Closing
Date is outlined as to carrier, policy number, expiration date, type and amount
on Schedule 6.10 hereto.  Upon the request of the Administrative Agent from time
to time, each Credit Party shall deliver to the Administrative Agent evidence of
the insurance then in effect, including a detailed list of such insurance
containing the information set forth on Schedule 6.10 hereto.

 

Section 6.11                                          Inspection of Property;
Books and Records; Discussions.

 

(a)                                 Keep proper books of records and accounts in
which full, true, correct and complete entries shall be made of all dealings and
transactions in relation to its businesses and activities, such entries to be in
conformity with GAAP and all Requirements of Law.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Permit, during normal business hours and
upon reasonable notice, the Administrative Agent, any Lender or any agent or
representative of the foregoing to examine the books of record and accounts, to
visit, examine and inspect the properties of the Credit Parties, to examine and
make abstracts from any of the books and records of the Credit Parties and their
Subsidiaries and to discuss the affairs, finances and accounts of each Credit
Party with such Credit Party’s principal officers, engineers, technical staff
and independent accountants, at such intervals as the Administrative Agent may
desire; provided, however, that (1) the Administrative Agent, the Lenders and
their agents and representatives shall provide such Credit Party with at least
five Business Days’ notice of any visit and shall use commercially reasonable
efforts not to disrupt such Credit Party’s business during any such visits, and
(2) so long as no Event of Default shall have occurred and be continuing, the
Credit Parties shall not be responsible for the cost and expense of any visit or
inspection to a Project or more than one visit or inspection per calendar year
in the aggregate by the Administrative Agent and the Lenders.  Upon any request
by the Administrative Agent to visit and inspect any Project associated with a
Collateral Royalty, each Credit Party will use commercially reasonable efforts
to make arrangements with the Project Manager for such a visit to and inspection
of such Project Property by the Administrative Agent or its agents or
representatives (it being understood that any such inspection or visit shall be
(1) at the risk of the Administrative Agent and the Lenders, as applicable, and
(2) subject to all limitations applicable to inspections of or visits to such
Projects by the Credit Parties).

 

Section 6.12                                          Compliance with Law.  Each
Credit Party shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law, including Environmental Laws and
Governmental Approvals, applicable to it and its property, except where any
noncompliance or violation has not had, and could not reasonably be expected to
have, a Material Adverse Effect.

 

Section 6.13                                          Environmental Laws. 
Defend, indemnify and hold harmless the Administrative Agent and the Lenders,
and their respective Affiliates, employees, agents, consultants,
representatives, officers, managers and directors, from and against any and all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of, or in any way relating to or associated with the violation of,
noncompliance with or investigation, liability, claim, lawsuit, failure or
action under, any Environmental Law applicable to the operations of the Credit
Parties or any of their Subsidiaries or to the Properties or the Projects, or
any orders, requirements, remediation, reclamation, settlements, response or
demands of Governmental Authorities related thereto, or with respect to the
release, presence, handling or disposal of Materials of Environmental Concern at
any Property or Project, including reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of (i) the
gross negligence or willful misconduct of the party seeking indemnification
therefor as determined by a court of competent jurisdiction in a final and
non-appealable judgment or (ii) any other loan facility or other interest in the
Properties or the Projects not attributable to this Agreement or the other
Credit Documents.  The agreements in this paragraph shall survive repayment of
the Obligations and termination of this Agreement.

 

Section 6.14                                          Compliance with ERISA and
the Code.  Each Credit Party shall (a) comply with all applicable provisions of
ERISA and the regulations and published

 

64

--------------------------------------------------------------------------------


 

interpretations thereunder with respect to all Employee Benefit Plans, (b) not
take any action or fail to take any action the result of which could be a
liability to the Pension Benefit Guaranty Corporation (or any entity succeeding
to any or all of its functions under ERISA) or to a “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA), (c) not participate in any prohibited
transaction that would result in any civil penalty under ERISA or tax under the
Code, (d) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (e) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

 

Section 6.15                                 Use of Proceeds.  The Borrower
shall use the proceeds from the Loans in a manner consistent with Section 3.8
hereof and in no event shall the Loan proceeds be used by any Credit Party in
contravention of Anti-Money Laundering Laws, OFAC or FCPA.

 

Section 6.16                                 Further Assurances.  Each Credit
Party shall execute, acknowledge and deliver to the Administrative Agent such
other and further documents and Instruments and do or cause to be done such
other acts as the Administrative Agent reasonably determines to be necessary or
desirable to effect the intent of the parties to this Agreement or otherwise to
protect and preserve the interests of the Administrative Agent and the Lenders
hereunder, promptly upon request of the Administrative Agent, including the
execution and delivery of any and all documents which are necessary or advisable
to create, protect or maintain in favor of the Administrative Agent, for the
benefit of the Lenders, Liens on all Collateral of the Credit Parties as may be
required by this Agreement or any Security Document that are duly perfected in
accordance with all applicable Requirements of Law.

 

Section 6.17                                 Financial Covenants.  The Credit
Parties shall at all times maintain and comply with the following financial
covenants (including, as applicable during any Post-Acquisition Period,
calculated, if applicable, on a Pro Forma Basis):

 

(a)                                 Leverage Ratio.  The Leverage Ratio shall
(i) for the two fiscal quarters immediately following the consummation of a
Material Permitted Acquisition, be less than or equal to 4.0 to 1.0, and (ii) at
all other times, be less than or equal to 3.5 to 1.0.

 

(b)                                 Consolidated Net Worth.  A Consolidated Net
Worth of not less than an amount equal to (i) 80% multiplied by (ii) the sum of
(A) $1,600,000,000 plus (B) 50% of the cumulative positive quarterly net income
for the period beginning July 1, 2012 and ending with the most recently
completed fiscal quarter for which financial statements have been provided
pursuant to Section 6.1(b).

 

ARTICLE VII

NEGATIVE COVENANTS

 

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Obligations
owing to the Administrative Agent or any Lender hereunder, are irrevocably paid
in full, that:

 

65

--------------------------------------------------------------------------------


 

Section 7.1  Indebtedness.  Each of the Credit Parties will not, nor will it
permit any Subsidiary to, contract, create, incur, assume or permit to exist any
Indebtedness, except for the following, but only to the extent that none of the
following, either individually or in the aggregate, would create or result in a
breach of the Leverage Ratio covenant set forth in Section 6.17(a), including on
a Pro Forma Basis assuming the incurrence of such Indebtedness:

 

(a)                                 Indebtedness arising or existing under this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness existing as of the Closing Date
as referenced in the financial statements referenced in Section 3.3 (and set out
more specifically in Schedule 7.1 hereto) together with any refinancings or
replacements thereof that do not increase the principal amount thereof;

 

(c)                                  Indebtedness incurred after the Closing
Date consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price of furniture, fixtures and equipment; provided
that (i) such Indebtedness when incurred shall not exceed the purchase price or
cost of construction of such furniture, fixtures and equipment; (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing; and
(iii) the total amount of all such Indebtedness shall not exceed $2,500,000 at
any time outstanding and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension;

 

(d)                                 unsecured intercompany Indebtedness between
any Credit Parties, between Subsidiaries of the Credit Parties or between any
Credit Party and a Subsidiary thereof; provided that any such Indebtedness owing
by a Credit Party to a Subsidiary shall be fully subordinated to the Obligations
hereunder on terms and conditions satisfactory to the Required Lenders;

 

(e)                                  Indebtedness and obligations owing under
Hedging Agreements entered into in order to manage existing or anticipated
business risks and not for speculative purposes; provided, that at all times no
such Hedging Agreement requires a Credit Party or a Subsidiary to post
collateral or margin to secure its obligations under such Hedging Agreement;

 

(f)                                   Indebtedness in respect of Guaranty
Obligations to the extent permitted under Section 7.3;

 

(g)                                  unsecured Indebtedness of any Credit Party
or any Subsidiary; provided, that the Credit Parties shall have delivered to the
Administrative Agent a Pro Forma Certificate signed by a Responsible Officer, at
least five (5) Business Days prior to the incurrence of such unsecured
Indebtedness providing a calculation of the Leverage Ratio on a Pro Forma Basis
assuming the incurrence of such Indebtedness and stating that the Credit Parties
have determined in good faith after reasonable investigation that the incurrence
of the proposed Indebtedness pursuant to this clause (g) shall not cause or
result in a violation of the Leverage Ratio covenant set forth in
Section 6.17(a); and

 

(h)                                 Indebtedness of any Credit Party that is
subordinated to the Obligations; provided, however, that (i) the subordination
of such Indebtedness is pursuant to a written subordination

 

66

--------------------------------------------------------------------------------


 

agreement satisfactory to the Required Lenders in their sole discretion,
(ii) the terms, conditions and amount of any such subordinated Indebtedness
shall be satisfactory to the Required Lenders in their sole discretion,
(iii) the stated maturity date or mandatory redemption date of such subordinated
Indebtedness shall not be prior to the Maturity Date, and (iv) immediately prior
to and immediately after giving pro forma effect to the full amount of such
subordinated Indebtedness, no Default or Event of Default shall occur hereunder.

 

Section 7.2  Liens.  Each of the Credit Parties will not, nor will it permit any
Subsidiary to, directly or indirectly, contract, create, incur, assume, permit
or suffer to exist, or agree to grant or create, any Lien with respect to any of
its property or assets of any kind (whether real or personal, tangible or
intangible), including the Royalty Interests, the Non-Credit Party Royalty
Interests or any Collateral, whether now owned or hereafter acquired, except for
Permitted Liens.  Notwithstanding the foregoing, if a Credit Party shall grant a
Lien on any of its assets in violation of this Section 7.2, then it shall be
deemed to have simultaneously granted an equal and ratable Lien on any such
assets in favor of the Administrative Agent for the benefit of the Lenders, to
the extent such a Lien has not already been granted to the Administrative Agent.

 

Section 7.3  Guaranty Obligations.  The Credit Parties will not, directly or
indirectly, enter into or otherwise become or be liable in respect of any
Guaranty Obligations other than (a) those in favor of the Administrative Agent
or the Lenders in connection herewith, and (b) Guaranty Obligations by the
Credit Parties and their Subsidiaries with respect to Indebtedness permitted
under Section 7.1 (except, as regards Indebtedness under subsection (b) thereof,
only if and to the extent such Indebtedness was guaranteed on the Closing Date).

 

Section 7.4  Nature of Business.  Each of the Credit Parties will not, nor will
it permit any Subsidiary to, engage in any business activities or operations
substantially different from the business of ownership of non-executory
interests in mining properties or capital stock of companies in the mining
sector and activities and operations reasonably related thereto; provided,
however, that the Credit Parties shall be permitted to enter into exploration
agreements with respect to mining properties owned by it and into joint venture
agreements or other similar business arrangements pursuant to which its
executory or ownership interests are convertible into Royalties.

 

Section 7.5  Dissolution or Sale of Assets.  Each of the Credit Parties will
not, nor will it permit any Subsidiary to (whether in one transaction or in a
series of transactions and whether directly or indirectly): (a) dissolve,
liquidate or wind up its affairs, except for the dissolution, liquidation or
winding up of the affairs of any Non-Credit Party at such time as such
Non-Credit Party has no material assets; provided that the Credit Parties have
provided advance written notice thereof to the Administrative Agent; or
(b) sell, assign, transfer, lease to a third party or otherwise dispose of its
business or assets as a whole or in an amount which constitutes a substantial
portion thereof, except with respect to any Non-Credit Party that has no
material assets, which shall be permitted so long as no Default or Event of
Default has occurred and is continuing, or would otherwise occur as a result of
such action; provided that the Credit Parties have provided advance written
notice thereof to the Administrative Agent; or (c) sell, assign, transfer, lease
to a third party or otherwise dispose of any material property or asset,
including any Royalty Interest or Non-Credit Party Royalty Interest, equity
interests of any Non-Credit Party or any portion of the foregoing; or (d) agree
to do any of the foregoing at a future time;

 

67

--------------------------------------------------------------------------------


 

except, in the case of clause (c), a Credit Party or Non-Credit Party shall be
permitted to undertake the following actions so long as no Default or Event of
Default has occurred and is continuing, or would occur as a result of such
action:

 

(i)                                     the sale, assignment, lease, transfer or
other disposition in the ordinary course of business of (A) Metals received with
respect to any Royalty Interest and Metals purchased pursuant to a Metal
Streaming Transaction, (B) property that has become obsolete or worn out or no
longer used in the conduct of business, (C) Non-Credit Party Royalty Interests
and Royalty Interests (other than Collateral Royalties) other than Royalties on
or with respect to precious Metals, (D) Non-Credit Party Royalty Interests and
Royalty Interests (other than Collateral Royalties) in respect of precious
Metals in a total aggregate amount for all Credit Parties and Non-Credit Parties
not to exceed $15,000,000 in any calendar year, or (E) the assets set forth on
Schedule 7.5 hereto, or (F) other assets not constituting Royalty Interests,
Non-Credit Party Royalty Interests or Metals, in an aggregate amount not to
exceed $5,000,000 in any calendar year;

 

(ii)                                  the swap or exchange of any Non-Credit
Party Royalty Interest or Royalty Interest not constituting a Collateral Royalty
for another Non-Credit Party Royalty Interest or Royalty Interest of at least
reasonably equivalent value, as determined by the Board of Directors of Royal
Gold and approved in writing by the Administrative Agent (or, to the extent that
the Royalty Interest or Non-Credit Party Royalty Interest to be acquired is less
than reasonably equivalent value, such swap or exchange shall be permitted if
the net disposition amount would be permitted pursuant to the immediately
preceding clause (i)); or

 

(iii)                               the sale, assignment, lease or transfer of
property or assets, other than a Collateral Royalty, to the Credit Parties or
any Subsidiary thereof.

 

Section 7.6  Mergers.  Each of the Credit Parties will not, nor will it permit
any Subsidiary to, (whether in one transaction or in a series of transactions
and whether directly or indirectly):  (a) enter into any transaction of
amalgamation, merger, consolidation, partnership, joint venture or other
combination where such combination involves a contribution by a Credit Party or
a Subsidiary thereof of all or a substantial portion of its assets, except, in
each case, for the amalgamation, merger or consolidation of a Credit Party or a
Subsidiary thereof with and into another Credit Party or the amalgamation,
merger or consolidation of any Subsidiary that is not a Credit Party with and
into another Subsidiary that is not a Credit Party; provided that if the
Borrower is a party thereto, such Borrower will be the surviving corporation, or
(b) agree to do any of the foregoing at a future time.

 

Section 7.7  Advances and Loans.  Each of the Credit Parties will not, nor will
it permit any Subsidiary to, lend money or extend credit or make advances
(collectively, “Debt Investments”) to any Person except for: (a) receivables
owing to any Credit Party or any of its Subsidiaries, and advances to suppliers
and other extensions of trade credit, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms; (b) intercompany Debt Investments permitted pursuant
to Section 7.1; (c) non-cash consideration received in connection with sales of
property or assets permitted under Section 7.5; (d) Debt Investments existing as
of the Closing Date as set forth on

 

68

--------------------------------------------------------------------------------


 

Schedule 7.7 hereto; (e) purchases and investments made in connection with the
creation, development, acquisition or other investment in any Royalty Interest
or Non-Credit Party Royalty Interest; (f) Debt Investments to employees of the
Credit Parties or any Subsidiary to finance travel, entertainment and relocation
expenses and other ordinary business purposes; (g) customary deposits in
connection with operating leases and good faith deposits made in connection with
an acquisition otherwise permitted hereunder; (h) Cash Equivalents; and
(i) Guaranty Obligations otherwise permitted hereunder.  For clarity, the
requirements of this Section 7.7 shall not limit the ability of the Credit
Parties or any Subsidiary thereof to make equity investments or to invest in
Royalty Interests, Non-Credit Party Royalty Interests or Metal Streaming
Transactions.

 

Section 7.8  Transactions with Affiliates.  Each of the Credit Parties will not,
nor will it permit any Subsidiary to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder or Affiliate that is not a Credit Party or
Subsidiary thereof other than on terms and conditions substantially as favorable
as would be obtainable in a comparable arm’s-length transaction with a Person
other than an officer, director, shareholder or Affiliate, except for
(a) dividends and distributions to shareholders otherwise permitted hereunder
and (b) expense reimbursement and reasonable salaries and other reasonable
director or employee compensation to officers and directors of the Credit
Parties and their Subsidiaries.

 

Section 7.9  Organizational Documents.  Each of the Credit Parties will not, nor
will they permit any of its Subsidiaries to, amend, modify or change their
articles of incorporation (or corporate charter or other similar organizational
document), operating agreement or bylaws (or other similar document) in any
material respect.

 

Section 7.10  Modification of Material Agreements.  Except as set forth on
Schedule 7.10 hereto, each of the Credit Parties will not, nor will it permit
any of its Subsidiaries to, without the approval of the Administrative Agent,
modify or amend any Collateral Royalty, any Material Contract or any
confidentiality agreements or provisions to which a Credit Party is a party or
otherwise subject in connection with a Collateral Royalty or a Material Contract
if such modification or amendment would be adverse to the Lenders in any
material respect.  With respect to any confidentiality agreement that any Credit
Party may execute with respect to (i) any existing Collateral Royalty or a
Project related thereto, or (ii) any Royalty Interest or the Project associated
with such Royalty Interest acquired after the date hereof with the proceeds of a
Loan, such Credit Party shall use commercially reasonable efforts to include
appropriate provisions in such confidentiality agreement authorizing the Credit
Parties to provide to the Administrative Agent and the Lenders information
obtained by such Credit Party pursuant to such confidentiality agreement.

 

Section 7.11  Limitation on Restricted Actions.  Each of the Credit Parties will
not, nor will it permit any Subsidiary to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Person to (a) pay dividends or make any
other distributions to any Credit Party on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party, (d) sell, lease or transfer any of its properties
or assets to any Credit Party, or (e) act

 

69

--------------------------------------------------------------------------------


 

as a Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(e) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) pursuant to any document or Instrument governing Indebtedness permitted by
Section 7.1(c), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(iv) any Permitted Lien or any document or Instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (v) customary restrictions on
the assignment of or granting of a Lien on a particular lease, sublease, license
or contract set forth in such lease, sublease, license or contract entered into
in the ordinary course of business, (vi) restrictions on the pledge of interests
in or assets of joint ventures contained in the applicable joint venture
agreement, and (vii) customary restrictions and conditions relating to a
disposition of property or assets permitted hereunder pending the consummation
of such disposition.

 

Section 7.12                                          Maintenance of Collateral
Royalties.  Each of the Credit Parties will not, nor will it permit any
Subsidiary to, enter into any agreement or undertaking, or otherwise act to
sell, assign, transfer or create or suffer the creation of rights of any Person
other than a Credit Party or the Administrative Agent or the Lenders in or with
respect to a Collateral Royalty or any Metals accruing to the account of a
Credit Party pursuant thereto.

 

Section 7.13                                          Canadian Pension Plans. 
Each Credit Party shall not:

 

(a)                                 terminate, or permit any other Credit Party
to terminate, any Canadian Pension Plan in a manner, or take any other action
with respect to any Canadian Pension Plan which could reasonably be expected to
result in any material liability of a Credit Party;

 

(b)                                 fail to make, or permit any other Credit
Party to fail to make, full payment when due of all amounts which, under the
provisions of any Canadian Pension Plan, any agreement relating thereto or
applicable Law, the Borrower or any other Credit Party is required to pay as
contributions thereto, except where the failure to make such payments could not
reasonably be expected to have a Material Adverse Effect,

 

(c)                                  permit to exist, or allow any other Credit
Party to permit to exist, any accumulated funding deficiency, whether or not
waived, with respect to any Canadian Pension Plan in an amount which could
reasonably be expected to have a Material Adverse Effect;

 

(d)                                 contribute to or assume an obligation to
contribute to, or permit any other Credit Party to contribute to or assume an
obligation to contribute to, any “multi-employer pension plan” as such term is
defined in the Pension Benefits Act (Ontario), unless such contribution is
required to be made by a Requirement of Law;

 

(e)                                  acquire, or permit any other Credit Party
to acquire, an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to any “multi-employer pension plan”
as such term is defined in the Pension Benefits Act (Ontario); provided that,
any Credit Party may acquire an interest in any such Person if such Person is
acquired in connection with an

 

70

--------------------------------------------------------------------------------


 

acquisition otherwise permitted hereunder and no Credit Party has any legal
liability to perform such Person’s obligations or assume such Person’s
liabilities; or

 

(f)                                   permit, or allow any other Credit Party to
permit, the actuarial present value of the benefit liabilities (computed on an
accumulated benefit obligation basis in accordance with GAAP) under all Canadian
Pension Plans in the aggregate to exceed the current value of the assets of all
Canadian Pension Plans in the aggregate that are allocable to such benefit
liabilities, in each case only to the extent such liabilities and assets relate
to benefits to be paid to employees of the Credit Parties, by an amount that
could reasonably be expected to cause a Material Adverse Effect.

 

Section 7.14                                          No Further Negative
Pledges.  Each of the Credit Parties will not, nor will it permit any Subsidiary
to, enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security to secure obligations under such agreement if security is given for
some other obligation, except (a) pursuant to this Agreement and the other
Credit Documents, (b) pursuant to any document or Instrument governing
Indebtedness incurred pursuant to Section 7.1(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (c) in connection with any Permitted Lien or
any document or Instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (d) customary restrictions on the assignment of or granting
of a lien on a particular lease, sublease, license or contract set forth in such
lease, sublease, license or contract entered into in the ordinary course of
business, (e) restrictions on the pledge of interests in or assets of joint
ventures contained in the applicable joint venture agreement, and (f) customary
restrictions and conditions relating to a disposition of property or assets
permitted hereunder pending the consummation of such disposition.

 

Section 7.15                                          No Prepayment of Permitted
Indebtedness.  To the extent that any Credit Party has incurred Indebtedness
permitted in accordance with Sections 7.1(g) or 7.1(h) hereof, such Credit Party
shall repay such Indebtedness only in accordance with the terms thereof and
shall not (a) voluntarily prepay any principal of or interest on any such
permitted Indebtedness, (b) use proceeds from any Loan to make any payment or
prepayment of principal of or interest on, or to create a sinking fund payment
in respect of, any such permitted Indebtedness, or (c) pay, prepay, redeem or
purchase or deposit funds or property for the payment, prepayment, redemption or
purchase of permitted Indebtedness, except, in each case, (i) for regularly
scheduled interest payments on such permitted Indebtedness made in compliance
with the terms and conditions thereof, (ii) with respect to Indebtedness
incurred in accordance with Section 7.1(h), in compliance with the terms and
conditions of the subordination agreement with respect thereto, and (iii) with
respect to Indebtedness permitted in accordance with Sections 7.1(g) or
7.1(h) refinancing, repayments, prepayments, repurchases or redemptions of such
permitted Indebtedness with the proceeds of Indebtedness that: (A) is permitted
by Section 7.1(g) or Section 7.1(h), (B) does not have a scheduled maturity date
prior to the Maturity Date, and (C) has terms material to the interests of the
Lenders that are not materially less advantageous to the Lenders than those of
such Indebtedness that is being refinanced, repaid, prepaid, repurchased or
redeemed.  No Credit Party will make any payment on any such permitted
Indebtedness if such payment would result in a Default or Event of Default
hereunder, or with respect to Indebtedness

 

71

--------------------------------------------------------------------------------


 

incurred in accordance with Section 7.1(h), if such payment would result in a
breach or default of the subordination agreement with respect thereto.

 

Section 7.16                                          Restrictive and
Inconsistent Agreements.  Each of the Credit Parties will not, nor will it
permit any Subsidiary to, enter into any agreement, Instrument or undertaking or
incur or suffer any obligation prohibiting or inconsistent with the performance
by such Credit Party of the Obligations or its obligations under any Royalty
Agreement.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.1  Events of Default.  An Event of Default shall exist upon the
occurrence of any of the following specified events (each an “Event of
Default”):

 

(a)                                 The Borrower shall fail to pay (i) any
principal on any Loan when due (whether at maturity, by reason of acceleration
or otherwise) in accordance with the terms hereof, or (ii) within five
(5) Business Days of the date when due, any interest, costs, fees or any other
Obligation or other amount payable (other than principal on any Loan) hereunder
or under any Credit Document (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof; or any Guarantor shall fail to
pay on the Guaranty in respect of any of the foregoing or in respect of any
other Guaranty Obligations hereunder; or

 

(b)                                 Any representation or warranty of a Credit
Party made or deemed made herein, in the Security Documents or in any of the
other Credit Documents or which is contained in any certificate, document or
financial statement furnished at any time under or in connection with this
Agreement provided by a Responsible Officer shall prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; or

 

(c)                                  Any Credit Party shall fail to observe,
perform or comply with any term, covenant or agreement contained in (i) any of
Sections 6.2(a), (h) or (m), 6.5, 6.15 or 6.17 or Article VII hereof or (ii) any
other covenant contained in this Agreement (other than the covenants referred to
in clauses (a) and (c)(i) above) and, solely in the case of this clause (c)(ii),
such Credit Party shall have not remedied such default within thirty (30) days
after written notice of such default has been given by the Administrative Agent
to the Borrower; or

 

(d)                                 A default shall occur under any Credit
Document, any Royalty Agreement pertaining to a Collateral Royalty or any
agreement pertaining to Indebtedness permitted hereunder; or any Credit Party or
any Subsidiary thereof shall fail to pay any Indebtedness with a value,
individually or in the aggregate, in excess of $15,000,000 (excluding
Indebtedness evidenced by the Notes) or any interest or premium thereon, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the Instrument relating to such Indebtedness; or any other
default under any Instrument relating to any such Indebtedness, or any other
event, shall occur and shall continue after the applicable grace period, if any,
specified in such Instrument, if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or any such Indebtedness shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required

 

72

--------------------------------------------------------------------------------


 

prepayment), prior to the stated maturity thereof; or, other than as described
in this Agreement, any Credit Party shall default or fail to perform under any
Credit Document and such Credit Party shall have not remedied such default
within ten (10) days after written notice of such default has been given by the
Administrative Agent to the Borrower; or

 

(e)                                  (i) Any Credit Party or any of its
Subsidiaries shall initiate or commence any case, proceeding or other action
(A) under any existing or future Bankruptcy Law or at common law or in equity,
or otherwise seeking to have it judged bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
compromise, protection, moratorium, relief, stay of proceedings of creditors
generally (or any class of creditors), composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Credit Party or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) any
Canadian Credit Party shall commit an act of bankruptcy under the Bankruptcy and
Insolvency Act (Canada), or makes an assignment of its property for the general
benefit of its creditors under such Act, or makes a proposal (or files a notice
of its intention to do so) under such Act; or (iii) there shall be commenced
against any Credit Party or any of its Subsidiaries any case, proceeding or
other action of a nature referred to in clause (i) above (including without
limitation any petition or application being filed or made or other proceeding
instituted against such Credit Party seeking a receiving order under the
Bankruptcy and Insolvency Act (Canada) which (A) results in the entry of an
order for relief or any such adjudication or appointment;  (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or (C) in
respect of which such Credit Party files an answer admitting the material
allegations of a petition filed against it in any such proceeding; or (iv) there
shall be commenced against any Credit Party or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (v) any Credit Party or any of
its Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), (iii), or (iv) above; or (vi) any Credit Party or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(f)                                   One or more judgments, orders, decrees or
arbitration awards shall be entered against any Credit Party or any Subsidiary
thereof involving in the aggregate a liability (to the extent not covered by
third-party insurance with respect to which coverage has not been disputed by
the insurer) of $15,000,000 or more, and all such judgments, orders, decrees or
arbitration awards shall not have been paid and satisfied, vacated, discharged,
stayed or bonded pending appeal within thirty (30) days from the entry thereof,
or any injunction, temporary restraining order or similar decree shall be issued
against any Credit Party, any of its Subsidiaries or any of their respective
Properties or Projects that could reasonably be expected to result in a Material
Adverse Effect; or

 

(g)                                  Any involuntary Lien or Liens for amounts
then due in the aggregate sum of $1,000,000 or more, of any kind or character
(other than Permitted Liens) shall attach to any assets or property of any
Credit Party if such Lien or Liens are not discharged or bonded pending

 

73

--------------------------------------------------------------------------------


 

proceedings to release such Lien or Liens within sixty (60) days after the date
of attachment or unless such Lien or Liens are being contested in good faith; or

 

(h)                                 An Expropriation Event occurs with respect
to any Collateral Royalty or a Collateral Royalty is sold under threat of such
taking, or possession of any material portion of a Project Property pertaining
to a Collateral Royalty is taken through exercise of such power; or

 

(i)                                     Any Governmental Authority shall
commence an investigation or take any action with respect to any Credit Party or
any Project or the Collateral, which would result in a Material Adverse Effect
on any Credit Party, unless such action is set aside, dismissed or withdrawn
within ninety (90) days of its institution or such action is being contested in
good faith and its effect is stayed during such contest; or

 

(j)                                    There shall exist a defect or deficiency
in title to any Royalty Interest or the Project Properties (other than as
identified in the Title Opinion) which results in a Material Adverse Effect, and
the Credit Parties have not remedied such defect or deficiency within ten
(10) days after written notice of default has been given to the Borrower by the
Administrative Agent or any Lender; or

 

(k)                                 Any Lien established or purported to be
established by the Security Documents shall fail to constitute a valid and
effective Lien in the Collateral described therein, perfected and with first
priority to the extent required by the Security Document related thereto, or any
Credit Party shall so state in writing, and the Credit Parties have not remedied
such default within ten (10) days after written notice of default has been given
to the Borrower by the Administrative Agent or any Lender; or

 

(l)                                     There shall occur a Change of Control;
or

 

(m)                             Any event or change occurs with respect to the
Pipeline Project, including the abandonment or termination or the taking by
power of expropriation or eminent domain of all or any material portion thereof,
which has a Material Adverse Effect; or

 

(n)                                 The Guaranty or any provision thereof for
any reason shall cease to be in full force and effect or any Guarantor or any
Person acting by or on behalf of any Guarantor shall deny or disaffirm any
Guarantor’s obligations under the Guaranty; or

 

(o)                                 Any other Credit Document shall fail to be
in full force and effect or to give the Administrative Agent and/or the Lenders
the rights, powers and privileges purported to be created thereby in any
material respect (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive).

 

Section 8.2 Acceleration; Remedies.  Upon the occurrence and during the
continuation of an Event of Default, then, (a) if such event is an Event of
Default specified in Section 8.1(e) above, automatically the Commitments shall
immediately terminate and the Loans (with accrued interest thereon), and all
other Obligations under the Credit Documents shall immediately become due and
payable, without notice from the Administrative Agent or any Lender, and (b) if
such event is any other Event of Default, any of the following actions may be

 

74

--------------------------------------------------------------------------------


 

taken:  with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, (i) by notice to the Borrower declare all or any
portion of the Commitments to be terminated forthwith, whereupon such
Commitments shall immediately terminate, (ii) by notice of default to the
Borrower, declare the Loans (with accrued interest thereon) and all other
Obligations under the Credit Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable, (iii) hire, at the
expense of the Credit Parties, one or more independent engineers or other
consultants, and the Credit Parties agree to cooperate with such engineers and
consultants, (iv) exercise any rights or remedies of the Administrative Agent or
the Lenders under this Agreement or any other Credit Document, including,
without limitation, any rights or remedies with respect to the Collateral, and
(v) exercise any and all rights or remedies available to the Administrative
Agent or Lenders under applicable Requirements of Law, whether under law, in
equity or otherwise.

 

ARTICLE IX

THE AGENT

 

Section 9.1  Appointment.  Each Lender hereby irrevocably designates and
appoints HSBC Bank USA, National Association as the Administrative Agent of such
Lender under this Agreement, and each such Lender irrevocably authorizes HSBC
Bank USA, National Association, as the Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement, together with such other
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

 

Section 9.2  Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.  Without limiting the foregoing, the Administrative Agent may appoint one
of its affiliates as its agent to perform the functions of the Administrative
Agent hereunder relating to the advancing of funds to the Borrower and
distribution of funds to the Lenders and to perform such other related functions
of the Administrative Agent hereunder as are reasonably incidental to such
functions.

 

Section 9.3  Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement (except for its or
such Person’s own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the

 

75

--------------------------------------------------------------------------------


 

Administrative Agent under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
any of the Credit Documents or for any failure of any Credit Party to perform
their obligations hereunder or thereunder.  The Administrative Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance by any Credit Party of any of the agreements contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of any Credit Party.

 

Section 9.4  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to conclusively rely, and shall be fully protected in relying, upon
any Note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless (a) a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent and (b) the Administrative Agent shall have received the
written agreement of such assignee to be bound hereby as fully and to the same
extent as if such assignee were an original Lender party hereto, in each case in
form satisfactory to the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under any of the Credit Documents in accordance with a
request of the Required Lenders or all of the Lenders, as may be required under
this Agreement, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.

 

Section 9.5  Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.

 

Section 9.6  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representation or warranty to it and that no act by the Administrative
Agent hereinafter taken, including any

 

76

--------------------------------------------------------------------------------


 

review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Borrower and made its
own decision to make its Loans hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

Section 9.7  Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity hereunder (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction.  The agreements in this Section 9.7 shall survive the
termination of this Agreement and payment of the Notes and all other amounts
payable hereunder.

 

Section 9.8  Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower as though the
Administrative Agent were not the Administrative Agent hereunder.  With respect
to its Loans made or renewed by it and any Note issued to it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

 

Section 9.9  Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ prior notice to the Borrower and
the Lenders.  If the

 

77

--------------------------------------------------------------------------------


 

Administrative Agent shall resign as Administrative Agent under this Agreement
and the Notes, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be approved by the
Borrower with such approval not to be unreasonably withheld (provided, however
if an Event of Default shall exist at such time, no approval of the Borrower
shall be required hereunder), whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Notes.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement.

 

Section 9.10                                          Force Majeure.  The
Administrative Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Administrative Agent (including, but not
limited to, any act or provision of any present or future law or regulation or
Governmental Authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).

 

Section 9.11                                          Action by Administrative
Agent.  The Administrative Agent shall be entitled to take any action or to
refuse to take any action which the Administrative Agent regards as necessary
for the Administrative Agent to comply with any applicable law, regulation or
subpoena, or court order.

 

Section 9.12                                          Liability of
Administrative Agent.  The Administrative Agent shall not be required to expend
or risk any of its own funds or otherwise incur any liability, financial or
otherwise, in the performance of any of its duties hereunder or in the exercise
of any of its rights or powers.

 

Section 9.13                                          Automatic Successor to
Administrative Agent.  Any entity into which the Administrative Agent, in its
individual capacity, may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Administrative Agent, in its individual capacity,
shall be a party, or any corporation to which substantially all of the corporate
trust business of the Administrative Agent, in its individual capacity, may be
transferred, shall be the Administrative Agent under this Agreement without
further action.

 

Section 9.14                                          Quebec Security.

 

(a)                                 For greater certainty and without any
limitation to the benefits, rights and obligations of Administrative Agent
hereunder, each of the Lenders hereby irrevocably constitutes (and each
Affiliate of a Lender, by entering into a Hedging Agreement, cash management
services agreement or by providing any services to a Credit Party, as and to the
extent expressly provided herein, shall be deemed to constitute) HSBC Bank USA,
National

 

78

--------------------------------------------------------------------------------


 

Association as the holder of an irrevocable power of attorney (fondé de pouvoir
within the meaning of Article 2692 of the Civil Code of Québec) in order to hold
hypothecs and security granted by any Credit Party on property pursuant to the
laws of the Province of Québec in order to secure obligations of any Credit
Party under any bond, debenture or similar title of indebtedness, issued by any
Credit Party, and hereby agrees that the Administrative Agent may act as the
bondholder and mandatary (i.e. agent) with respect to any shares, capital stock
or other securities or any bond, debenture or similar title of indebtedness that
may be issued by any Credit Party and pledged in favor of the Administrative
Agent, for the benefit of the Lenders and Affiliates of the Lenders, pursuant to
the laws of the Province of Québec. The execution by HSBC Bank USA, National
Association, acting as fondé de pouvoir and mandatary, prior to the Credit
Agreement of any deeds of hypothec, pledge of bond agreements, pledge agreements
or other security documents is hereby ratified and confirmed.

 

(b)                                 Notwithstanding the provisions of Section 32
of An Act respecting the special powers of legal persons (Québec), the
Administrative Agent may acquire and be the holder of any bond or debenture
issued by any Credit Party (i.e. the fondé de pouvoir may acquire and hold the
first bond issued under any deed of hypothec by any Credit Party).

 

(c)                                  The constitution of HSBC Bank USA, National
Association as fondé de pouvoir, and of the Administrative Agent as bondholder
and mandatary with respect to any bond, debenture, shares, capital stock or
other securities that may be issued and pledged from time to time to the
Administrative Agent, for the benefit of the Lenders and the Affiliates of the
Lenders, pursuant to the laws of the Province of Québec, shall be deemed to have
been ratified and confirmed by each such Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Lenders’ rights and obligations under the Credit Agreement by the execution of
an assignment, including a joinder agreement, or other agreement pursuant to
which it becomes such assignee or participant, by each such Person becoming an
assignee of an Affiliate of a Lender hereunder and by each successor
Administrative Agent by the execution of an assignment and assumption agreement
or other agreement, or by the compliance with other formalities, as the case may
be, pursuant to which it becomes a successor Administrative Agent under the
Credit Agreement.

 

(d)                                 HSBC Bank USA, National Association acting
as fondé de pouvoir shall have the same rights, powers, immunities, indemnities
and exclusions from liability as are prescribed in favor of the Administrative
Agent in the Credit Agreement, which shall apply mutatis mutandis to HSBC Bank
USA, National Association acting as fondé de pouvoir.

 

Section 9.15                                          Nature of Duties.  Except
as otherwise expressly stated herein, any agent (other than the Administrative
Agent) listed from time to time on the cover page of this Agreement shall have
no obligations, responsibilities or duties under this Agreement or under any
other Credit Document other than obligations, responsibilities and duties
applicable to all Lenders in their capacity as Lenders; provided, however, that
such agents shall be entitled to the same rights, protections, exculpations and
indemnifications granted to the Administrative Agent under this Article IX in
their capacity as an agent.

 

The relationship between the Lenders, the Administrative Agent, and any
arranger, bookrunner or agent hereunder or with respect hereto, together with
their respective Affiliates

 

79

--------------------------------------------------------------------------------


 

(collectively, “Lender Parties”), on the one hand, and the Credit Parties, on
the other hand, is solely that of lender (or lender representative) and
creditor.  No Lender Party has any fiduciary relationship or duty or any other
implied duty to any Credit Party arising out of or in connection with, and there
is no agency, tenancy or joint venture relationship between the Lender Parties
and the Credit Parties by virtue of, any Credit Document or any transaction
contemplated therein.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1                                          Amendments, Waivers and
Release of Collateral.  Neither this Agreement, nor any of the Notes, nor any of
the other Credit Documents, nor any terms hereof or thereof may be amended,
supplemented, waived or modified except in accordance with the provisions of
this Section nor may be released except as specifically provided herein or in
the Security Documents or in accordance with the provisions of this
Section 10.1.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Agreement or the other Credit Documents or changing in any manner the
rights of the Lenders or of the Borrower hereunder or thereunder or (b) waive,
on such terms and conditions as the Required Lenders may specify in such
instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement, modification or
release shall:

 

(i)                                     (A) reduce or increase the amount or
extend the scheduled date of maturity of any Loan or Note or any installment
thereon or waive any payment default (other than a payment default that has been
cured), or (B)  reduce the stated rate of any interest or fee payable hereunder
(other than interest at the increased post-default rate) or extend the scheduled
date of any payment thereof, in each case without the written consent of all
Lenders,

 

(ii)                                  increase the Committed Amount without the
written consent of all Lenders or the amount of any Lender’s Commitment without
the written consent of all Lenders directly affected thereby, or

 

(iii)                               amend, modify or waive any provision of this
Section 10.1 or change the percentages specified in the definition of Required
Lenders, without the written consent of all the Lenders, or

 

(iv)                              amend, modify or waive any provision of
Article IX without the written consent of the then Administrative Agent, or

 

(v)                                 release the Borrower or any other Credit
Party from its obligations under the Credit Documents or any Guarantor from its
obligations under the Guaranty, without the written consent of all of the
Lenders, or

 

80

--------------------------------------------------------------------------------


 

(vi)                              release all of the Collateral or any material
portion of the Collateral that would result in the value of the Collateral being
less than the Collateral Requirement or amend the definition of Collateral
Requirement, in each case, without the written consent of all of the Lenders; or

 

(vii)                           amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders, without the written consent of all of the Required Lenders or
all Lenders, as appropriate, and, provided, further, that no amendment, waiver
or consent affecting the rights or duties of the Administrative Agent under any
Credit Document shall in any event be effective, unless in writing and signed by
the Administrative Agent, as applicable, in addition to the Lenders required
hereinabove to take such action; or

 

(viii)                        amend, modify or waive any provision of
Section 2.8(a) requiring that all payments be applied pro rata among the
Lenders, without the written consent of all the Lenders.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders, and the Administrative Agent shall be
restored to their former position and rights hereunder and under the outstanding
Loans and Notes and other Credit Documents, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, (a) any Lender may amend
such Lender’s contact information and account details in the Lender’s
Administrative Details Schedule upon notice to the Administrative Agent, (b) the
Administrative Agent may amend the Lender’s Administrative Details Schedule to
reflect sale and assignments entered into pursuant to Section 10.7(c) hereof,
(c) any fee or syndication letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and (z) the
Administrative Agent and the Borrower may amend or modify this Agreement and any
other Credit Document to (1) cure any ambiguity, omission, defect or
inconsistency herein or therein or (2) grant a new Lien for the benefit of the
Lenders, extend an existing Lien over additional property for the benefit of the
Lenders or join additional Persons as Credit Parties, in each case with the
consent or approval of any other party hereto.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article IX (other than the provisions of Section 9.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan or similar action under
applicable Bankruptcy Law that affects the Loans, and each Lender acknowledges
that applicable Bankruptcy Law may supersede the

 

81

--------------------------------------------------------------------------------


 

unanimous consent provisions set forth herein and (y) the Required Lenders may
consent to allow a Credit Party to use cash collateral in the context of a
bankruptcy or Insolvency Proceeding.

 

Section 10.2                                          Substitution of Lenders. 
In the event (a) the Borrower receives a claim from any Lender for compensation
under Sections 2.12 or 2.16 hereof, (b) the Borrower receives notice from any
Lender of any illegality pursuant to Section 2.11 hereof, (c) any Lender is a
Defaulting Lender or is otherwise in default in any material respect with
respect to its obligations under the Credit Documents, or (d) a Lender or
Participant fails to consent to an amendment or waiver requested under
Section 10.1 or Section 10.7(b) hereof, as applicable, at a time when the
Required Lenders or other Participants, as applicable, have approved such
amendment or waiver (any such Lender or Participant referred to in clause (a),
(b), (c), or (d) above being hereinafter referred to as an “Affected Lender”),
the Borrower may, in addition to any other rights the Borrower may have
hereunder or under applicable law, require, at its expense, any such Affected
Lender to assign, at par, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Commitments and the Loans and other
amounts at any time owing to it hereunder and the other Credit Documents) to an
Eligible Assignee specified by the Borrower, provided that (i) such assignment
shall not conflict with or violate any law, rule or regulation or order of any
court or other governmental authority, (ii) the Borrower shall have paid to the
Affected Lender (or to the Administrative Agent for the benefit of the Affected
Lender) all monies (together with amounts due such Affected Lender hereunder as
if the Loans owing to it were prepaid rather than assigned) other than such
principal owing to it hereunder, and (iii) the assignment is entered into in
accordance with, and subject to the consents required by (other than the consent
of the Affected Lender), Section 10.7 hereof (provided any assignment fees and
reimbursable expenses due thereunder shall be paid by the Borrower).

 

Section 10.3                                          Notices.  Except as
otherwise provided in Article II, all notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
facsimile or e-mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the Business Day immediately following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, (d) the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
or (e) when delivered by e-mail, upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment), provided that if
such notice, request or demand is not sent during the normal business hours of
the recipient, such notice, request or demand shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, in each
case, addressed as follows in the case of the Borrower, the other Credit Parties
and the Administrative Agent, and, with respect to each Lender, as set forth in
the Lenders’ Administrative Details Schedule, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Notes:

 

82

--------------------------------------------------------------------------------


 

The Borrower and the other Credit Parties:

 

c/o Royal Gold, Inc.

1660 Wynkoop Street, Suite 1000

Denver, Colorado 80202-1132

Attention: Chief Financial Officer

Facsimile: (303) 595-9385

E-mail:swenger@royalgold.com

Telephone: (303) 573-1660

 

with a copy to:

 

c/o Royal Gold, Inc.

1660 Wynkoop Street, Suite 1000

Denver, Colorado 80202-1132

Attention: General Counsel

Facsimile: (303) 595-9385

E-mail:bkirchhoff@royalgold.com

Telephone: (303) 573-1660

 

The Administrative Agent:

 

HSBC Bank USA, National Association

452 Fifth Avenue

New York, New York 10018

Attention:  Corporate Trust and Loan Agency

Facsimile: (917) 229-6659

E-mail: CTLANY.LoanAgency@us.hsbc.com and

CTLANY.TransactionManagement@us.hsbc.com

 

Section 10.4                                          No Waiver; Cumulative
Remedies.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 10.5                                          Survival of
Representations and Warranties.  All representations and warranties made
hereunder and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the Notes and the making of the Loans.

 

Section 10.6                                          Payment of Expenses and
Taxes; Indemnification.

 

(a)                                 The Borrower agrees to pay within thirty
(30) days after receipt of an invoice therefor, all costs and expenses in
connection with the preparation, negotiation, execution,

 

83

--------------------------------------------------------------------------------


 

delivery, registration and administration of this Agreement, the Notes and the
other Credit Documents and any amendment, supplement or modification to or
extension or restatement of, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and out-of-pocket expenses of counsel and
of technical advisors and consultants for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement; provided, however, that so long as no
Event of Default shall have occurred and be continuing, the Borrower’s prior
written consent (not to be unreasonably withheld) shall be obtained before the
Administrative Agent retains a technical advisor or other technical consultant. 
The Borrower further agrees to pay on demand all losses, costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
preservation of any rights of the Administrative Agent and each Lender under, or
the enforcement of, or legal advice in respect of the rights or responsibilities
of the Administrative Agent and such Lender under, this Agreement, the Note held
by such Lender and the other Credit Documents, including losses, costs and
expenses sustained by the Administrative Agent and such Lender as a result of
any failure by the Borrower to perform or observe its obligations contained
herein or in the Note held by such Lender or in connection with any refinancing
or restructuring of the Loan in the nature of a “workout.”

 

(b)                                 Each Credit Party agrees to pay, indemnify,
and hold each Lender, the Administrative Agent, their respective Affiliates and
their respective directors, partners, managers, principals, officers, employees,
agents, consultants and representatives (collectively, the “Indemnified
Parties”) harmless from and against, any and all other liabilities, obligations,
losses, damages, penalties, actions, claims, judgments, awards, fines,
settlements, suits, costs, charges, expenses or disbursements of any kind or
nature whatsoever (irrespective of whether the Indemnified Party is named as a
party to any litigation or proceeding and whether it is joint, several or joint
and several) with respect to the execution, delivery, enforcement, performance
and administration of any Credit Document, any such other documents, agreements
and Instruments or the transactions contemplated thereby, the use, or proposed
use, of proceeds of the Loans, or otherwise with respect to any Project or
Property or any activity, occurrence or event thereon or associated therewith
(all of the foregoing, collectively, a “Third Party Claim”), and will reimburse
the Indemnified Parties for all costs and expenses (including reasonable
attorneys’ fees and expenses) on demand as they are incurred in connection with
the investigation of, preparation for or defense or prosecution of any pending
or threatened Third Party Claim or any action or proceeding arising therefrom;
provided, however, that the Borrower shall not have any obligation hereunder to
the Administrative Agent or any Lender with respect to Third Party Claims
arising from the gross negligence or willful misconduct of the Administrative
Agent or any such Lender, as determined by a court of competent jurisdiction in
a final and non-appealable judgment; provided, further, that (i) each
Indemnified Party shall promptly notify the Borrower in writing upon becoming
aware of the initiation of any Third Party Claim against it, (ii) the Borrower
shall be entitled to participate in the defense of any such Third Party Claim
and, if the Borrower so chooses, to assume the defense, at the Borrower’s
expense, of any such Third Party Claim with counsel selected by the Borrower (it
being understood that any Indemnified Party shall have the right to participate
in such defense and employ counsel separate from the counsel employed by the
Borrower, and that such counsel shall be at the expense of such Indemnified
Party unless such Indemnified Party shall have been

 

84

--------------------------------------------------------------------------------


 

advised by counsel that there may be legal defenses available to it that are
inconsistent with or in addition to those available to the Borrower, in which
case such counsel shall be at the Borrower’s expense) and (iii) no Indemnified
Party shall settle any Third Party Claim without the Borrower’s prior written
consent (such consent not to be unreasonably withheld).  This
Section 10.6(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.  The
agreements in this Section 10.6 shall survive repayment of the Loans, Notes and
all other amounts payable hereunder and the earlier of the resignation or
removal of the Administrative Agent or the termination of this Agreement.

 

(c)           In no event shall any party hereto be liable to any other party
hereto on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings) arising out of this Agreement or the other Credit Documents.  Each
party hereto hereby waives, releases and agrees (and shall cause each other
Credit Party to waive, release and agree) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.  Nothing contained in
this Section 10.6(c) shall limit or affect the indemnification and reimbursement
obligations of the Credit Parties set forth in Section 10.6(b).

 

Section 10.7   Successors and Assigns; Participations; Purchasing Lenders.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and assigns, except that the Borrower and
the Guarantors may not assign or transfer any of their rights or obligations
under this Agreement or the other Credit Documents without the prior written
consent of all the Lenders.

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Agreement, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  No Lender shall
transfer or grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the scheduled maturity of any Loan or Note or any installment thereon in which
such Participant is participating, or reduce the stated rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of any participant if the Participant’s participation is not
increased as a result thereof), (ii) release all or substantially all of the
Guarantors from their obligations under the Guaranty,

 

85

--------------------------------------------------------------------------------


 

(iii) release all or substantially all of the Collateral, or (iv) consent to the
assignment or transfer by the Borrower or the Guarantors of any of their rights
and obligations under this Agreement.  In the case of any such participation,
the Participant shall not have any rights under this Agreement or any of the
other Credit Documents (the Participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, that no Participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.  The Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.16 (subject to the requirements and limitations therein,
including the requirements under Section 2.16(h) (it being understood that the
documentation required under Section 2.16(h) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other Obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.   Any
sale or transfer of a Participation, however evidenced, shall be effective only
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(c)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time, sell or assign to
any Lender (other than a Defaulting Lender) or any Affiliate thereof or any
Eligible Assignee (“Purchasing Lenders”), all or any part of its rights and
obligations under this Agreement and the Notes in minimum amounts of $5,000,000
(or, if less, the entire amount of such Lender’s interests and obligations),
pursuant to an Assignment Agreement, executed by such Purchasing Lender and such
transferor Lender (and, in the case of a Purchasing Lender that is not then a
Lender or an Affiliate or Approved Fund thereof, the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower),
and delivered to the Administrative Agent for its acceptance and recording. 
Upon such execution, delivery, acceptance and recording, from and after the
Transfer Effective Date specified in such Assignment Agreement, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Assignment Agreement, have the rights

 

86

--------------------------------------------------------------------------------


 

and obligations of a Lender hereunder with a Commitment as set forth therein,
and (y) the transferor Lender thereunder shall, to the extent provided in such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all or the remaining
portion of a transferor Lender’s rights and obligations under this Agreement,
such transferor Lender shall cease to be a party hereto).  Such Assignment
Agreement shall be deemed to amend this Agreement to the extent, and only to the
extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Notes.  On or prior to the
Transfer Effective Date specified in such Assignment Agreement, the Borrower, at
its own expense and upon reasonable request, shall execute and deliver to the
Administrative Agent in exchange for the Notes delivered to the Administrative
Agent pursuant to such Assignment Agreement new Notes to the order of such
Purchasing Lender in an amount equal to the Commitment assumed by it pursuant to
such Assignment Agreement and, unless the transferor Lender has not retained a
Commitment hereunder, new Notes to the order of the transferor Lender in an
amount equal to the Commitment retained by it hereunder.  Such new Notes shall
be dated the Closing Date and shall otherwise be in the form of the Notes
replaced thereby.  The Notes surrendered by the transferor Lender shall be
promptly returned by the Administrative Agent to the Borrower marked
“cancelled”.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) (other than to a natural person) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender; provided that no
such pledge or assignment, and no foreclosure or other enforcement action in
respect thereof, shall release such Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)           The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at its address referred to in Section 10.3 a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement.  Any assignment of any
Loan or other Obligation hereunder, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(f)            Upon its receipt of a duly executed Assignment Agreement,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender, as agreed between them, of a registration and processing
fee in the amount of $3,500 for each Purchasing Lender (other than an Affiliate
of such Lender or an Approved Fund) listed in such Assignment Agreement and the
Notes subject to such Assignment Agreement, the Administrative Agent shall
(i) accept such Assignment Agreement and (ii) give prompt notice of such
acceptance and recordation to the Lenders and the Borrower.

 

87

--------------------------------------------------------------------------------


 

(g)           The Borrower authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the
Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or which has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement, in each case subject to Section 10.16.

 

Section 10.8           Adjustments; Set-off.

 

(a)           Each Lender agrees that if any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest thereon
(except pursuant to Section 10.7 hereof), or receive any Collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(e), or otherwise) in a
greater proportion than any such payment to or Collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such Collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such Collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.  If a Defaulting Lender receives any such payment as described in
the previous sentence, such Lender shall turn over such payments to the
Administrative Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 2.17 hereof.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law (including, without limitation, other rights of set-off), each Lender shall
have the right, without prior notice to the Borrower or the applicable Credit
Party, any such notice being expressly waived by the Credit Parties to the
extent permitted by applicable law, upon the occurrence and during the
continuance of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held by or owing to such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower or any other Credit
Party, or any part thereof in such amounts as such Lender may elect, against and
on account of the Loans and other Obligations of the Borrower and the other
Credit Parties to the Administrative Agent and the Lenders and claims of every
nature and description of the Administrative Agent and the Lenders against the
Borrower and the other Credit Parties, in any currency, whether arising
hereunder or under any other Credit Document, as such Lender may elect, whether
or not the Administrative Agent or the Lenders have made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured.  The aforesaid right of set-off may be exercised by such Lender
against the Borrower, any other Credit Party or against any

 

88

--------------------------------------------------------------------------------


 

trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or any other Credit Party, or against anyone else claiming through or
against the Borrower, any other Credit Party or any such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
occurrence of any Event of Default.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

Section 10.9           Table of Contents and Section Headings.  The table of
contents and the Section and subsection headings herein are intended for
convenience only and shall be ignored in construing this Agreement.

 

Section 10.10         Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

 

Section 10.11         Effectiveness.  This Agreement shall become effective on
the date on which all of the parties hereto as of such date have signed a copy
hereof (whether the same or different copies) and shall have delivered the same
to the Administrative Agent pursuant to Section 10.3 or, in the case of the
Lenders, shall have given to the Administrative Agent written notice (actually
received) at such office that the same has been signed and mailed to it.

 

Section 10.12         Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.13         Integration.  This Agreement and the Notes represent the
agreement of the Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Credit Parties or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Notes.  This Agreement amends, restates, replaces
and supersedes all prior agreements and understandings, both written and oral,
among the parties, with respect to the subject matter hereof.

 

Section 10.14         Consent to Jurisdiction.

 

(a)           EACH CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK, NEW YORK OVER ANY SUIT,
ACTION OR PROCEEDING (A “PROCEEDING”) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE SECURITY DOCUMENTS AND EACH CREDIT PARTY HEREBY
IRREVOCABLY AGREES THAT

 

89

--------------------------------------------------------------------------------


 

ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM OR IMPROPER VENUE TO THE MAINTENANCE
OF ANY SUCH PROCEEDING.  EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE
OF ANY AND ALL PROCESS IN ANY SUCH PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO SUCH CREDIT PARTY AT ITS ADDRESS REFERRED TO IN SECTION 10.3 HEREOF. 
EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE EXECUTED UPON AND ENFORCED IN OTHER JURISDICTIONS BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)           NOTHING IN THIS SECTION 10.14 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST A CREDIT PARTY OR ITS PROPERTY
IN THE COURTS OF OTHER JURISDICTIONS.  THE TAKING OF ANY PROCEEDINGS IN ANY ONE
OR MORE JURISDICTIONS SHALL NOT PRECLUDE THE TAKING OF ANY PROCEEDINGS IN ANY
OTHER JURISDICTION.

 

(c)           THE BORROWER AND EACH LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTE, THE SECURITY DOCUMENTS AND ANY OTHER CREDIT DOCUMENTS
REFERRED TO HEREIN OR THE OBLIGATIONS UNDER ANY THEREOF.

 

Section 10.15         Governing Law.  THIS AGREEMENT, AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN OR
THEREIN, SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (EXCLUDING THE CHOICE OF LAW RULES THEREOF, OTHER
THAN SECTION 5-1401 OF THE NEW YORK OBLIGATIONS LAW), PROVIDED, HOWEVER, THAT
THE MORTGAGES SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN
WHICH THEY ARE FILED.

 

Section 10.16         Confidentiality.  The Administrative Agent and each Lender
agree that they will not disclose without the prior consent of the Borrower any
non-public, confidential or proprietary information of or with respect to any
Credit Party or any Subsidiary thereof which is furnished pursuant to this
Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein (the “Information”), except that any Agent and any
Lender may disclose any such Information (a) to its Affiliates and to its and
its Affiliate’s respective partners, directors, officers, employees, trustees,
agents, representatives, auditors, consultants, engineers (including the
independent engineer) or counsel or to another Agent or Lender, each of whom
shall have been made aware of this confidentiality requirement and shall have
agreed to abide by its provisions; (b) as has become generally available to the
public other

 

90

--------------------------------------------------------------------------------


 

than by a breach of this Section 10.16; (c) as may be required or appropriate
(i) in any report, statement or testimony submitted to, or disclosure requested
or required by, any Governmental Authority regulating or having or claiming to
have jurisdiction over such Lender or Agent or to the Federal Reserve Board or
the Federal Deposit Insurance Corporation or the Office of the Comptroller of
the Currency or the National Association of Insurance Commissioners or similar
organizations (whether in the United States, Canada or any other jurisdiction)
or their successors or (ii) (A) in any legal, judicial, administrative
proceeding or other compulsory process or otherwise as required by any
applicable Requirement of Law, (B) by any subpoena or similar legal process or
(C) in connection with any claim, suit, action or proceeding for the purpose of
defending itself, reducing its liability, or protecting, enforcing or exercising
any of its claims, rights, remedies or interests under or in connection with the
Credit Documents; provided, however,  in each case the Administrative Agent or
disclosing Lender, as applicable, agrees, to the extent practicable and not
prohibited by any applicable Requirement of Law, to give the Borrower at least
ten days’ prior written notice (unless less time is permitted by the applicable
proceeding or process) before disclosing any of the Confidential Information in
any such proceeding or process and, in making such disclosure, the
Administrative Agent or disclosing Lender, as applicable, shall disclose only
that portion thereof required to be disclosed and shall take all reasonable
efforts to preserve the confidentiality thereof; (d) to (i) any actual or
prospective Participant, assignee or pledgee in connection with any contemplated
transfer or pledge pursuant to Section 10.7 or (ii) any actual or prospective
counterparty (or its advisors) to any Hedging Agreement relating to the
Borrower, each of whom shall have been made aware of the confidentiality
requirements in this Section 10.16 and shall have agreed to abide by its
provisions; (e) to Gold Sheets and other similar bank trade publications; such
information to consist of deal terms and other information regarding the credit
facilities evidenced by this Credit Agreement customarily found in such
publications; or (f) any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement, the other Credit Documents, the Commitments, and the Loans, each
of whom shall have been made aware of the confidentiality requirements in this
Section 10.16 and shall have agreed to abide by its provisions.

 

Section 10.17         Acknowledgments.  Each of the parties hereto hereby
acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and

 

91

--------------------------------------------------------------------------------


 

(c)           no joint venture or partnership exists among the Lenders or the
Administrative Agent, or among the Borrower or the other Credit Parties and the
Lenders or the Administrative Agent.

 

Section 10.18         USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Credit Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow each such Lender to identify the Credit Party in
accordance with the USA PATRIOT Act, and each Credit Party agrees to provide
such information from time to time to such Lender.

 

Section 10.19         Proceeds of Crime.

 

(a)           The Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding the Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrower, and the
transactions contemplated hereby. The Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or the Administrative Agent, or any
prospective assign or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.

 

(b)           If the Administrative Agent has ascertained the identity of the
Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Administrative Agent:

 

(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

 

(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Borrower or any authorized
signatories of the Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Borrower or any
such authorized signatory in doing so.

 

Section 10.20         Joint and Several Liability.  The Credit Parties are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of each Credit Party has a direct, tangible
and immediate impact on the success of the other Credit Parties.  If at any time
another Person shall be joined as a “Borrower” it is acknowledged and

 

92

--------------------------------------------------------------------------------


 

agreed that (i) such Person is a co-borrower hereunder and shall be jointly and
severally, with the other Borrower, directly and primarily liable for the
payment and performance of the Notes and the Obligations, regardless of which
Borrower actually receives any proceeds of the Loan or the amount of such
proceeds received, (ii) each of the Borrowers shall have the obligation of a
co-maker and shall be a primary obligor with respect to the Loan, the Notes and
the other Obligations, it being agreed that the Loan to the Borrower inure to
the benefit of both Borrowers, (iii) the Administrative Agent and each Lender
are relying on such joint and several liability of the Borrowers (if at any time
there shall be more than one (1) Borrower) in entering into this Agreement and
extending the Loan and (iv) all such Borrowers shall be individually and
collectively, as appropriate, referred to herein as the “Borrower”.  The
Borrower and each Guarantor hereby unconditionally and irrevocably agrees that
upon default in the payment when due of any principal, interest, fee or other
amount hereunder, it will forthwith pay the same, without notice of demand.  The
Administrative Agent and the Lenders shall be entitled to rely upon any notice,
request or communication received by it from the Borrower on behalf of all
Credit Parties, and shall be entitled to treat its giving of any notice
hereunder pursuant to Section 10.3 hereof as notice to each and all Credit
Parties.

 

ARTICLE XI
GUARANTY

 

Section 11.1           The Guaranty.  In order to induce the Lenders to enter
into this Credit Agreement and the Notes and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Loans hereunder, each of the Guarantors hereby agrees with
the Administrative Agent and the Lenders as follows:  each Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all Obligations.  If any
or all of the indebtedness becomes due and payable hereunder or under any other
Credit Document, each Guarantor unconditionally promises to pay such
indebtedness to the Administrative Agent and the Lenders, or their respective
order, on demand, together with any and all reasonable costs, fees and expenses
which may be incurred by the Administrative Agent or the Lenders in collecting
any of the Obligations.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable Requirement of Law relating to fraudulent conveyances or
transfers or similar principles) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable Requirements of Law, including Bankruptcy Laws.

 

Section 11.2           Bankruptcy.  Additionally, each of the Guarantors
unconditionally and irrevocably guarantees jointly and severally the payment of
any and all Obligations of the Borrower to the Administrative Agent and the
Lenders whether or not due or payable by the Borrower upon the occurrence of any
of the events specified in Section 8.1(e), and unconditionally promises to pay
such Obligations to the Administrative Agent for the account of the Lenders, or
order, on demand, in lawful money of the United States.  Each of the

 

93

--------------------------------------------------------------------------------


 

Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any Bankruptcy Law, common law or equitable cause or other
Requirement of Law, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

 

Section 11.3           Continuing Guaranty.  This guaranty is a continuing
guaranty and shall: (i) remain in full force and effect until the later of
(x) the irrevocable payment in full of the Obligations and all other amounts
payable by the Guarantor, and (y) all the Commitments have been terminated;
(ii) be binding on each Guarantor, its successors and assigns; and (iii) inure
to the benefit of and be enforceable by the Administrative Agent, the Lenders
and their successors, pledges, transferees and assigns.  Without limiting the
generality of the foregoing, any Lender may pledge, assign or otherwise transfer
all or any portion of its rights and obligations under any Credit Document to
any other Person, and such Person shall thereupon become vested with all the
benefits in respect thereof granted to such Person herein or otherwise.

 

Section 11.4           Nature of Liability.  The liability of each Guarantor
hereunder is exclusive and independent of any security for or other guaranty of
the Obligations of the Borrower whether executed by any such Guarantor, any
other guarantor or by any other party, and no Guarantor’s liability hereunder
shall be affected or impaired by (a) any direction as to application of payment
by the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Administrative Agent or the Lenders on the Obligations which the
Administrative Agent or such Lenders repay to the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.

 

Section 11.5           Independent Obligation.  The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor or
the Borrower, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor or the Borrower and whether or not any other Guarantor or the Borrower
is joined in any such action or actions.

 

Section 11.6           Authorization.  Each of the Guarantors authorizes the
Administrative Agent and each Lender without notice or demand (except as shall
be required by applicable statute and cannot be waived), and without affecting
or impairing its liability hereunder, from time to time to (a) amend, modify,
renew, restate, compromise, extend, continue, increase, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Obligations
or any part thereof in accordance with this Credit Agreement and any other
Credit Document, as applicable, including any increase or decrease of the rate
of

 

94

--------------------------------------------------------------------------------


 

interest thereon, (b) take and hold security from any Guarantor or any other
party for the payment of this Guaranty or the Obligations and exchange, enforce,
waive and release any such security, (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent and the Lenders in
their discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.

 

Section 11.7           Reliance.  It is not necessary for the Administrative
Agent or the Lenders to inquire into the capacity or powers of the Borrower or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

Section 11.8           Stay of Acceleration.  If acceleration of the time for
payment, or the liability of the Borrower to make payment, of any amount
specified to be payable by such Borrower in respect of its Obligations is
stayed, prohibited or otherwise affected upon any Insolvency Proceeding or other
event affecting such Borrower or payment of any of its Obligations by such
Borrower, all such amounts otherwise subject to acceleration or payment shall
nonetheless be deemed for all purposes of this Agreement to be and to have
become due and payable by such Borrower and shall be payable by each Guarantor
under this Agreement immediately forthwith on demand by the Administrative Agent
unless otherwise prohibited or restricted by order, judgment or applicable law.

 

Section 11.9           Waiver.

 

(a)           Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent or any Lender to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent’s or any Lender’s power
whatsoever.  Each of the Guarantors waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other party other
than payment in full of the Obligations (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of the Borrower other than payment
in full of the Obligations.  The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent by one or more
judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full and the
Commitments have been terminated.  Each of the Guarantors waives any defense
arising out of any such election by the Administrative Agent or any of the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantors against
the Borrower or any other party or any security.

 

(b)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation

 

95

--------------------------------------------------------------------------------


 

or incurring of new, additional, restated or continued Obligations.  Each
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that neither the Administrative Agent nor any Lender shall have any duty
to advise such Guarantor of information known to it regarding such circumstances
or risks.

 

(c)           Each Guarantor waives all other acts or omissions to act or delay
of any kind by the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guaranty, and each Guarantor waives all other defenses available to a guarantor
or surety, whether at law or in equity.

 

(d)           The Borrower and the Guarantors are engaged in related businesses
and integrated to such an extent that the financial strength and flexibility of
the Borrower has a direct, tangible and immediate impact on the success of each
Guarantor.  Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit to the Borrower hereunder.  Each Guarantor hereby
waives any right to revoke this Guaranty, and acknowledges that this Guaranty is
continuing in nature and applies to all Obligations, whether existing now or in
the future.  Each Guarantor knowingly waives certain rights and defenses as set
forth in this Agreement in contemplation of the benefits that it will receive.

 

(e)           Each Guarantor irrevocably renounces to any rights it may have to
be released from this Guarantee under Article 2362 of the Civil Code of Québec
and agrees to renew its guarantee hereunder at the request of the Administrative
Agent by executing such documents as the Administrative Agent may request from
time to time.

 

(f)            Each of the Guarantors hereby agrees it will not exercise any
rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under applicable Bankruptcy Law, or
otherwise) to the claims of the Administrative Agent or the Lenders against the
Borrower or any other guarantor of the Obligations of the Borrower owing to the
Administrative Agent or the Lenders (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Obligations shall have been paid
in full and the Commitments have been terminated.  Each of the Guarantors hereby
further agrees not to exercise any right to enforce any other remedy which the
Administrative Agent or the Lenders now have or may hereafter have against any
Other Party, any endorser or any other guarantor of all or any part of the
Obligations of the Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Administrative
Agent and the Lenders to secure payment of the Obligations of the Borrower until
such time as the Obligations (other than contingent indemnity obligations) shall
have been paid in full and the Commitments have been terminated.

 

Section 11.10               Confirmation of Payment.  The Administrative Agent
and the Lenders will, upon request after payment of the Obligations which are
the subject of this Guaranty and termination of the Commitments relating
thereto, confirm to the Borrower, the

 

96

--------------------------------------------------------------------------------


 

Guarantors or any other Person that such indebtedness and obligations have been
paid and the Commitments relating thereto terminated, subject to the provisions
of Section 11.2.

 

At such time as the Obligations which are the subject of this Guaranty have been
irrevocably paid in full and the Commitments have been terminated, this Guaranty
and all obligations of the Guarantors hereunder shall terminate and be of no
further force and effect, all without delivery of any Instrument or performance
of any act by any Person (subject, in each case, to the effects of Section 11.2
hereof and any indemnification obligations that survive such termination).

 

Section 11.11         Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.11, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.11 shall remain in full force and effect until a termination of this
Guaranty in accordance with Section 11.10. Each Qualified ECP Guarantor intends
that this Section 11.11 constitute, and this Section 11.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

(remainder of this page intentionally blank)

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

 

BORROWER:

 

ROYAL GOLD, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Chief Financial Officer and Treasurer

 

[signature pages continue]

 

Sixth Amended and Restated Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

HIGH DESERT MINERAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Treasurer

 

 

 

 

 

 

 

RG MEXICO, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Treasurer

 

 

 

 

 

 

 

RG EXCHANGECO INC.

 

an amalgamated corporation validly existing under the Canada Business
Corporations Act

 

 

 

 

 

 

 

By:

/s/ Stefan Wenger

 

Name:

Stefan Wenger

 

Title:

Vice President and Treasurer

 

[signature pages continue]

 

Sixth Amended and Restated Revolving Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Joseph A. Lloret

 

Name:

Joseph A. Lloret

 

Title:

Vice President

 

[signature pages continue]

 

Sixth Amended and Restated Revolving Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alexandra Barrows

 

Name:

Alexandra Barrows

 

Title:

Vice President

 

[signature pages continue]

 

Sixth Amended and Restated Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ray Clarke

 

Name:

Ray Clarke

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Asif Rafiq

 

Name:

Asif Rafiq

 

Title:

Associate Director

 

[signature pages continue]

 

Sixth Amended and Restated Revolving Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

[signature pages continue]

 

Sixth Amended and Restated Revolving Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Marc Ahlers

 

Name:

Marc Ahlers

 

Title:

Vice President

 

[signature pages continue]

 

Sixth Amended and Restated Revolving Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jens Paterson

 

Name:

Jens Paterson

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Warren Flannery

 

Name:

Warren Flannery

 

Title:

Executive Director, CIBC, Mining

 

Sixth Amended and Restated Revolving Credit Agreement signature page

 

--------------------------------------------------------------------------------


 

Disclosure Schedules to

Sixth Amended and Restated Revolving Credit Agreement

 

Schedule 1.1(b)

 

Lender

 

Commitment 
Percentage

 

Commitment 
Amount

 

HSBC Bank USA, National Association

 

35.555555556

%

$

160,000,000

 

The Bank of Nova Scotia

 

31.111111111

%

$

140,000,000

 

Goldman Sachs Bank USA

 

11.111111111

%

$

50,000,000

 

Bank of America, N.A.

 

11.111111111

%

$

50,000,000

 

Canadian Imperial Bank of Commerce

 

11.111111111

%

$

50,000,000

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF

ASSIGNMENT AGREEMENT

 

Reference is made herein to that certain Sixth Amended and Restated Revolving
Credit Agreement, dated as of January 29, 2014 (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”), by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware (“Royal Gold” or the “Borrower”), as the borrower, HIGH
DESERT MINERAL RESOURCES, INC., a corporation organized and existing under the
laws of the State of Delaware, as a guarantor, RG EXCHANGECO INC., an
amalgamated corporation validly existing under the Canada Business Corporations
Act, as a guarantor, RG MEXICO, INC., a corporation organized and existing under
the laws of the State of Delaware, as a guarantor, those additional guarantors
from time to time party thereto, as guarantors, those banks and financial
institutions identified as a “Lender” on the signature pages thereto and such
other banks or financial institutions as may from time to time become parties
thereto as lenders (individually, each a “Lender” and collectively, the
“Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.  Unless
otherwise defined herein, capitalized terms defined in the Credit Agreement and
used herein shall have the meanings provided in the Credit Agreement.

 

                                                             (the “Transferor
Lender”) and                                                              (the
“Purchasing Lender”) agree as follows:

 

For an agreed consideration, the Transferor Lender hereby irrevocably sells and
assigns to the Purchasing Lender, and the Purchasing Lender hereby irrevocably
purchases and assumes from the Transferor Lender, as of the Transfer Funding
Date (as defined below), (a) all of the Transferor Lender’s rights and
obligations under the Credit Agreement with respect to those Loans as set forth
on Schedule 1 attached hereto, and all instruments delivered pursuant thereto to
the extent related to the principal amount and Commitment Percentage set forth
on Schedule 1 attached hereto of all of such outstanding rights and obligations
of the Transferor Lender under the Loans set forth on Schedule 1 attached
hereto, and (b) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Transferor Lender (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, the Credit Documents, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Transferor
Lender and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Transferor Lender.

 

--------------------------------------------------------------------------------


 

The Transferor Lender (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated
hereby; (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any other
Credit Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any other Credit Party, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Documents; and (c) in the case of an assignment of
the entire remaining amount of the Transferor Lender’s Commitments, attaches any
Note(s) held by it evidencing the Assigned Interest and requests that the
Administrative Agent exchange the attached Note(s) for a new Note(s) payable to
the Purchasing Lender.

 

The Purchasing Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) from and after the Effective
Date (as defined below), it shall be bound by the provisions of the Credit
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder and (iii) it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 3.3 thereof, the financial statements delivered pursuant
to Section 6.1 thereof, if any, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; (b) agrees that it
will (i) independently and without reliance upon the Transferor Lender, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Credit Documents or any other instrument or document furnished pursuant
hereto or thereto and (ii) perform in accordance with its terms all the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender; and (c) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto.

 

The effective date of this Assignment Agreement shall be             , 20     
(the “Effective Date”).  Following the execution of this Assignment Agreement,
it will be delivered to the Administrative Agent for acceptance by it and
recording by the Administrative Agent pursuant to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The funding date for this Assignment Agreement shall be             , 20     
(the “Transfer Funding Date”).  On the Transfer Funding Date, any registration
and processing fees shall be due and payable to the Administrative Agent.

 

From and after the Transfer Funding Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Purchasing Lender whether
such amounts have accrued prior to the Transfer Funding Date or accrue
subsequent to the Transfer Funding Date.  The Transferor Lender and the
Purchasing Lender shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Transfer Funding Date or, with
respect to the making of this assignment, directly between themselves.

 

From and after the Transfer Funding Date, (a) the Purchasing Lender shall be a
party to the Credit Agreement and, to the extent provided in this Assignment
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and shall be bound by the provisions thereof and (b) the
Transferor Lender shall, to the extent provided in this Assignment Agreement,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Credit Documents.

 

This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the State of New York (excluding the choice of law
rules thereof, other than section 5-1401 of the New York Obligations Law).

 

This Assignment Agreement may be executed by one or more of the parties to this
Assignment Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed as of the date first above written.

 

[NAME OF PURCHASING LENDER]

[NAME OR TRANSFEROR LENDER]

 

 

 

 

By

 

 

By

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

Accepted (if required):

Consented to (if required):

 

 

ROYAL GOLD, INC., as the Borrower

HSBC BANK USA, NATIONAL

 

ASSOCIATION, as the Administrative

 

Agent

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO ASSIGNMENT AGREEMENT

 

EFFECTIVE DATE:         ,     

 

Name of Transferor Lender:                 

 

Name of Purchasing Lender:                 

 

Transfer Funding Date of Assignment:                 

 

Credit Facility CUSIP Number:                 

 

 

Assigned Interest:

 

Loans Assigned

 

Principal Amount of 
Commitment/Loans 
Assigned

 

Commitment 

Percentage Assigned(1)

 

CUSIP Number

 

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)   Calculate the Commitment Percentage that is assigned to at least 9 decimal
places and show as a percentage of the aggregate commitments of all Lenders. 
This percentage is set forth for informational purposes only and is not intended
to be binding.  The assignments are based on the amounts assigned not on the
percentages listed in this column.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of              ,     , is
by and between                      , a                        (the “Joining
Party”), and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States (“HSBC Bank”), in its capacity as
Administrative Agent (as defined below) under that certain Sixth Amended and
Restated Revolving Credit Agreement, dated as of January 29, 2014 (together with
all amendments, restatements, amendments and restatements, modifications,
revisions, increases, supplements, extensions, continuations, replacements or
refinancings from time to time in accordance with the terms thereof, the “Credit
Agreement”), by and among ROYAL GOLD, INC., a corporation organized and existing
under the laws of the State of Delaware (“Royal Gold” or the “Borrower”), as the
borrower, HIGH DESERT MINERAL RESOURCES, INC., a corporation organized and
existing under the laws of the State of Delaware (“High Desert”), as a
guarantor, RG EXCHANGECO INC., an amalgamated corporation validly existing under
the Canada Business Corporations Act (“RG Exchangeco”), as a guarantor, RG
MEXICO, INC., a corporation organized and existing under the laws of the State
of Delaware (“RG Mexico”), as a guarantor, those additional guarantors from time
to time party thereto (collectively, the “Additional Guarantors”), as guarantors
(with each of High Desert, RG Exchangeco, RG Mexico and the Additional
Guarantors being individually referred to herein as a “Guarantor” and
collectively referred to herein as the “Guarantors”), those banks and financial
institutions identified as a “Lender” on the signature pages thereto and such
other banks or financial institutions as may from time to time become parties
thereto as lenders (collectively, the “Lenders”) and HSBC Bank, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.  Capitalized terms used herein but not otherwise defined shall have the
meanings provided in the Credit Agreement.

 

The Joining Party hereby agrees as follows with the Administrative Agent, for
the benefit of the Lenders:

 

1.             The Joining Party hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the Joining Party will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes under the
Credit Agreement and the other Credit Documents, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit Agreement
and the other Credit Documents to which the Guarantors are party on the date
hereof.  The Joining Party hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the Credit
Documents, as applicable, including without limitation (a) all of the
representations and warranties of the Credit Parties set forth in Article III of
the Credit Agreement and (b) all of the affirmative and negative covenants set
forth in Articles VI and VII of the Credit Agreement.  Without limiting the
generality of the foregoing terms of this paragraph 1, the Joining Party
unconditionally and irrevocably jointly and severally guarantees as primary
obligor, and not merely as surety, the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all

 

--------------------------------------------------------------------------------


 

Obligations.  If any or all of the indebtedness becomes due and payable
hereunder or under any other Credit Document, the Joining Party unconditionally
promises to pay such indebtedness to the Administrative Agent and the Lenders,
or their respective order, on demand, together with any and all reasonable
costs, fees and expenses which may be incurred by the Administrative Agent or
the Lenders in collecting any of the Obligations.  Notwithstanding any provision
to the contrary contained herein or in any other of the Credit Documents, to the
extent the obligations of a Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, because of any applicable Requirement
of Law relating to fraudulent conveyances or transfers or similar principles),
then the obligations of the Joining Party hereunder shall be limited to the
maximum amount that is permissible under applicable Requirements of Law,
including Bankruptcy Laws.

 

2.             The Joining Party acknowledges and confirms that it has received
a copy of the Credit Agreement and the schedules and exhibits thereto and each
Security Document and the schedules and exhibits thereto.

 

3.             The Borrower and the Guarantors confirm that all of their
obligations under the Credit Agreement are, and upon the Joining Party becoming
a Guarantor, shall continue to be, in full force and effect.  The parties hereto
confirm and agree that immediately upon the Joining Party becoming a Guarantor,
the term “Obligations”, as used in the Credit Agreement, shall include all
obligations of such Joining Party as a Guarantor under the Credit Agreement and
under each other Credit Document.

 

4.             The Joining Party hereby agrees that upon becoming a Guarantor it
will assume all Obligations of a Guarantor as set forth in the Credit Agreement.

 

5.             Each of the Borrower and the Joining Party agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further agreements, certificates,
documents and instruments and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.

 

6.             This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.             This Agreement shall be governed by, construed and interpreted in
accordance with the laws of the State of New York (excluding the choice of law
rules thereof, other than section 5-1401 of the New York Obligations Law).

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Borrower, each of the Guarantors and the Joining
Party has caused this Joinder Agreement to be duly executed by its authorized
officer, and the Administrative Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

 

BORROWER:

ROYAL GOLD, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

HIGH DESERT MINERAL RESOURCES, INC.,

 

a Delaware Corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

RG EXCHANGECO INC.,

 

a Canadian corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RG MEXICO, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

JOINING PARTY:

[                                                  ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted:

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF

PROMISSORY NOTE(1)

 

 

New York, New York

US$[                           ]

[                       , 20    ]

 

FOR VALUE RECEIVED, the undersigned, ROYAL GOLD, INC., a corporation organized
and existing under the laws of Delaware (“Royal Gold” or the “Maker”), hereby
promises to pay to the order of [                   ] (“Original Lender”) or
other holder hereof (with Original Lender and any other holder hereof sometimes
being referred to herein as “Holder”), at the place and times provided in that
certain Sixth Amended and Restated Revolving Credit Agreement, dated as of
January 29, 2014, by and among Maker, as the borrower, HIGH DESERT MINERAL
RESOURCES, INC., a corporation organized and existing under the laws of the
State of Delaware, as a guarantor, RG EXCHANGECO INC., an amalgamated
corporation validly existing under the Canada Business Corporations Act, as a
guarantor, RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor, those additional guarantors from time
to time party thereto, as guarantors, Original Lender, those other banks and
financial institutions identified as a “Lender” on the signature pages thereto
and such other banks or financial institutions as may from time to time become
parties thereto as lenders (together with Original Lender, collectively, the
“Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (together
with all amendments, restatements, amendments and restatements, modifications,
revisions, increases, supplements, extensions, continuations, replacements or
refinancings from time to time in accordance with the terms thereof, the “Credit
Agreement”), the principal sum of [                  ] Million Dollars
(US$[                      ]), or, if less, the aggregate unpaid principal
amount of all Loans made by or assigned to Holder under the Credit Agreement. 
Subject to the Credit Agreement, the Maker may borrow, voluntarily repay and
reborrow amounts hereunder during the Commitment Period.  Capitalized terms used
in this Promissory Note(2) (this “Note”) and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

This Note evidences the obligation of the Maker to repay all Loans made by or
assigned to Holder under the Credit Agreement.

 

[This Note represents an extension and renewal of the outstanding principal
amount of, and an amendment to, replacement of and substitution for, the
[         Amended and Restated Promissory Note] dated as of [                ,
20     ], made by the Maker and payable to Original Lender (the “Existing
Note”).  The indebtedness evidenced by the Existing Note is a continuing
indebtedness and nothing contained herein shall be construed to deem paid the
Existing Note or to release, terminate or in any way impair any mortgage,
pledge, lien or security interest given to

 

--------------------------------------------------------------------------------

(1)  Amend title as necessary for any amendments and restatements.

 

(2)  Amend title as necessary for any amendments and restatements.

 

--------------------------------------------------------------------------------


 

secure payment and performance of the Existing Note.  This Note restates and
replaces the Existing Note. All promissory notes, instruments, documents, and
agreements entered into in connection with the Existing Agreement or the
Existing Note shall remain in full force and effect, except to the extent
expressly modified in accordance with their respective terms.  It is expressly
understood and agreed by the parties hereto that this Note is in no way intended
to constitute, and does not constitute, a release, repayment, satisfaction,
discharge or novation of the obligations and liabilities existing under the
Existing Agreement or the Existing Note or a release, termination, novation or
impairment of any Lien or Existing Credit Document.  All Liens created pursuant
to the Existing Credit Documents shall extend and apply to the Credit Agreement
and this Note and the full payment and performance of all Obligations, in each
case for the benefit of the Lenders, and all such Liens are hereby expressly
continued, ratified and confirmed by the Maker and the Guarantors (except to the
extent such Liens have previously been expressly released or modified or are
being modified by the Credit Documents).  The amendment and restatement hereby
of this Note, or the concurrent amendment and restatement of any other Existing
Credit Document, shall not constitute a waiver of any conditions or requirements
set forth herein or therein, whether or not performed, fulfilled or required to
be performed or fulfilled prior to the date hereof, nor does it constitute
consent to any prior or existing Default, Event of Default or breach of any
provision hereof or of any other Existing Credit Document.  All references to
the Existing Note in any Existing Credit Document shall be deemed to refer to
this Note.  If any inconsistency exists between this Note and the Existing Note,
the terms of this Note shall prevail.  Nothing contained in this Note or any
other document or instrument executed contemporaneously herewith shall be deemed
to satisfy or discharge the Indebtedness or Obligations arising under this Note
(this being an amendment and restatement only) and all outstanding amounts under
the Existing Note as of the date hereof shall be carried over and deemed
outstanding under this Note.](3)

 

Maker further agrees to pay and deliver to Holder, when and as provided in the
Credit Agreement, interest on the outstanding principal amount hereof at the
rate and at the times specified in the Credit Agreement.  The unpaid principal
amount of this Note from time to time outstanding is subject to mandatory
repayment from time to time as provided in the Credit Agreement.  All payments
of principal and interest on this Note shall be payable in lawful currency of
the United States of America in immediately available funds as specified in the
Credit Agreement.

 

This Note is made by the Maker pursuant to, and is subject to, all of the terms
and conditions of the Credit Agreement.  Reference is hereby made to the Credit
Agreement and the documents delivered in connection therewith for a statement of
the prepayment rights and obligations of the Maker, a description of the
collateral on which Liens have been granted by the Maker to secure the payment
and performance of the Maker hereunder, the nature and extent of such Liens, and
a statement of the terms and conditions under which the due date of this Note
may be accelerated.

 

In addition to, and not in limitation of, the foregoing and the provisions of
the Credit Agreement, the Maker further agrees, subject only to any limitation
imposed by applicable law, to pay all expenses, including reasonable attorneys’
fees and legal expenses, incurred by the

 

--------------------------------------------------------------------------------

(3)  Include for amended and restated promissory notes.

 

--------------------------------------------------------------------------------


 

Holder hereof in endeavoring to collect any amounts due and payable hereunder
which are not paid and delivered or otherwise satisfied when due, whether by
acceleration or otherwise.

 

The Maker, for itself and for all endorsers hereof, hereby waives all
requirements as to diligence, notice, demand, presentment for payment, protest
and notice of dishonor.

 

This Note shall be governed by, construed and interpreted in accordance with the
laws of the State of New York (excluding the choice of law rules thereof, other
than section 5-1401 of the New York Obligations Law).

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has executed and delivered this Note as of the
date first above written.

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

US$[            ]

FOR THE BENEFIT OF [NAME OF ORIGINAL LENDER]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

NOTICE OF BORROWING

 

This Notice of Borrowing is delivered pursuant to that certain Sixth Amended and
Restated Revolving Credit Agreement dated as of January 29, 2014 by and among
ROYAL GOLD, INC., a corporation organized and existing under the laws of the
State of Delaware (“Royal Gold” or the “Borrower”), as the borrower, HIGH DESERT
MINERAL RESOURCES, INC., a corporation organized and existing under the laws of
the State of Delaware, as a guarantor, RG EXCHANGECO INC., an amalgamated
corporation validly existing under the Canada Business Corporations Act, as a
guarantor, RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor, those additional guarantors from time
to time party thereto, as guarantors, those banks and financial institutions
identified as a “Lender” on the signature pages thereto and such other banks or
financial institutions as may from time to time become parties thereto as
lenders (collectively, the “Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a
national banking association organized under the laws of the United States, as
administrative agent for the Lenders (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”).  Unless
otherwise defined herein, capitalized terms used in this Notice of Borrowing
have the meanings assigned to such terms in the Credit Agreement.

 

This Notice of Borrowing represents the irrevocable request by the Borrower to
borrow under, and the following information is provided pursuant to
Section 2.1(b)(i) of, the Credit Agreement.

 

1. Borrowing Date:

 

 

 

 

 

2. Amount of Requested Loan:

 

 

 

 

 

3. Interest Period:

 

 

 

The distribution of the Loan requested hereby should be made for the credit of
the Borrower by wire transfer of the funds to:

 

Bank:

 

 

 

 

 

Swift Code:

 

 

 

 

 

Account No.:

 

 

 

 

 

Account Name:

 

 

 

Borrower hereby represents and warrants that the following statements are true
and complete:

 

(i)                                   The representations and warranties made by
the Credit Parties in the Credit Agreement, in the Security Documents or which
are contained in any certificate furnished at any time under or in connection
with the Credit Agreement are true and correct on and as of the date

 

--------------------------------------------------------------------------------


 

hereof as if made on and as of such date after giving effect to the Loan
requested hereby, except for representations and warranties expressly stated to
relate to a specific earlier date (in which event such representations and
warranties were true and correct on and as of such earlier date).

 

(ii)                                No Default or Event of Default has occurred
and is continuing on the date hereof or will occur as a result of the advance of
the Loan requested hereby.

 

(iii)                               Immediately after giving effect to the
making of the Loan requested hereby (and the application of the proceeds
thereof), the aggregate sum of all outstanding Loans will not exceed the
Committed Amount.

 

(iv)                              Except for litigation disclosed on
Schedule 3.5 to the Credit Agreement, there does not exist any litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to any Credit Party or any of its Subsidiaries, or any Royalty Interest
or Project, which has had, or would reasonably be expected to have, a Material
Adverse Effect, or which would reasonably be expected to affect the legality,
validity or enforceability of the Credit Agreement or any other Credit Document,
that has not been settled, dismissed, vacated, discharged or terminated.

 

(v)                                 All conditions precedent to the Loan
requested hereby set forth in Section 2.1, Section 5.1 and Section 5.2 of the
Credit Agreement have been, and shall remain, satisfied.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Notice of Borrowing has been duly executed and
delivered by an authorized officer of the Borrower as of the date written below.

 

 

ROYAL GOLD, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DATED:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

NOTICE OF EXTENSION

 

This Notice of Extension is delivered pursuant to that certain Sixth Amended and
Restated Revolving Credit Agreement dated as of January 29, 2014 by and among
ROYAL GOLD, INC., a corporation organized and existing under the laws of the
State of Delaware (“Royal Gold” or the “Borrower”), as the borrower, HIGH DESERT
MINERAL RESOURCES, INC., a corporation organized and existing under the laws of
the State of Delaware, as a guarantor, RG EXCHANGECO INC., an amalgamated
corporation validly existing under the Canada Business Corporations Act, as a
guarantor, RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor, those additional guarantors from time
to time party thereto, as guarantors, those banks and financial institutions
identified as a “Lender” on the signature pages thereto and such other banks or
financial institutions as may from time to time become parties thereto as
lenders (collectively, the “Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a
national banking association organized under the laws of the United States, as
administrative agent for the Lenders (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”).  Unless
otherwise defined herein, capitalized terms used in this Notice of Extension
have the meanings assigned to such terms in the Credit Agreement.

 

This Notice of Extension represents the Borrower’s irrevocable request to extend
the Interest Period applicable to the Loan referenced below, and the following
information is provided pursuant to Section 2.6 of the Credit Agreement.

 

1.

 

Date of Extension:

 

 

 

 

 

2.

 

Amount of Loan to be extended:

 

 

 

 

 

3.

 

Interest Period:

 

 

The Borrower hereby represents and warrants that the following statements are
true and complete:

 

(i)                                   The representations and warranties made by
the Credit Parties in the Credit Agreement, in the Security Documents or which
are contained in any certificate furnished at any time under or in connection
with the Credit Agreement are true and correct on and as of the date hereof as
if made on and as of such date after giving effect to the extension of the Loan
requested hereby, except for representations and warranties expressly stated to
relate to a specific earlier date (in which event such representations and
warranties were true and correct on and as of such earlier date).

 

(ii)                                No Default or Event of Default has occurred
and is continuing on the date hereof or will occur as a result of the extension
of the Loan requested hereby.

 

--------------------------------------------------------------------------------


 

(iii)                               Immediately after giving effect to the
extension of the Loan requested hereby, the aggregate sum of all outstanding
Loans will not exceed the Committed Amount.

 

(iv)                              All conditions precedent to the Loan subject
to the extension requested hereby set forth in Section 2.1, Section 5.1 and
Section 5.2 of the Credit Agreement have been, and shall remain, satisfied.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Notice of Extension has been duly executed and
delivered by an authorized officer of the Borrower as of the date written below.

 

 

ROYAL GOLD, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DATED:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

This SECOND AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of               ,
20        (as amended, restated, supplemented or otherwise modified from time to
time in accordance with the provisions hereof, this “Agreement”), is made and
given by ROYAL GOLD, INC., a corporation organized and existing under the laws
of the State of Delaware, as pledgor, assignor and debtor (in such capacity and
together with any successors in such capacity, the “Pledgor”), in favor of HSBC
BANK USA, NATIONAL ASSOCIATION, a national banking association organized under
the laws of the United States (“HSBC Bank”), as pledgee, assignee, secured party
and administrative agent (in such capacity and together with any successors in
such capacity, the “Administrative Agent”).

Recitals

 

A.                                    The Pledgor, as the borrower (in such
capacity and together with any successors in such capacity, the “Borrower”),
HIGH DESERT MINERAL RESOURCES, INC., a corporation organized and existing under
the laws of the State of Delaware (“High Desert”), as a guarantor, RG EXCHANGECO
INC., an amalgamated corporation existing under the Canada Business Corporations
Act (“RG Exchangeco”), as a guarantor, RG MEXICO, INC., a corporation organized
and existing under the laws of the State of Delaware (“RG Mexico”), as a
guarantor, those additional guarantors from time to time party thereto, as
guarantors, the banks and financial institutions from time to time party thereto
as lenders (collectively, the “Existing Lenders”), HSBC Bank, as administrative
agent for the Existing Lenders, and the other parties party thereto are parties
to that certain Fifth Amended and Restated Revolving Credit Agreement dated as
of May 30, 2012 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Fifth Amended and Restated Credit Agreement”), whereby
the Existing Lenders made loans and extensions of credit to the Borrower (the
“Existing Indebtedness”).

 

B.                                    In connection with the Fifth Amended and
Restated Credit Agreement, the Pledgor executed that certain Ratification and
Confirmation dated as of May 30, 2012 (the “Ratification”), which ratified,
confirmed and continued that certain Amended and Restated Pledge Agreement,
dated as of February 1, 2011, by Pledgor in favor of HSBC Bank, as pledgee,
assignee, secured party and administrative agent for the benefit of the Existing
Lenders (as ratified, confirmed and continued by the Ratification, and amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Pledge Agreement”).

 

C.                                    Pursuant to that certain Sixth Amended and
Restated Revolving Credit Agreement, dated as of January 29, 2014, by and among
the Borrower, High Desert, as a guarantor, RG Exchangeco, as a guarantor, RG
Mexico, as a guarantor, those additional guarantors from time to time party
thereto, as guarantors (collectively, the “Additional Guarantors”) (with each of
High Desert, RG Exchangeco, RG Mexico and the Additional Guarantors being
individually referred to herein as a “Guarantor” and collectively referred to
herein as the “Guarantors”), those banks and financial institutions identified
as a “Lender” on the signature pages thereto and such other banks or financial
institutions as may from time to time

 

--------------------------------------------------------------------------------


 

become parties thereto as lenders (individually, each a “Lender” and
collectively, the “Lenders”), and HSBC Bank, as administrative agent for the
Lenders (together with all amendments, restatements, amendments and
restatements, modifications, revisions, increases, supplements, extensions,
continuations, replacements or refinancings from time to time in accordance with
the terms thereof, the “Credit Agreement”), the Lenders have agreed to make
Loans to the Borrower on the terms and subject to the conditions set forth
therein, which will be guaranteed by the Guarantors.  The Pledgor and each
Guarantor will receive substantial benefits from the execution, delivery and
performance of the Credit Agreement and the other Credit Documents (as defined
in the Credit Agreement) associated therewith.

 

D.                                    In order to induce the Lenders to continue
and extend credit under the Credit Agreement, Pledgor hereby agrees to amend and
restate the Existing Pledge Agreement in its entirety and this Agreement is
given by the Pledgor in favor of the Administrative Agent for the ratable
benefit of each Lender to secure the payment and performance of the Loans (as
defined in the Credit Agreement) and all other Obligations (as defined in the
Credit Agreement) under the Credit Agreement.  It is a condition to the
obligation of the Lenders to make Loans under the Credit Agreement that the
Pledgor execute and deliver this Agreement.

 

Agreement

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Administrative Agent hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.  Definitions.

 

(a)                                 Unless otherwise defined herein or in the
Credit Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC.

 

(b)                                 Capitalized terms used but not otherwise
defined herein that are defined in the Credit Agreement shall have the meanings
given to them in the Credit Agreement.

 

(c)                                  The following terms shall have the
following meanings:

 

“Additional Guarantors” shall have the meaning assigned such term in Recital C
hereof.

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

 

“Borrower” shall have the meaning assigned such term in Recital A hereof.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital C
hereof.

 

--------------------------------------------------------------------------------


 

“Distributions” shall mean, collectively, all dividends, cash, Equity Interests,
options, warrants, rights, instruments, distributions, returns of capital or
principal, income, interest, profits and other property, interests (debt or
equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to Pledgor in respect of, in
substitution for, in addition to, or in exchange for any or all of the Pledged
Securities.

 

“Equity Interest” shall mean (i) in the case of a corporation, capital stock,
whether common, preferred or other, (ii) in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (iii) in the case of a
partnership, partnership interests (whether general or limited), (iv) in the
case of a limited liability company, membership interests or other interests
(however designated) representing a share of the profits and losses, and (v) any
other right, interest, participation or classification that represents or
confers an ownership interest, a control interest or a right to receive a share
of the profits and losses or distribution of assets.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.1
hereof.

 

“Existing Indebtedness” shall have the meaning assigned such term in Recital A
hereof.

 

“Existing Lenders” shall have the meaning assigned such term in Recital A
hereof.

 

“Existing Pledge Agreement” shall have the meaning assigned such term in Recital
B hereof.

 

“Fifth Amended and Restated Credit Agreement” shall have the meaning assigned
such term in Recital A hereof.

 

“Guarantor” or “Guarantors” shall have the meaning assigned such term in Recital
C hereof.

 

“High Desert” shall have the meaning assigned such term in Recital A hereof.

 

“Issuer” shall mean any issuer of Equity Interests that are included in, part of
or otherwise constitute Pledged Securities.

 

“Lender” or “Lenders” shall have the meaning assigned such term in Recital C
hereof.

 

“Organizational Documents” shall mean, with respect to any Person, the articles
of incorporation, certificate of incorporation, bylaws, articles of
organization, articles of formation, formation certificate, operating agreement,
limited liability company agreement, partnership agreement, joint venture
agreement or such other organizational or governing documents, instruments or
agreements of such Person.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

 

--------------------------------------------------------------------------------


 

“Pledged Securities” shall mean, collectively: (i) 100% (or, if less, the entire
amount owned by Pledgor) of the Equity Interests owned by the Pledgor of each
Subsidiary set forth on Schedule 1 attached hereto, (ii) all options, warrants,
rights, agreements and additional Equity Interests of whatever class of such
Issuer acquired by the Pledgor (including by issuance) in respect of such Equity
Interests or any other Equity Interests described in (i) through (vii) of this
definition of “Pledged Securities,” (iii) all rights, privileges, authority and
powers of the Pledgor relating to such Equity Interests in such Issuer or under
any Organizational Document of such Issuer or any other Equity Interests
described in (i) through (vii) of this definition of “Pledged Securities,”
(iv) all certificates, instruments and agreements representing such Equity
Interests or any other Equity Interests described in (i) through (vii) of this
definition of “Pledged Securities,” (v) all dividends, distributions or returns
of capital with respect to such Equity Interests or any other Equity Interests
described in (i) through (vii) of this definition of “Pledged Securities,”
(vi) all additional Equity Interests arising or resulting from a stock split,
stock dividend, revision, reclassification, exchange or otherwise, with respect
to an Equity Interest or any other Equity Interests described in (i) through
(vii) of this definition of “Pledged Securities,” and (vii) all Equity Interests
issued in respect of the foregoing Equity Interests upon any merger or
consolidation of any Issuer, in the case of (i) through (vii) whether now
existing or hereafter acquired.

 

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

 

“RG Exchangeco” shall have the meaning assigned such term in Recital A hereof.

 

“RG Mexico” shall have the meaning assigned such term in Recital A hereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
such United States jurisdiction that governs the perfection or priority of the
Administrative Agent’s Lien on or security interest in any item or portion of
the Pledged Collateral.

ARTICLE II
GRANT OF SECURITY AND OBLIGATIONS

 

SECTION 2.1.  Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance in full of all the Obligations, the Pledgor
hereby pledges, assigns and grants to the Administrative Agent, for the ratable
benefit of each Lender, a Lien on and continuing security interest in and to all
of the right, title and interest of the Pledgor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Collateral”):

 

(i)                                     all Pledged Securities;

 

(ii)                                  all Distributions with respect to the
Pledged Securities;

 

(iii)                               all books and records relating to the
Pledged Securities; and

 

(iv)                              all Proceeds of any of the foregoing clauses
(i) through (iii) and all substitutions and replacements for, and profits and
products of, each of the foregoing, and any

 

--------------------------------------------------------------------------------


 

and all Proceeds of any insurance, indemnity, warranty or guaranty payable to
the Pledgor from time to time with respect to the foregoing Pledged Collateral.

 

SECTION 2.2.  Amendment and Restatement of the Existing Pledge Agreement.  This
Agreement amends, restates and continues the Existing Pledge Agreement and
nothing contained herein shall be deemed or construed to be a repayment,
satisfaction, discharge or novation of the Obligations or to release, terminate,
reconvey, discharge, novate or in any way limit or impair any lien, security
interest or encumbrance granted or given under the Existing Pledge Agreement or
otherwise to secure the Obligations.

 

SECTION 2.3.  Filings.

 

(a)                                 The Pledgor hereby irrevocably authorizes
the Administrative Agent at any time and from time to time to file in any
relevant jurisdiction any financing statements or other similar filings and
amendments thereto covering the Pledged Collateral that contain the information
required, with respect to each applicable jurisdiction, whether pursuant
Article 9 of the UCC or other applicable Requirements of Law, including
(i) whether such Pledgor is an organization, the type of organization and any
organizational identification number issued to the Pledgor and the address of
Pledgor, and (ii) any financing or continuation statements or other documents or
instruments, without the signature of the Pledgor where permitted by law.  The
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Administrative Agent promptly upon request by the Administrative
Agent.

 

(b)                                 The Pledgor hereby ratifies its
authorization for the Administrative Agent to file in any relevant jurisdiction
any financing statements or other similar filings or instruments relating to the
Pledged Collateral if filed prior to the date hereof.

 

ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

 

SECTION 3.1.  Delivery of Certificated Securities Collateral; Perfection.  The
Pledgor represents and warrants that: (a) the Pledged Securities are represented
by certificates; (b) all certificates, agreements or instruments representing or
evidencing the Pledged Securities in existence on the date hereof have been
delivered to the Administrative Agent in suitable form for transfer by delivery
or accompanied by duly executed instruments of transfer or assignments in blank;
(c) all requisite taxes, fees and other amounts, including stock transfer tax
stamps, imposed by applicable Governmental Authorities in connection with this
Agreement and the delivery of the certificates, agreements or instruments
referred to in the foregoing clause (b) have been paid in full; (d) all
necessary and appropriate entries, notations, and written descriptions in the
books, records or share registry of the Pledgor and each Issuer of Pledged
Securities, which are necessary or desirable to create, evidence, or perfect the
pledge of the Pledged Collateral pursuant hereto, have been made; and (e) the
Administrative Agent has a valid and perfected first priority security interest
in the Pledged Collateral.  The Pledgor hereby agrees that all certificates,
agreements or instruments representing or evidencing Pledged Securities acquired
by the Pledgor after the date hereof shall promptly (but in any event within
five (5) Business Days after receipt thereof by the Pledgor) be delivered to and
held by or on behalf of the

 

--------------------------------------------------------------------------------


 

Administrative Agent pursuant hereto, and the Pledgor shall forthwith take all
other actions necessary, appropriate or desirable pursuant to applicable
Requirements of Law to create, evidence, and perfect the pledge of the Pledged
Collateral.  All certificated Pledged Securities shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to the
Administrative Agent.  The Administrative Agent shall have the right, at any
time upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Pledged Securities, without any indication that such Pledged
Securities are subject to the security interest hereunder.  In addition, upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange certificates
representing or evidencing Pledged Securities for certificates of smaller or
larger denominations.

 

SECTION 3.2.  Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.  The Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
pledge and security interest granted by it to the Administrative Agent in
respect of the Pledged Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each governmental, municipal or other office necessary for
the perfection of such interest.  The Pledgor agrees that, at the sole cost and
expense of the Pledgor, the Pledgor will maintain the security interest created
by this Agreement in the Pledged Collateral as a perfected first priority
security interest to the extent required hereunder.

 

SECTION 3.3.  Issuer Acknowledgment and Undertaking.  The Pledgor shall deliver,
or cause to be delivered, to the Administrative Agent an Acknowledgment and
Undertaking in the form of Exhibit A hereto executed by each Issuer.

 

SECTION 3.4.  Supplements; Further Assurances.  The Pledgor shall take such
further actions, execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments and make or cause to be made such entries
and notations in the books, records or share registry of the Pledgor or the
Issuer of the Pledged Securities as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve, record and protect the pledge of and security interest in the Pledged
Collateral as provided herein and the rights and interests granted to the
Administrative Agent hereunder, to carry into effect the purposes hereof or to
assure and confirm the validity, enforceability and priority of the
Administrative Agent’s security interest in the Pledged Collateral or to permit
the Administrative Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Pledged Collateral, including the filing of
financing statements, amendments, continuation statements and other documents
(including this Agreement) under the UCC or other applicable Requirements of
Law.  Without limiting the generality of the foregoing, the Pledgor shall make,
execute, endorse, acknowledge, file or refile and/or deliver to the
Administrative Agent from time to time upon reasonable request by the
Administrative Agent such schedules, descriptions and designations of the
Pledged Collateral, additional security agreements, financing statements,
transfer endorsements, powers of attorney, certificates, notations in the books,
records and shareholder registry documents of the Issuer of the Pledged
Securities, and other actions, assurances or

 

--------------------------------------------------------------------------------


 

instruments as the Administrative Agent shall reasonably request.  If an Event
of Default has occurred and is continuing, the Administrative Agent may
institute and maintain, in its own name or in the name of the Pledgor, such
suits and proceedings as the Administrative Agent may be advised by counsel
shall be necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Pledged Collateral.  All of the
foregoing shall be at the sole cost and expense of the Pledgor in accordance
with Section 9.13 of this Agreement.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Pledgor hereby remakes and restates its representations, warranties and
covenants set forth in the Credit Agreement and incorporates them herein as if
set forth herein and further represents, warrants and covenants as follows:

 

SECTION 4.1.  Organization; Powers.  Each of the Pledgor and each Issuer (a) is
duly organized and validly existing under the laws of the jurisdiction of its
organization, (b) has all requisite organizational power and authority to carry
on its business as now conducted and to own, lease or operate its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except in such jurisdictions where the failure to
so qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  There is no
existing default under any Organizational Document of the Pledgor or any Issuer,
or any event that, with the giving of notice or passage of time or both, would
constitute a default thereunder.

 

SECTION 4.2.  Authorization; Enforceability.  The Pledgor has full corporate
power, authority and right to execute, deliver and perform this Agreement and
has taken all necessary corporate action to authorize the execution, delivery
and performance by it of this Agreement.  No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the execution, delivery or
performance of this Agreement (other than those which have been obtained) or
with the validity or enforceability of this Agreement against the Pledgor or any
Issuer (except such filings as are necessary in connection with the perfection
of the Liens created hereunder). This Agreement has been duly executed and
delivered on behalf of the Pledgor.  This Agreement constitutes a legal, valid
and binding obligation of the Pledgor, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 4.3.  Title.

 

(a)                                 The Pledgor has, and at all times hereafter
during the term of this Agreement the Pledgor will continue to have good and
indefeasible title to the Pledged Collateral, free and clear of all pledges,
liens, mortgages, hypothecations, security interests, charges, options, control
agreements or other encumbrances or agreements whatsoever, except the lien and
security interest created by this Agreement and the other Credit Documents. 
None of the Pledged

 

--------------------------------------------------------------------------------


 

Securities is subject to any voting agreement, shareholder agreement, voting
trust, proxy or other agreement or arrangement with respect to voting or
decision-making or any option or agreement for the sale or transfer of such
Pledged Securities.

 

(b)                                 The Pledged Securities subject to this
Agreement, as described on Schedule 1 hereto, constitute 100% of the Equity
Interests of each Issuer.  As of the Closing Date, except for RG Exchangeco and
as set forth on Schedule 1 hereto, the Pledgor does not own any Equity Interests
of any Subsidiary that is a Credit Party.

 

SECTION 4.4.  No Breach.  The execution, delivery and performance by the Pledgor
of this Agreement and the transactions contemplated hereby do not and will not,
by the passage of time, the giving of notice or otherwise, (i) violate any
Requirement of Law applicable to the Pledgor, (ii) conflict with, result in a
breach of or constitute a default under any Organizational Document of the
Pledgor or any Issuer or any material indenture, agreement or other instrument
to which such Person is a party or by which any of its properties may be bound
or any Governmental Approval of such Person, except to the extent that such
conflict, breach or default with respect to any such indenture, agreement or
instrument could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under this Agreement
or any of the other Credit Documents.

 

SECTION 4.5.  Validity of Security Interest.  The pledge of, security interest
in and Lien on the Pledged Collateral granted to the Administrative Agent for
the benefit of the Lenders hereunder constitutes (a) a legal and valid security
interest in all the Pledged Collateral to the extent required hereunder, subject
to the Permitted Liens, which secures the payment and performance of the
Obligations, and (b) subject to delivery to the Administrative Agent of the
certificated Pledged Securities with all necessary indorsements as described in
Section 3.1 hereof and the filings and other actions described herein, a
perfected security interest in all the Pledged Collateral of the Pledgor.  The
pledge, security interest and Lien granted to the Administrative Agent for the
benefit of the Lenders pursuant to this Agreement in and on the Pledged
Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral, subject to
the Permitted Liens.

 

SECTION 4.6.  Defense of Claims; Transferability of Pledged Collateral.  The
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Administrative Agent and the priority thereof against all
claims and demands of all Persons at any time claiming any interest therein
materially adverse to the Administrative Agent or any Lender.  There is no
agreement, order, judgment or decree, and the Pledgor shall not enter into any
agreement or take any other action, that would restrict the transferability of
any of the Pledged Collateral or otherwise impair or conflict with the Pledgor’s
obligations or the rights of the Administrative Agent hereunder.

 

SECTION 4.7.  Other Financing Statements; Control.  The Pledgor has not filed,
nor authorized any third party to file (nor will there be), any valid or
effective security agreement, pledge, financing statement or other similar
filing or instrument covering or purporting to cover any interest of any kind in
the Pledged Collateral, except such as have been filed in favor of the

 

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to this Agreement and the other Credit Documents,
or in favor of HSBC pursuant to the Existing Agreement, or as permitted under
the Credit Agreement.  The Pledgor shall not execute, authorize or permit to be
filed in any public office any security agreement, pledge, financing statement
(or similar statement, instrument of registration or public notice under the law
of any jurisdiction) relating to any Pledged Collateral, except in favor of the
Administrative Agent as provided for hereunder and under the other Credit
Documents.  The Pledgor shall not cause or permit any Person other than the
Administrative Agent or a Lender to have possession of or control over any part
of the Pledged Collateral.

 

SECTION 4.8.  Due Authorization and Issuance.  All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable.  There is no
amount or other obligation owing by the Pledgor to any Issuer of the Pledged
Securities in exchange for or in connection with the issuance of the Pledged
Securities.

 

SECTION 4.9.  Preservation of the Issuers.

 

(a)                                 The Pledgor shall not cause or permit
(i) the cancellation or termination of any Organizational Document of an Issuer,
(ii) the amendment, supplement or other modification of the Organizational
Documents of an Issuer in any respect that could reasonably be expected to be
materially adverse to the interests of the Lenders or (iii) the amendment,
supplement or other modification of the Organizational Documents of an Issuer in
a manner that would deprive the holders of the Pledged Securities of ownership
or control of such Issuer.

 

(b)                                 The Pledgor shall not take, cause or permit
any action to terminate, dissolve or liquidate any Issuer or commence or consent
to the commencement of any proceeding seeking termination, dissolution or
liquidation of an Issuer.

 

SECTION 4.10.  Consents, etc.  During the occurrence and continuation of an
Event of Default, in the event that the Administrative Agent desires to exercise
any remedies, voting or consensual rights or attorney-in-fact powers set forth
in this Agreement and determines it necessary to obtain any approvals or
consents of any Governmental Authority or any other person therefor, then, upon
the reasonable request of the Administrative Agent, the Pledgor agrees to use
its best efforts to assist and aid the Administrative Agent to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

 

SECTION 4.11.  Defaults, etc.  The Pledgor is not in default in the payment of
any portion of any mandatory capital contribution, if any, required to be made
under any agreement to which the Pledgor is a party relating to the Pledged
Securities pledged by it, and the Pledgor is not in violation of any other
provisions of any such agreement to which the Pledgor is a party, or otherwise
in default or violation thereunder.  No Pledged Securities pledged by the
Pledgor are subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against the Pledgor by any person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing Pledged Securities that have been
delivered to the Administrative Agent) which evidence any Pledged Securities of
the Pledgor.

 

--------------------------------------------------------------------------------


 

SECTION 4.12.  Pledged Collateral; Pledgor’s Name.  All information set forth
herein, including the schedules hereto, and all information contained in any
schedules and lists heretofore delivered to any Lender, in connection with this
Agreement, in each case, relating to the Pledged Collateral, is accurate and
complete in all respects.  The Pledgor’s full and complete legal name is
accurately set forth in the preamble hereto. The Pledgor shall not change the
location of its principal place of business or chief executive office without
the prior written consent of the Administrative Agent, not to be unreasonably
withheld.

 

SECTION 4.13.  Solvency.  Both immediately before and after the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby and immediately after giving effect to the borrowing of any
loans, (a) the fair value of the properties of the Pledgor and its Consolidated
Subsidiaries will exceed their debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of the Pledgor
and its Consolidated Subsidiaries will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Pledgor and its Consolidated Subsidiaries
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) the Pledgor and its Consolidated Subsidiaries will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.

 

SECTION 4.14.  Litigation; Compliance with Laws.  Except as set forth in
Schedule 3.5 to the Credit Agreement, neither the Pledgor nor any Issuer is a
party to any action, suit or proceeding at law or in equity, by or before any
Governmental Authority (or, to the knowledge of such Person, threatened in
writing) against or affecting the Pledgor or any Issuer which has had, or would
reasonably be expected to have, a Material Adverse Effect, or which may affect
the legality, validity or enforceability of this Agreement or any other Credit
Document, and no judgments are outstanding which could reasonably be expected to
have a Material Adverse Effect. The Pledgor is not in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law where such violation or default, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.15.  No Default.  The Pledgor is not in default under or with respect
to any of its Material Contracts, or any judgment, order or decree to which it
is a party, in any respect that has had or could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

SECTION 5.1.  Pledge of Additional Securities Collateral.  The Pledgor shall,
upon obtaining any Pledged Securities, accept the same in trust for the benefit
of the Administrative Agent and promptly (but in any event within five
(5) Business Days after receipt thereof) deliver to the Administrative Agent a
pledge amendment, duly executed by the Pledgor, in substantially the form of
Exhibit B hereto (each, a “Pledge Amendment”), and the certificates and other

 

--------------------------------------------------------------------------------


 

documents required under Section 3.1 hereof in respect of the additional Pledged
Securities which are to be pledged pursuant to this Agreement, and confirming
the attachment of the Lien hereby created on and in respect of such additional
Pledged Securities.  The Pledgor hereby authorizes the Administrative Agent to
attach each Pledge Amendment to this Agreement and agrees that all Pledged
Securities listed on any Pledge Amendment delivered to the Administrative Agent
shall for all purposes hereunder be considered Pledged Collateral.  The Pledgor
and the Administrative Agent agree that such additional Pledged Securities shall
be, and shall be deemed to be, part of the Pledged Collateral and subject to the
terms of this Agreement whether or not a Pledge Amendment is signed and
delivered or this Agreement is otherwise amended to refer to such additional
Pledged Securities.

 

SECTION 5.2.  Voting Rights; Distributions; etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing:

 

(i)                                     The Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Pledged Securities or any part thereof for any purpose not inconsistent with the
terms or purposes hereof, the Credit Agreement or any other document evidencing
the Obligations; provided, however, that the Pledgor shall not in any event
exercise such rights in any manner which could reasonably be expected to have a
Material Adverse Effect.

 

(ii)                                  The Pledgor shall be entitled to receive
and retain, and to utilize free and clear of the Lien hereof, any and all
Distributions; provided, however, that any and all such Distributions consisting
of rights or interests in the form of securities of an Issuer shall be forthwith
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by the Pledgor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of the
Pledgor and be promptly (but in any event within five (5) Business Days after
receipt thereof) delivered to the Administrative Agent as Pledged Collateral in
the same form as so received (with any necessary endorsement).

 

(b)                                 The Administrative Agent shall be deemed
without further action or formality to have granted to the Pledgor all necessary
consents relating to voting rights and shall, if necessary, upon written request
of the Pledgor and at the sole cost and expense of the Pledgor, from time to
time execute and deliver (or cause to be executed and delivered) to the Pledgor
all such instruments as the Pledgor may reasonably request in order to permit
the Pledgor to exercise the voting and other rights which it is entitled to
exercise pursuant to Section 5.2(a)(i) hereof and to receive the Distributions
which it is authorized to receive and retain pursuant to
Section 5.2(a)(ii) hereof.

 

(c)                                  Upon the occurrence and during the
continuance of any Event of Default:

 

(i)                                     All rights of the Pledgor to exercise
the voting and other consensual rights it would otherwise be entitled to
exercise pursuant to Section 5.2(a)(i) hereof shall immediately cease, and all
such rights shall thereupon become vested in the Administrative Agent, which
shall thereupon have the sole right to exercise such voting and other consensual
rights.

 

--------------------------------------------------------------------------------


 

(ii)                                  All rights of the Pledgor to receive
Distributions which it would otherwise be authorized to receive and retain
pursuant to Section 5.2(a)(ii) hereof shall immediately cease and all such
rights shall thereupon become vested in the Administrative Agent, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
Distributions.

 

(d)                                 The Pledgor shall, at its sole cost and
expense, from time to time execute and deliver to the Administrative Agent
appropriate instruments and documents as the Administrative Agent may request in
order to permit the Administrative Agent to exercise the voting and other rights
which it may be entitled to exercise pursuant to Section 5.2(c)(i) hereof and to
receive all Distributions which it may be entitled to receive under
Section 5.2(c)(ii) hereof.

 

(e)                                  All Distributions which are received by the
Pledgor contrary to the provisions of Section 5.2(c)(ii) hereof shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from the other property and funds of the Pledgor and shall
immediately be paid over to the Administrative Agent as Pledged Collateral in
the same form as so received (with any necessary endorsement).

 

ARTICLE VI
TRANSFERS

 

SECTION 6.1.  Transfers of Pledged Collateral.  The Pledgor shall not sell,
convey, assign, transfer or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral pledged by it hereunder, or agree to
do or undertake any of the foregoing, or permit or cause any Issuer or any other
Person to do or undertake any of the foregoing, except in favor of the
Administrative Agent as provided for herein and as otherwise permitted under the
Credit Agreement.

 

ARTICLE VII
EVENT OF DEFAULT

 

SECTION 7.1.  Events of Default.  The occurrence of an Event of Default under
the Credit Agreement or any other Credit Document constitutes an Event of
Default hereunder (an “Event of Default”).

 

ARTICLE VIII
REMEDIES

 

SECTION 8.1.  Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, whether in law or in equity,
the following remedies:

 

(a)                                 Demand, sue for, collect or receive any
money or property at any time payable or receivable in respect of the Pledged
Collateral, including instructing the obligor or obligors on any agreement,
instrument or other obligation constituting part of the Pledged Collateral to
make any payment required by the terms of such agreement, instrument or other
obligation directly to the Administrative Agent, and in connection with any of
the foregoing, compromise, settle,

 

--------------------------------------------------------------------------------


 

extend the time for payment and make other modifications with respect thereto;
provided, however, that, in the event that any such payments are made directly
to the Pledgor, prior to receipt by any such obligor, or in violation, of such
instruction, the Pledgor shall receive all such amounts in trust for the benefit
of the Administrative Agent and shall segregate all amounts received from the
other property or funds of the Pledgor and shall promptly (but in no event later
than one (1) Business Day after receipt thereof) pay such amounts to the
Administrative Agent;

 

(b)                                 Withdraw all moneys, instruments, securities
and other property in any bank, financial securities, deposit or other account
of the Pledgor constituting Pledged Collateral for application to the
Obligations;

 

(c)                                  Retain and apply the Distributions to the
Obligations;

 

(d)                                 Exercise any and all rights as beneficial
and legal owner of the Pledged Collateral, including perfecting assignment of
and exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral;

 

(e)                                  Retain all or any portion of the Pledged
Collateral in satisfaction of the Obligations, but only after providing any
notices required by the UCC or other Requirements of Law and otherwise complying
with all applicable Requirements of Law.  Unless and until the Administrative
Agent shall have provided such notices and complied with all applicable
Requirements of Law in order to retain the Pledged Collateral in satisfaction of
the Obligations, the Administrative Agent shall not be deemed to have retained
any Pledged Collateral in satisfaction of any Obligations for any reason; and

 

(f)                                   Exercise all the rights and remedies of a
secured party on default under the UCC or other applicable Requirements of Law. 
The Administrative Agent may also in its sole discretion sell or assign the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as may be commercially
reasonable.  To the extent permitted by applicable law, the Administrative Agent
or any Lender or any of their respective Affiliates may be the purchaser,
assignee or recipient of the Pledged Collateral or any part thereof at any such
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold or assigned at such sale, to use and apply any of the Obligations owed to
such Person as a credit on account of the purchase price of the Pledged
Collateral or any part thereof payable by such Person at such sale.  Each
purchaser, assignee or recipient at any such sale shall acquire the property
sold or assigned absolutely free from any claim or right on the part of the
Pledgor, and the Pledgor hereby waives, to the fullest extent permitted by law,
all rights of redemption, stay and/or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.  The Administrative Agent shall not be obligated to make any
sale of the Pledged Collateral or any part thereof regardless of notice of sale
having been given.  The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.  The Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the Administrative Agent arising by reason of the fact
that

 

--------------------------------------------------------------------------------


 

the price at which the Pledged Collateral or any part thereof may have been sold
or assigned at such a private sale was less than the price which might have been
obtained at a public sale.

 

SECTION 8.2.  Notice of Sale.  The Pledgor acknowledges and agrees that  ten
(10) Business Days’ prior notice to the Pledgor of the time and place of any
public sale or of the time after which any private sale or other intended
disposition is to take place shall be given to the Pledgor and such notice shall
be commercially reasonable notification of such matters.

 

SECTION 8.3.  Waiver of Notice and Claims.  The Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which the Pledgor would otherwise have
under law, and the Pledgor hereby further waives, to the fullest extent
permitted by applicable law:  (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law.  Any sale of or any other realization upon any Pledged
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the Pledgor therein and thereto, and shall be a
perpetual bar both at law and in equity against the Pledgor and against any and
all persons claiming or attempting to claim the Pledged Collateral so sold or
realized upon, or any part thereof, from, through or under the Pledgor.

 

SECTION 8.4.  Certain Sales of Pledged Collateral.

 

(a)                                 The Pledgor recognizes that, by reason of
certain prohibitions contained in law, rules, regulations or orders of any
Governmental Authority, including all applicable federal, provincial or state
securities laws, the Administrative Agent may be compelled, with respect to any
sale of all or any part of the Pledged Collateral, to limit purchasers to those
who meet the requirements of such Governmental Authority.  The Pledgor
acknowledges that any such sales may be at prices and on terms less favorable to
the Administrative Agent than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall not be deemed to have been made in other than a
commercially reasonable manner by reason thereof and that, except as may be
required by applicable law, the Administrative Agent shall have no obligation to
engage in public sales or to delay the sale of any Pledged Securities for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the United States Securities Act of
1933 or under applicable state securities laws, even if such Issuer would agree
to do so.

 

(b)                                 In connection with the Administrative
Agent’s sale of any or all of the Pledged Securities, upon written request, the
Pledgor shall from time to time furnish to the Administrative Agent all such
information as the Administrative Agent may reasonably request in order to
determine the number of securities included in the Pledged Securities which may
be sold by the Administrative Agent as exempt transactions under applicable
federal, provincial and state securities laws and the rules promulgated
thereunder, as the same are from time to time in effect.

 

--------------------------------------------------------------------------------


 

SECTION 8.5.  No Waiver; Cumulative Remedies.

 

(a)                                 No failure on the part of the Administrative
Agent to exercise, no course of dealing with respect to, and no delay on the
part of the Administrative Agent in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege or remedy.  All rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies provided by law or otherwise
available.

 

(b)                                 In the event that the Administrative Agent
shall have instituted any proceeding to enforce any right, power, privilege or
remedy under this Agreement or any other Credit Document by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason, then and in every such case, the Pledgor, the
Administrative Agent and each Lender shall be restored to their respective
former positions and rights hereunder with respect to the Pledged Collateral,
and all rights, remedies, privileges and powers of the Administrative Agent and
the Lenders shall continue as if no such proceeding had been instituted.

 

SECTION 8.6.  Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Administrative Agent of its remedies, including the Proceeds of
the sale of the Pledged Collateral or any part thereof, shall be applied,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, in accordance with the Credit Agreement.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.1.  Concerning Administrative Agent.

 

(a)                                 The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that Administrative Agent shall not have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Securities, whether or not the Administrative Agent or any Lender has or
is deemed to have knowledge of such matters or (ii) taking any necessary steps
to preserve rights against any Person with respect to any Pledged Collateral.

 

(b)                                 The Administrative Agent shall be entitled
to rely upon any written notice, statement, certificate, order or other document
or any telephone message believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper person, and, with respect to
all matters pertaining to this Agreement and its duties hereunder, upon advice
of counsel selected by it.

 

--------------------------------------------------------------------------------


 

SECTION 9.2.  Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact.

 

(a)                                 If the Pledgor shall fail to perform any
covenants contained in this Agreement or any other Credit Document (including
the Pledgor’s covenants to (i) pay the premiums in respect of all required
insurance policies, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of the Pledgor under any Pledged Collateral) or if any
representation or warranty on the part of the Pledgor contained herein shall be
breached, the Administrative Agent may (but shall not be obligated to) advance
funds on behalf of the Pledgor in order to insure the Pledgor’s compliance with
any covenant in this Agreement or any other Credit Document; provided, however,
that, the Administrative Agent shall in no event be bound to inquire into the
validity of any tax, Lien, imposition or other obligation which the Pledgor
fails to pay or perform as and when required hereby and which the Pledgor does
not contest in accordance with the provisions of the Credit Agreement.  Any and
all amounts so expended by the Administrative Agent shall be paid by the Pledgor
and shall become part of the Obligations.  Neither the provisions of this
Section 9.2 nor any action taken by the Administrative Agent pursuant to the
provisions of this Section 9.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default.

 

(b)                                 The Pledgor hereby appoints the
Administrative Agent as its attorney-in-fact, with full power and authority in
the place and stead of the Pledgor and in the name of the Pledgor, or otherwise,
from time to time during the continuation of an Event of Default, in the
Administrative Agent’s discretion, to take any action and to execute any
instrument, document or agreement consistent with the terms of the Credit
Agreement, this Agreement and the other Security Documents, which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof (but the Administrative Agent shall not be obligated to and shall have no
liability to the Pledgor or any third party for failure to so do or take
action).  The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term hereof.  The
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.

 

SECTION 9.3.  Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgor, its successors and assigns and (ii) inure, together
with the rights and remedies of the Administrative Agent hereunder, to the
benefit of the Administrative Agent, its successors, transferees and assigns and
each of the Lenders, their successors and assigns.  Without limiting the
generality of the foregoing clause (ii), any Lender may assign or otherwise
transfer any indebtedness held by it secured by this Agreement to any other
person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender, herein or otherwise, subject
however, to the provisions of the Credit Agreement.  The Pledgor agrees that its
obligations hereunder and the pledge and security interest created hereunder
shall continue to be effective or be reinstated, as applicable, if at any time
payment, or any part

 

--------------------------------------------------------------------------------


 

thereof, of all or any part of the Obligations is rescinded or must otherwise be
restored by any Lender upon the bankruptcy or reorganization of the Pledgor or
otherwise.

 

SECTION 9.4.  Termination; Release.  When (a) all of the principal, interest,
fees and other amounts due and payable under the Credit Agreement and the other
Credit Documents have been irrevocably paid in full, (b) the Credit Documents
have been terminated and discharged and (c) there exists no commitment by
Pledgor which could give rise to any Obligations (other than for contingent
Obligations for which no claim has been made), this Agreement shall terminate. 
Upon termination of this Agreement, the Pledged Collateral shall be released
from the Lien of this Agreement.  Upon such release or any release of Pledged
Collateral or any part thereof, the Administrative Agent shall, promptly upon
the request and at the sole cost and expense of the Pledgor, assign, transfer
and deliver to the Pledgor, against receipt and without recourse to or warranty
by the Administrative Agent except as to the fact that the Administrative Agent
has not encumbered the released assets, such of the Pledged Collateral or any
part thereof to be released (in the case of a release) as may be in possession
of the Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be.

 

SECTION 9.5.  Modification in Writing.  No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by the Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given.  Except where notice is specifically
required by this Agreement or the Credit Documents, no notice to or demand on
the Pledgor in any case shall entitle the Pledgor to any other or further notice
or demand in similar or other circumstances.

 

SECTION 9.6.  Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to the Pledgor, addressed to it at its address set forth in
the Credit Agreement and as to the Administrative Agent, addressed to it at the
address set forth in the Credit Agreement, or in each case at such other address
as shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 9.6.

 

SECTION 9.7.  Choice of Law; Forum Selection; Consent to Jurisdiction.

 

(a)                                 This Agreement shall be governed by,
construed and interpreted in accordance with the laws of the State of New York
(excluding the choice of law rules thereof, other than section 5-1401 of the New
York Obligations Law).

 

(a)                                 EACH CREDIT PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK,

 

--------------------------------------------------------------------------------


 

NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING (A “PROCEEDING”) ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND EACH CREDIT PARTY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM OR IMPROPER VENUE TO THE MAINTENANCE
OF ANY SUCH PROCEEDING.  EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE
OF ANY AND ALL PROCESS IN ANY SUCH PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO SUCH CREDIT PARTY AT ITS ADDRESS REFERRED TO IN SECTION 10.3 OF THE
CREDIT AGREEMENT.  EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE EXECUTED UPON AND ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)                                 NOTHING IN THIS SECTION 9.7 SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
ANY LENDER TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST A CREDIT PARTY OR ITS
PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  THE TAKING OF ANY PROCEEDINGS IN
ANY ONE OR MORE JURISDICTIONS SHALL NOT PRECLUDE THE TAKING OF ANY PROCEEDINGS
IN ANY OTHER JURISDICTION.

 

SECTION 9.8.  Waiver of Jury Trial.  The Pledgor and the Administrative Agent
hereby irrevocably and unconditionally waive, to the extent permitted by
applicable law, trial by jury in any legal action or proceeding relating to this
Agreement and for any counterclaim therein.

 

SECTION 9.9.  Severability of Provisions.  Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

 

SECTION 9.10.  Execution in Counterparts.  This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. This
Agreement may be validly executed and delivered by facsimile or other electronic
transmission (including e-mail), and a signature by facsimile, portable document
format (.pdf) or other electronic transmission shall be as effective and binding
as an original signature.

 

SECTION 9.11.  Business Days.  In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and

 

--------------------------------------------------------------------------------


 

performance herein may be made on such Business Day, with the same force and
effect as if made on such other day.

 

SECTION 9.12.  No Release.  Nothing set forth in this Agreement or any other
Credit Document, nor the exercise by the Administrative Agent of any of the
rights or remedies hereunder, shall relieve the Pledgor from the performance of
any term, covenant, condition or agreement on the Pledgor’s part to be performed
or observed under or in respect of any of the Pledged Collateral or from any
liability to any Person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Administrative Agent or any Lender to perform
or observe any such term, covenant, condition or agreement on the Pledgor’s part
to be so performed or observed or shall impose any liability (other than for
gross negligence or willful misconduct) on the Administrative Agent or any
Lender for any act or omission on the part of the Pledgor relating thereto or
for any breach of any representation or warranty on the part of the Pledgor
contained in this Agreement, the Credit Agreement or the other Credit Documents,
or under or in respect of the Pledged Collateral or made in connection herewith
or therewith.  Anything herein to the contrary notwithstanding, neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any contracts, agreements and other documents included in the Pledged Collateral
by reason of this Agreement, nor shall the Administrative Agent or any Lender be
obligated to perform any of the obligations or duties of the Pledgor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Pledged Collateral hereunder.  The obligations of
the Pledgor contained in this Section 9.12 shall survive the termination hereof
and the discharge of the Pledgor’s other obligations under this Agreement, the
Credit Agreement and the other Credit Documents.

 

SECTION 9.13.  Indemnity and Expenses.  The Pledgor agrees to indemnify the
Administrative Agent in its capacity hereunder to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Pledged Securities, this Agreement, or any documents contemplated by or referred
to herein, the transactions contemplated hereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing, or
otherwise, unless arising from the gross negligence or willful misconduct of the
Administrative Agent, subject to the limitations contained in Section 10.6 of
the Credit Agreement.

 

SECTION 9.14.  Survival.  All covenants, agreements, representations and
warranties made hereunder or made in connection with the Credit Agreement and
the other Credit Documents shall survive the execution and delivery of this
Agreement, and shall continue in full force and effect until the security
interest created herein is discharged.

 

SECTION 9.15.  Joint and Several Liability.  The Pledgor, the Guarantors and the
other Credit Parties are engaged in related businesses and are integrated to
such an extent that the financial strength and flexibility of each such party
has a direct, tangible and immediate impact on the success of the other
parties.  The Pledgor will derive substantial and immediate direct and

 

--------------------------------------------------------------------------------


 

indirect benefit from the Credit Agreement, the Credit Documents and the
transactions entered into in connection therewith.  The Pledgor expressly waives
any right to revoke, terminate or suspend this Agreement and acknowledges that
it entered into this Agreement in contemplation of the benefits that it would
receive by the the Credit Agreement and the other Credit Documents.

 

SECTION 9.16.  Acknowledgments. The Pledgor hereby acknowledges that:

 

(a)                                 it has been advised by its own legal counsel
in the negotiation, preparation, execution and delivery of this Agreement and
each other Credit Document;

 

(b)                                 this Agreement shall not be construed
against any party or more favorably in favor of any party based upon which party
drafted the same, it being agreed and acknowledged that all parties contributed
substantially to the negotiation and preparation of this Agreement;

 

(c)                                  neither the Administrative Agent nor the
Lenders have any fiduciary relationship with or duty to the Pledgor, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Pledgor, on the other hand, in connection herewith is solely that of
creditor and debtor; and

 

(d)                                 this Agreement does not create a joint
venture or partnership among the parties hereto, and no joint venture,
partnership or other fiduciary relationship exists, or shall be deemed to exist,
among the Administrative Agent, the Lenders and the Pledgor.

 

SECTION 9.17.  Obligations Absolute.  All obligations of the Pledgor hereunder
shall be absolute and unconditional irrespective of:

 

(i)                                     any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of any other Credit Party;

 

(ii)                                  any lack of validity or enforceability of
the Credit Agreement or any other Credit Document, or any other agreement or
instrument relating thereto;

 

(iii)                               any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of, supplement to or any consent to any departure from the
Credit Agreement or any other Credit Document, or any renewal or restatement of
the Credit Agreement or any other Credit Document or any amount owing
thereunder, or any other agreement or instrument relating thereto;

 

(iv)                              any pledge, exchange, release or
non-perfection of any other collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the
Obligations;

 

(v)                                 whether the Pledgor’s liability is joint,
several, or joint and several, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Credit Parties, without preference or distinction among them;

 

--------------------------------------------------------------------------------


 

(vi)                              whether the Pledgor’s liability is as a
borrower, maker, acceptor, guarantor, surety, accommodation party or otherwise,
it being the intention of the parties hereto that each Credit Party is liable
for the Obligations as a primary obligor, independent of the liability or
obligations of any other Credit Party;

 

(vii)                           any exercise, non-exercise or waiver of any
right, remedy, power or privilege under or in respect hereof, the Credit
Agreement or any other Credit Document, with respect to the Pledgor or any other
Credit Party, except as specifically set forth in a waiver granted pursuant to
the provisions of Section 9.5 hereof; or

 

(viii)                        to the extent not prohibited by applicable
Requirements of Law, any other circumstance, event, occurrence, defense or legal
or equitable theory which might otherwise constitute a defense available to, or
a discharge of, the Pledgor.

 

 

**********************************

 

remainder of this page intentionally blank

 

***********************************

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

 

ROYAL GOLD INC.,

 

as Pledgor

 

By:

 

 

Name:

 

Title:

 

[signature pages continue]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Administrative Agent has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACKNOWLEDGEMENT AND UNDERTAKING

(Pledge Agreement)

 

To:                         HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent

 

Reference is hereby made to that Second Amended and Restated Pledge Agreement
dated as of [              , 2014] (the “Pledge Agreement”) from
                         to and in favor of HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association organized under the laws of the United States, as
pledgee, assignee, secured party and administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”).

 

In consideration of the payment to the undersigned,
                                          , a [corporation] organized and
existing under the laws of                                    (the “Company”),
of the sum of $10 and for other good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company hereby:

 

(a)                                 acknowledges receipt of a signed copy of the
Pledge Agreement;

 

(b)                                 covenants and agrees with the Administrative
Agent (i) to be bound by the terms of the Pledge Agreement and to comply with
the terms thereof insofar as such terms are applicable to it, (ii) to take all
actions, undertakings and proceedings as may be required of it to ensure that
the Administrative Agent obtains the full benefit of the Pledge Agreement and
the rights and remedies thereunder, and (iii) to maintain its separate existence
and to not merge or consolidate with any Person, sell all or substantially all
of its assets, or initiate or commence any action or proceeding for the
termination, dissolution or liquidation of the Company, except as permitted
under the Credit Agreement;

 

(c)                                  covenants and agrees to register and record
in the Company’s books, records and share registry (i) the pledge of the shares
of the Company pursuant to the Pledge Agreement and (ii) any and all share
transfers to the Administrative Agent or its nominee in respect of the shares of
the Company, which are submitted to the Company by the Administrative Agent; and

 

(d)                                 covenants and agrees to execute and deliver
such documents and instruments, and to undertake and perform all such further
actions as may be reasonably necessary or desirable by the Administrative Agent
to carry out the intent and to effect the purposes of the Pledge Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Executed and Delivered by the Company on                           , 20      .

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of]

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of [                    ], is delivered pursuant
to Section 5.1 of the Second Amended and Restated Pledge Agreement, dated as of
[                      , 2014] (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Pledge Agreement”), made by
                            , a                                            (the
“Pledgor”), and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States, as pledgee, assignee,
secured party and administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”).  The undersigned
hereby agrees that this Pledge Amendment may be attached to the Pledge Agreement
and that the Pledged Securities listed on this Pledge Amendment shall be deemed
to be and shall become part of the Pledged Collateral and shall secure all
Obligations.  Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Pledge Agreement.

 

PLEDGED SECURITIES

 

ISSUER

 

CLASS
OF STOCK
OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S).

 

NUMBER OF
SHARES
OR
INTERESTS

 

PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Description of Pledged Securities

 

ISSUER

 

CLASS
OF STOCK
OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S).

 

NUMBER OF
SHARES
OR
INTERESTS

 

PERCENTAGE OF
ALL ISSUED
CAPITAL
OR OTHER EQUITY
INTERESTS OF
ISSUER

 

 

 

 

 

 

 

 

 

 

 

 

 

High Desert Mineral Resources, Inc.

 

Common Stock

 

$

0.001

 

1

 

5,000

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

RG Mexico, Inc.

 

Common Stock

 

$

0.01

 

C-1

 

100

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

SECRETARY’S CERTIFICATE

ROYAL GOLD, INC.

 

[Date]

 

I, the undersigned, [insert name], [                ] [and] Secretary of ROYAL
GOLD, INC., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), DO HEREBY CERTIFY that:

 

1.                                      This Secretary’s Certificate (this
“Certificate”) is furnished pursuant to that certain Sixth Amended and Restated
Revolving Credit Agreement, dated as of January 29, 2014 (together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms thereof, the “Credit Agreement”),
by and among the Company, as the borrower, HIGH DESERT MINERAL RESOURCES, INC.,
a corporation organized and existing under the laws of the State of Delaware
(“High Desert”), as a guarantor, RG EXCHANGECO INC., an amalgamated corporation
validly existing under the Canada Business Corporations Act (“RG Exchangeco”),
as a guarantor, RG MEXICO, INC., a corporation organized and existing under the
laws of the State of Delaware (“RG Mexico”), as a guarantor, those additional
guarantors identified as a “Guarantor” on the signature pages thereto and such
additional guarantors from time to time party thereto, as guarantors, those
banks and financial institutions identified as a “Lender” on the signature
pages thereto and such other banks or financial institutions as may from time to
time become parties thereto as lenders (collectively, the “Lenders”) and HSBC
BANK USA, NATIONAL ASSOCIATION, a national banking association organized under
the laws of the United States (“HSBC Bank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.  Unless otherwise defined
herein, capitalized terms used in this Certificate have the meanings assigned to
such terms in the Credit Agreement.

 

2.                                      The Restated Certificate of
Incorporation of the Company, together with any amendments thereto, which were
delivered to Administrative Agent in connection with that certain Fifth Amended
and Restated Revolving Credit Agreement, dated as of May 30, 2012, by and among
the Company, High Desert, RG Exchangeco, RG Mexico, HSBC Bank, as administrative
agent for the lenders party thereto, and the other parties thereto remains in
full force and effect on the date hereof and has not been amended, altered or
repealed.

 

3.                                      Attached hereto as Attachment I is a
true, correct and complete copy of the Amended and Restated Bylaws of the
Company (the “Bylaws”), as amended to date and as in effect on the date hereof,
which Bylaws remain in full force and effect on the date hereof and have not
been amended, altered or repealed.

 

4.                                      Attached hereto as Attachment II is a
true, correct and complete copy of the resolutions duly adopted by the Board of
Directors of the Company authorizing the Credit

 

--------------------------------------------------------------------------------


 

Agreement, which resolutions have not been revoked, modified, amended or
rescinded since their adoption and are still in full force and effect as of the
date hereof.

 

5.                                      Attached hereto as Attachment III are
certificates of good standing of the Company issued by the Secretaries of State
of the States of Delaware, [Colorado], [South Dakota], [Nevada] and [Montana].

 

6.                                      The persons named in Attachment IV
attached hereto are duly appointed and qualified officers of the Company holding
the respective offices set forth opposite their names and, as such, are
authorized to execute and deliver the Credit Documents to which the Company is a
party, and the signatures set forth opposite their names are their genuine
signatures.

 

This Certificate may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  This Certificate may be validly executed and delivered
by facsimile or other electronic transmission, and a signature by facsimile or
other electronic transmission shall be as effective and binding as an original
signature.

 

 [Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Certificate to be
executed as of the date first above written.

 

 

 

 

 

Name:

[                                  ]

 

Title:

[                        ][and] Secretary

 

 

I, the undersigned, Stefan Wenger, the Chief Financial Officer and Treasurer of
the Company, DO HEREBY CERTIFY that:  (i) [                  ] is the duly
elected and qualified [                          ][and] Secretary of the
Company, and (ii) the signature above is [her][his] genuine signature.

 

 

 

 

 

 

Name:

Stefan Wenger

 

Title:

Chief Financial Officer and

 

 

Treasurer

 

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT I TO SECRETARY’S CERTIFICATE

 

Bylaws

 

--------------------------------------------------------------------------------


 

ATTACHMENT II TO SECRETARY’S CERTIFICATE

 

Resolutions of the Board of Directors

 

--------------------------------------------------------------------------------


 

ATTACHMENT III TO SECRETARY’S CERTIFICATE

 

Good Standings

 

--------------------------------------------------------------------------------


 

ATTACHMENT IV TO SECRETARY’S CERTIFICATE

 

Incumbency

 

Name of Officer

 

Office

 

Signature

 

 

 

 

 

[                  ]

 

[                                    ]

 

                                              

 

 

 

 

 

 

 

 

 

 

[                      ]

 

[                                        ]

 

                                              

 

 

 

 

 

 

 

 

 

 

[                          ]

 

[                                      ]

 

                                              

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (together with all
amendments, modifications, revisions, extensions, restatements and supplements
hereto, this “Agreement”) is made as of                           , 20      , by
and among ROYAL GOLD, INC., a corporation organized and existing under the laws
of the State of Delaware (“Royal Gold” or the “Borrower”), HIGH DESERT MINERAL
RESOURCES, INC., a corporation organized and existing under the laws of the
State of Delaware (“High Desert”), RG MEXICO, INC., a corporation organized and
existing under the laws of the State of Delaware (“RG Mexico”), each of the
other parties executing this Agreement under the heading “Debtors” (together
with the Borrower, High Desert, RG Mexico and such other parties, along with any
party that joins this Agreement as a Debtor in the future, being referred to
individually as a “Debtor” and collectively as the “Debtors”), and HSBC BANK
USA, NATIONAL ASSOCIATION, a national banking association organized under the
laws of the United States (“HSBC Bank”), as administrative agent for the Lenders
under the Credit Agreement defined below (in such capacity as administrative
agent, together with its successors and assigns, the “Secured Party”).

 

RECITALS

 

A.                                    The Borrower, as the borrower, High
Desert, as a guarantor, RG Mexico, as a guarantor, RG EXCHANGECO INC., an
amalgamated corporation validly existing under the Canada Business Corporations
Act, as a guarantor (“RG Exchangeco”), those additional guarantors from time to
time party thereto, as guarantors, the banks and financial institutions from
time to time party thereto as lenders (collectively, the “Existing Lenders”),
HSBC Bank, as administrative agent for the Existing Lenders, and the other
parties party thereto are parties to that certain Fifth Amended and Restated
Revolving Credit Agreement dated as of May 30, 2012 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Fifth Amended
and Restated Credit Agreement”), whereby the Existing Lenders made loans and
extensions of credit to the Borrower (the “Existing Indebtedness”).

 

B.                                    In connection with the Fifth Amended and
Restated Credit Agreement, Borrower, High Desert and RG Mexico executed that
certain Ratification and Confirmation dated as of May 30, 2012 (the
“Ratification”), which ratified, confirmed and continued that certain Amended
and Restated Security Agreement, dated as of February 1, 2011, by Pledgor in
favor of HSBC Bank, as administrative agent (as ratified, confirmed and
continued by the Ratification, and as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Security Agreement”).

 

C.                                    Pursuant to that certain Sixth Amended and
Restated Revolving Credit Agreement dated as of January 29, 2014 by and among
the Borrower, High Desert, as a guarantor, RG Exchangeco, as a guarantor, RG
Mexico, as a guarantor, those additional guarantors from time to time party
thereto, as guarantors (collectively, the “Additional Guarantors”; High Desert,
RG Exchangeco, RG Mexico and the Additional Guarantors being individually
referred to herein as a

 

--------------------------------------------------------------------------------


 

“Guarantor” and collectively referred to herein as the “Guarantors”), those
banks and financial institutions identified as a “Lender” on the signature
pages thereto and such other banks or financial institutions as may from time to
time become parties thereto as lenders (individually, each a “Lender” and
collectively, the “Lenders”) and HSBC Bank, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms thereof, the “Credit Agreement”),
the Lenders have agreed to make the Loans to the Borrower on the terms and
subject to the conditions set forth therein.

 

D.                                    Royal Gold owns, directly or indirectly,
equity interests in each other Debtor, and Royal Gold provides each of the other
Debtors with financial, management, administrative and technical support which
enables each such Debtor to conduct its business in an orderly and efficient
manner.

 

E.                                     The Borrower will directly benefit from
the loans extended to it by the Lenders.  Each other Debtor expects to derive
benefit from the borrowings under the Credit Agreement and from such financial
and other support as the Borrower may in the future provide to the Debtors. 
Each Debtor is interested in and will be financially benefited by the business
success of the Borrower and has entered into this Agreement and the other Credit
Documents (defined below) for legitimate business purposes.

 

F.                                      In order to secure the prompt and
complete payment and performance of all indebtedness, guaranties, duties,
covenants, agreements and obligations owing or to be owed by the Debtors to the
Lenders, and as a condition to the Lenders making any loans to the Borrower
under the Credit Agreement, each Debtor, on a joint and several liability basis,
has agreed amend and restate the Existing Security Agreement in its entirety and
this Agreement is given by the Debtors to grant a lien on and security interest
in the personal property of each such Debtor as described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

1.                                      CONSTRUCTION AND DEFINITION OF TERMS.

 

All terms used herein without definition herein or in the Credit Agreement which
are defined by the Uniform Commercial Code in the State of New York (the “UCC”)
shall have the meanings assigned to them by the UCC, as in effect on the date
hereof, unless and to the extent varied by this Agreement or the Credit
Agreement.  Capitalized terms used, but not defined, herein shall have the
meanings given thereto in the Credit Agreement. All accounting terms used herein
without definition herein or in the Credit Agreement shall have the meanings
assigned to them as determined by generally accepted accounting principles.  In
addition to the terms defined elsewhere in this Agreement, unless the context
otherwise requires, when used herein, the following terms shall have the
following meanings:

 

--------------------------------------------------------------------------------


 

1.1                         “Business Premises” shall mean the chief executive
office of each Debtor as set forth on Schedule 1 hereto.

 

1.2                         “Collateral” shall mean all of each Debtor’s
personal property, including, without limitation, all right, title and interest
of each Debtor, whether now owned or existing or hereafter  created, acquired or
arising, and wheresoever located, in, to and under (with each of the following
capitalized terms having the meaning given thereto in the UCC):

 

(a)                                 all Accounts;

 

(b)                                 all As-Extracted Collateral;

 

(c)                                  all Chattel Paper;

 

(d)                                 all Commercial Tort Claims;

 

(e)                                  all Commodity Contracts;

 

(f)                                   all Deposit Accounts;

 

(g)                                  all Documents;

 

(h)                                 all Equipment;

 

(i)                                     all Fixtures;

 

(j)                                    all General Intangibles;

 

(k)                                 all Goods and all Accessions thereto, and
Goods with which the Goods are commingled;

 

(l)                                     all Instruments;

 

(m)                             all Intellectual Property;

 

(n)                                 all Inventory;

 

(o)                                 all Investment Property;

 

(p)                                 all Letter-of-Credit Rights;

 

(q)                                 all Promissory Notes;

 

(r)                                    all Software;

 

(s)                                   all other personal property not otherwise
described above;

 

(t)                                    all books and records pertaining to the
Collateral; and

 

--------------------------------------------------------------------------------


 

(u)                                 to the extent not otherwise included, all
Proceeds, products, income and profits of the foregoing, all insurance covering
the foregoing, all accessions thereto and all collateral security and guarantees
given by any person with respect to any of the foregoing, provided, however,
that Collateral shall not include the Excluded Property.

 

1.3                         “Equity Interest” shall mean (i) in the case of a
corporation, capital stock, whether common, preferred or other, (ii) in the case
of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests or other interests (however designated) representing a share of the
profits and losses, and (v) any other right, interest, participation or
classification that represents or confers an ownership interest, a control
interest or a right to receive a share of the profits and losses or distribution
of assets.

 

1.4                         “Event of Default” shall mean any of the events
described in Section 6 hereof.

 

1.5                         “Excluded Property” means (a) all Royalties that are
not Collateral Royalties, (b) all Royalty Agreements that relate to Royalties
that are not Collateral Royalties, (c) Equity Interests in any Subsidiary and
(d) any lease, license, contract or agreement to which any Debtor is a party or
any of its rights or interests thereunder if and for so long as the grant of
such security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Debtor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract or agreement (but only to the
extent that any such term would not be invalidated or rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions)), provided however that such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied, and to the extent severable,
shall attach immediately to any portion of such lease, license, contract or
agreement that does not result in any of the consequences specified in (i) or
(ii) above. For purposes of clarification, all Accounts, As-Extracted Collateral
and Proceeds of, arising out of or attributable to Royalties and Royalty
Agreements constitute, and are included as, part of the Collateral.

 

1.6                         “Governmental Requirement” means mean each law,
statute, code, ordinance, treaty, order, rule, regulation, judgment, ruling,
decree, injunction, franchise, permit, certificate, license, authorization,
regulation, approval or other direction of any Governmental Authority, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, and as to any Person, the
Certificate of Incorporation and By-laws or other organizational or governing
documents of such Person.

 

1.7                         “Hazardous Materials” means any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances, materials or wastes, pollutants, contaminants
or other materials or substances defined or regulated in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

1.8                         “Hazardous Materials Contamination” means the
contamination (whether presently existing or occurring after the date of this
Agreement) by Hazardous Materials on any property

 

--------------------------------------------------------------------------------


 

owned, operated or controlled by Debtor or for which Debtor has responsibility,
including, without limitation, improvements, facilities, soil, water, air or
other elements on, or of, any property now or hereafter owned, operated or
acquired by Debtor, and any other contamination by Hazardous Materials for which
Debtor is, or is claimed to be, responsible.

 

2.                                      SECURITY

 

2.1                         Security Interest.   As security for the prompt and
complete payment and performance in full of all of the Obligations, whether or
not any instrument or agreement relating to any Obligation specifically refers
to this Agreement or the security interest created hereunder, each Debtor hereby
assigns, pledges and grants to the Secured Party a continuing security interest
in, assignment and pledge of and charge over, and right of set-off against, the
Collateral of such Debtor.  The Secured Party’s security interest shall
continually exist until all Obligations have been irrevocably paid and performed
in full.

 

2.2                         Amendment and Restatement of the Security
Agreement.  This Agreement amends, restates and continues the Existing Security
Agreement and nothing contained herein shall be deemed or construed to be a
repayment, satisfaction, discharge or novation of the Obligations or to release,
terminate, reconvey, discharge, novate or in any way limit or impair any Lien,
security interest or encumbrance granted or given under the Existing Security
Agreement or otherwise to secure the Obligations.

 

2.3                         Covenants and Representations Concerning
Collateral.  With respect to all of the Collateral, each Debtor covenants,
warrants and represents that:

 

(a)                                 No effective financing statement or similar
document or instrument with respect to a Lien covering any of the Collateral is
on file in any public office or land or financing records except for financing
statements in favor of the Secured Party and financing statements relating to
Permitted Liens.  Each Debtor is the legal and beneficial owner of all of its
Collateral, free and clear of all Liens other than Permitted Liens.

 

(b)                                 The security interest granted to the Secured
Party hereunder shall constitute a first priority Lien upon the Collateral, to
the extent required hereunder, subject to the Permitted Liens.  No Debtor shall,
and Secured Party does not authorize any Debtor to, sell, lease, license, or
assign any interest in the Collateral other than as permitted under the Credit
Agreement, nor, without the Secured Party’s prior written consent, permit any
other Lien (other than Permitted Liens) to be created or remain thereon.

 

(c)                                  Each Debtor will maintain the Collateral in
good order and condition, ordinary wear and tear and casualty and condemnation
events excepted, and will use, operate and maintain the Collateral in accordance
with good industry practice and, except as could not reasonably be expected to
result in a Material Adverse Effect, in compliance with all Governmental
Requirements, manufacturer and supplier warranties and all applicable insurance
requirements and regulations.  Each Debtor will promptly notify Secured Party in
writing of any litigation involving or affecting the Collateral which Debtor
knows or has reason to believe is pending or threatened and which has had, or
could reasonably be expected to have, a Material Adverse Effect.  Each Debtor
will promptly pay when due all taxes and all transportation,

 

--------------------------------------------------------------------------------


 

storage, warehousing, mechanics, materialmen, construction, maintenance and
other such charges, fees, expenses or amounts affecting or arising out of or
relating to the Collateral, except as otherwise permitted under the Credit
Agreement, and shall defend the Collateral, at such Debtor’s expense, against
all claims and demands of any Persons claiming any interest in or Lien on the
Collateral adverse to any Debtor or the Secured Party.

 

(d)                                 Subject to the limitations set forth in
Section 6.11 of the Credit Agreement, at all times, the Secured Party and its
agents, advisors, consultants and representatives may enter any premises of any
Debtor and inspect such premises and the Collateral and all books and records of
such Debtor (in whatever form), and the Debtors shall pay the reasonable costs
of such inspections in accordance with Section 10.6 of the Credit Agreement.

 

(e)                                  All books and records pertaining to the
Collateral are located at the Business Premises and no Debtor shall change the
location of such books and records without ten (10) Business Days (or such
shorter period as the Administrative Agent shall approve) prior written notice
to  the Secured Party.

 

(f)                                   Each Debtor will maintain comprehensive
property and casualty insurance on the Collateral to the extent required by the
Credit Agreement.  Each Debtor hereby assigns to the Secured Party and grants to
the Secured Party a security interest in any and all proceeds of such policies,
and, upon the occurrence and during the continuance of an Event of Default,
authorizes and empowers the Secured Party to adjust or compromise any loss under
such policies and to collect and receive all such proceeds.

 

(g)                                  Each Debtor shall do, make, execute and
deliver all such additional and further acts, things, deeds, assurances,
documents, acknowledgments, certificates and instruments as the Secured Party
may reasonably request to protect, vest in and assure to the Secured Party its
rights hereunder or in any of the Collateral and the perfection and priority of
its rights therein, provided, however, that so long as no Event of Default shall
have occurred and be continuing, the perfection obligations of the Debtors
pursuant to this Agreement shall be limited to such actions as are necessary or
desirable to perfect a security interests by the filing of a financing statement
in the jurisdiction of each Debtor’s location (as defined in §9-307 of the UCC)
.

 

(h)                                 Each Debtor authorizes the Secured Party to
file financing statements, continuation statements, amendments and other similar
documents and instruments covering the Collateral, including financing
statements that indicate or describe the Collateral as “all assets” or “all
personal property”, and containing such legends as Secured Party shall deem
necessary or desirable to perfect or protect the Secured Party’s interest in the
Collateral.  Each Debtor agrees to pay all taxes, fees and costs (including
reasonable out of pocket attorneys’ fees) paid or incurred by Secured Party in
connection with the preparation, filing or recordation thereof.

 

(i)                                     If an Event of Default has occurred and
is continuing, each Debtor shall cooperate with the Secured Party to obtain and
keep in effect one or more control agreements in Deposit Account, Electronic
Chattel Paper, Investment Property and Letter-of-Credit Rights Collateral.

 

(j)                                    If an Event of Default has occurred and
is continuing, each Debtor shall promptly deliver to the Secured Party, with all
endorsements and/or assignments required by the Secured

 

--------------------------------------------------------------------------------


 

Party, all Instruments, Chattel Paper, guaranties and the like received by any
Debtor constituting, evidencing or relating to any of the Collateral or proceeds
of any of the Collateral.

 

(k)                                 No Debtor is authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in favor of the Secured Party without the prior
written consent of Secured Party, and each Debtor agrees that it will not do so
without the prior written consent of Secured Party, subject to such Debtor’s
rights under Section 9-509(d)(2) of the UCC.

 

2.4                         Care of Collateral.   Each Debtor shall have all
risk of loss of the Collateral.  The Secured Party shall have no liability or
duty, either before or after the occurrence of an Event of Default, on account
of loss of or damage to, to collect or enforce any of its rights against the
Collateral, to collect any income accruing on the Collateral, or to preserve
rights against account debtors or other parties with prior interests in the
Collateral.  While the Secured Party is not required to take any actions with
respect to the Collateral, if action is needed, in the Secured Party’s sole
discretion, to preserve and maintain the Collateral, each Debtor authorizes the
Secured Party to take such actions, but the Secured Party is not obligated to do
so.

 

2.5                         Authorization and Power-of-Attorney. Each Debtor
authorizes the Secured Party to request other secured parties of any Debtor to
provide accountings, confirmations of Collateral and confirmations of statements
of account concerning Debtor. Each Debtor hereby designates and appoints the
Secured Party and its designees as attorney-in-fact of each such Debtor,
irrevocably and with power of substitution, with authority to endorse such
Debtor’s name on requests to other secured parties of such Debtor for
accountings, confirmations of collateral and confirmations of statements of
account.

 

3.                                      REPRESENTATIONS AND WARRANTIES

 

To induce the Secured Party to enter into this Agreement, each Debtor hereby
remakes and restates its representations and warranties set forth in the Credit
Agreement and incorporates them herein as if set forth herein, and further
represents and warrants to the Secured Party that:

 

3.1                         State of Incorporation, Legal Name and
Identification Number.  Each Debtor’s jurisdiction of incorporation and exact,
complete legal name are set forth in the first paragraph of this Agreement. 
Each Debtor’s corporate organizational number is set forth on Schedule 1
attached hereto.

 

3.2                         Good Standing.  Each Debtor is a corporation duly
incorporated, legally existing and in good standing under the laws of its
jurisdiction of incorporation, has the power to own its property and to carry on
its business and is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned by it therein
or in which the transaction of its business makes such qualification necessary.

 

3.3                         Authority.  Each Debtor has full power and authority
to enter into this Agreement, to execute and deliver all documents and
instruments required hereunder and to incur and perform the obligations provided
for herein, all of which have been duly authorized by all necessary and proper
corporate and other action, and no consent or approval of any Person, including,
without limitation, any shareholders, any board of directors, any officers, any

 

--------------------------------------------------------------------------------


 

members or managers, or any other Person, or any public authority or regulatory
body, which has not been obtained is required as a condition to the validity or
enforceability hereof or thereof.

 

3.4                         Binding Agreements.  This Agreement has been duly
and properly executed by each Debtor, constitutes the valid and legally binding
obligation of each Debtor and is fully enforceable against each Debtor in
accordance with its terms, subject only to laws affecting the rights of
creditors generally and application of general principles of equity.

 

3.5                         No Conflicting Agreements.  The execution, delivery
and performance by each Debtor of this Agreement will not (a) violate (i) any
provision of applicable Governmental Requirements or any order, rule or
regulation of any Governmental Authority, (ii) any award of any arbitrator,
(iii) the articles of incorporation, bylaws or other governing documents of such
Debtor, or (iv)  any indenture, contract, agreement, mortgage, deed of trust or
other document or instrument to which any Debtor is a party or by which any
Debtor or any of its property is bound, except to the extent such violation
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (b) be in conflict with, result in a breach of or
constitute (with due notice and/or lapse of time) a material default under, any
such award, indenture, contract, agreement, mortgage, deed of trust or other
instrument, or result in the creation or imposition of any Lien upon any of the
property or assets of any Debtor except for Liens created in favor of Secured
Party under or pursuant to this Agreement.

 

3.6                         Litigation.  Except as set forth on Schedule 3.5 to
the Credit Agreement, there are no judgments, injunctions or similar orders or
decrees, claims, actions, suits or proceedings pending or, to the knowledge of
any Debtor, threatened in writing against or affecting any Debtor or any
property of any Debtor, at law or in equity, by or before any court or any
Governmental Authority, that has had or could reasonably be expected to have a
Material Adverse Effect, which may affect the legality, enforceability or
validity of this Agreement or any other Credit Document or which could result in
any material adverse change in the Collateral of any Debtor, and no Debtor is in
default with respect to any judgment, order, writ, injunction, decree, rule or
regulation of any court or any Governmental Authority, which could have a
material adverse effect on the Collateral.

 

3.7                         Financial Condition.  The financial statements of
the Debtors heretofore delivered to the Secured Party are true and complete,
fairly present the financial condition of the Debtors on a Consolidated basis in
accordance with GAAP as at such dates and the results of its operations for the
period then ended for unaudited financial statements, subject to normal year-end
adjustments.

 

3.8                         Taxes.  Each Debtor, to the extent required by
Section 6.3 of the Credit Agreement, has paid or caused to be paid all taxes
imposed by Governmental Authorities to the extent that such taxes have become
due and has filed or caused to be filed all tax returns or other documents which
are required to be filed by such Debtor.

 

3.9                         Title to Properties. Each Debtor has good title to
all of its owned properties included in the Collateral and a valid leasehold
interest in or valid rights to use all such properties included in the
Collateral, and all of the properties and assets of  each Debtor are free and
clear of Liens, except for Permitted Liens.

 

--------------------------------------------------------------------------------


 

3.10                  Place of Business.  Each Debtor’s principal place of
business and chief executive office is located at the Business Premises, and
each Debtor has such other business locations as disclosed to Secured Party in
writing prior to the date hereof.

 

3.11                  Licenses and Permits.  Each Debtor has duly obtained and
now holds all material licenses, permits, certifications, approvals and the like
required by Governmental Requirements or necessary to conduct its business, and
each remains valid and in full force and effect in each case, except to the
extent failure to obtain or maintain such licenses, permits, certifications,
approvals and the like could not reasonably be expected to have a Material
Adverse Effect.

 

3.12                  Presence of Hazardous Materials or Hazardous Materials
Contamination. To each Debtor’s knowledge, and except as permitted by applicable
Governmental Requirements, no Hazardous Materials are located on any real
property owned, operated or controlled by any Debtor or for which any Debtor is
responsible and for which remedial or corrective action would be required under
applicable Governmental Requirements, except as would not reasonably be expected
to have a Material Adverse Effect.  To each Debtor’s knowledge, and except as
permitted by applicable Governmental Requirements, no property owned, operated
or controlled by Debtor has ever been used as a manufacturing, storage, or dump
site for Hazardous Materials, except as would not reasonably be expected to have
a Material Adverse Effect.

 

3.13                  Perfection and Priority of Collateral. The Secured Party
has, or upon proper recording of a financing statement will have and will
continue to have as security for the Obligations, a valid and perfected Lien on
all Collateral of each Debtor to the extent such Lien may be perfected by the
filing of a financing statement in the jurisdiction of each Debtor’s location,
free of all other Liens, claims and rights of third parties whatsoever, except
Permitted Liens.

 

3.14                  Survival.  All representations and warranties contained in
or made in connection with this Agreement and the other Credit Documents shall
survive the execution and delivery of this Agreement.

 

4.                                      COVENANTS

 

Each Debtor covenants and agrees with the Secured Party that, until all
Obligations have been irrevocably paid and performed in full and the Credit
Documents have been terminated and discharged, each Debtor will perform, satisfy
and comply with all covenants set forth in Article VI and Article VII set forth
in the Credit Agreement, in accordance therewith.

 

5.                                      ASSIGNED AGREEMENTS AND ACCOUNTS

 

5.1                         The contracts, agreements, documents and instruments
assigned pursuant hereto and subject to the security interest granted hereby are
referred to herein as the “Assigned Agreements”.  The assignment of and grant of
security interest in the Assigned Agreements includes, without limitation,
(i) all rights of each Debtor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of each Debtor to receive
proceeds of insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) all claims of each Debtor for damages arising out of
or on breach of or default under the Assigned Agreements, and (iv) the right of
each Debtor to terminate the Assigned

 

--------------------------------------------------------------------------------


 

Agreements, to perform thereunder and to compel performance and otherwise
exercise all rights and remedies thereunder.

 

5.2                         Notwithstanding any other provision of this
Agreement, (i) each Debtor shall remain liable under the Assigned Agreements to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Secured Party of any of its rights hereunder shall not
release any Debtor from any of its duties or obligations under any Assigned
Agreement and (iii) the Secured Party shall have no obligation or liability
under the Assigned Agreements by reason of this Agreement, nor shall the Secured
Party be obligated to perform any of the obligations, covenants or duties of any
Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

5.3                         Each Debtor shall immediately notify the Secured
Party of any material amendment, modification, extension, restatement or waiver
of any provision of any Assigned Agreement and provide copies thereof if so
requested.

 

5.4                         At the request of the Secured Party, all agreements,
documents, certificates or instruments representing the Assigned Agreements or
any other part of the Collateral shall be delivered to and held by or on behalf
of the Secured Party and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Secured Party.  Upon the
occurrence and during the continuance of an Event of Default, the Secured Party
shall have the right, at any time in its discretion and without notice to any
Debtor, to transfer or to register in the name of the Secured Party or any of
its nominees any or all of the Collateral.

 

6.                                      EVENTS OF DEFAULT

 

The occurrence of any event or the existence of any condition specified as an
“Event of Default” under the Credit Agreement shall constitute an “Event of
Default” hereunder.

 

7.                                      RIGHTS AND REMEDIES

 

7.1                         Rights and Remedies of Secured Party.  Upon and
after the occurrence of an Event of Default, the Secured Party may, without
notice or demand, exercise in any jurisdiction in which enforcement hereof is
sought, the following rights and remedies, in addition to the rights and
remedies available to the Secured Party under the other Credit Documents, the
rights and remedies of a secured party under the UCC and all other rights and
remedies available to the Secured Party under applicable Governmental
Requirements, whether at law or in equity, all such rights and remedies being
available to Secured Party and being cumulative and enforceable alternatively,
successively or concurrently:

 

(a)                                 Declare all Obligations to be immediately
due and payable and the same shall thereupon become immediately due and payable
without presentment, demand for payment, protest or notice of any kind, all of
which are hereby expressly waived.

 

(b)                                 Institute any proceeding or proceedings to
enforce the Obligations and any Liens of the Secured Party.

 

--------------------------------------------------------------------------------


 

(c)                                  Take possession of the Collateral, and for
that purpose, so far as each Debtor may give authority therefor, enter upon any
premises on which the Collateral or any part thereof may be situated and remove
the same therefrom without any liability for suit, action or other proceeding,
each Debtor HEREBY WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO JUDICIAL
HEARING WITH RESPECT TO REPOSSESSION OF COLLATERAL, and require each Debtor, at
such Debtor’s expense, to assemble and deliver the Collateral to such place or
places as the Secured Party may designate.

 

(d)                                 Operate, manage and control the Collateral
(including use of the Collateral and any other property or assets of any Debtor
in order to continue or complete performance of such Debtor’s obligations under
any contracts or agreements of such Debtor), or permit the Collateral or any
portion thereof to remain idle or store the same, and collect all rents and
revenues therefrom and sell or otherwise dispose of any or all of the Collateral
upon such terms and under such conditions as the Secured Party, in its sole
discretion, may determine, and purchase or acquire any of the Collateral at any
such sale or other disposition, all to the extent permitted by applicable
Governmental Requirements.

 

(e)                                  Enforce each Debtor’s rights against
account debtors and other obligors.

 

(f)                                   Each Debtor hereby irrevocably authorizes
the Secured Party at any time and from time to time while an Event of Default
shall have occurred and be continuing, without notice to any Debtor, any such
notice being expressly waived by each Debtor, to set-off and appropriate and
apply any and all deposits, in any currency or form, and any other credits,
indebtedness or claims, in any currency or form, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Secured Party to or for the credit or the account of any Debtor, or
any part thereof, against and on account of the obligations and liabilities of
any Debtor to the Secured Party hereunder, whether arising hereunder, under any
Note, any other Credit Document or otherwise, as the Secured Party may elect in
its sole discretion, whether or not the Secured Party has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  The Secured Party shall notify the Debtors of any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Secured Party
to set-off and appropriate are in addition to the other rights and remedies
which the Secured Party may have hereunder, under any other Credit Document, or
at law or in equity.

 

7.2                         Power of Attorney.  Each Debtor hereby irrevocably
designates and appoints the Secured Party and its designees as a true and lawful
attorney-in-fact of such Debtor, irrevocably and with full power of
substitution, to act in the place and stead of such Debtor and in the name of
such Debtor or in its own name, from time to time in the sole discretion of the
Secured Party, upon the occurrence and during the continuation of any Event of
Default, for the purpose of carrying out and implementing the terms of this
Agreement and the other Credit Documents, to take any and all necessary or
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or appropriate to accomplish or fulfill the
purposes of this Agreement and the other Credit Documents, including, without
limitation, to endorse such Debtor’s name on any notes, acceptances, checks,
drafts, money orders, instruments or other evidences of payment or proceeds of
the Collateral that may come into the Secured Party’s possession; to execute
proofs of claim and loss; to pay or discharge claims or Liens levied or

 

--------------------------------------------------------------------------------


 

placed on or threatened against the Collateral; to direct any party liable for
any payment under any of the Collateral to make payment of any and all moneys
due, and to become due thereunder, directly to the Secured Party or as the
Secured Party shall direct, and to receive payment of and receipt of any and all
moneys, claims and other amounts due, and to become due at any time, in respect
of or arising out of any Collateral; to adjust and compromise any claims under
insurance policies; to commence and prosecute, or defend, any suit, action or
proceeding relating to any Debtor or the Collateral or to collect, defend or
enforce any right with respect to the Collateral; to sell, transfer, pledge,
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Secured Party were the owner thereof for
all purposes; and to undertake, do or perform all other acts and things
necessary or advisable, in the Secured Party’s sole discretion, to carry out and
enforce this Agreement and the other Credit Documents and to protect, preserve,
defend or realize upon the Collateral.  All acts of said attorney or designee
are hereby ratified and approved by each Debtor and said attorney or designee
shall not be liable for any acts of commission or omission nor for any error of
judgment or mistake of fact or law, except in the case of gross negligence or
willful misconduct.  This power of attorney is coupled with an interest and is
irrevocable so long as any of the Obligations remain unpaid or unperformed.

 

7.3        Notice of Disposition of Collateral and Disclaimer of Warranties.  It
is mutually agreed that commercial reasonableness and good faith require the
Secured Party to give the Debtors no more than ten (10) days’ prior written
notice of the time and place of any public disposition of Collateral or of the
time after which any private disposition or any other intended disposition is to
be made.  It is mutually agreed that it is commercially reasonable for the
Secured Party to disclaim all warranties which arise with respect to the
disposition of the Collateral.

 

7.4        Costs and Expenses.  Each Debtor agrees to pay to the Secured Party
within thirty (30) days after receipt of an invoice therefor, the amount of all
costs and expenses paid or incurred by the Secured Party in consulting with
counsel concerning any of its rights hereunder, under the other Security
Documents or under applicable Governmental Requirements, all costs and expenses,
including attorneys’ fees and court costs paid or incurred by the Secured Party
in undertaking, documenting and administrating this Agreement and the other
Security Documents and in exercising or enforcing any of its rights hereunder,
under the Security Documents or under applicable Governmental Requirements,
together with interest on all such amounts at the rate and calculated in the
manner provided in the Credit Agreement.  The provisions of this Subsection
shall survive the termination of this Agreement and the Secured Party’s security
interest hereunder and the payment of all other Obligations.

 

7.5        Reinstatement. To the extent that any payment made or received with
respect to the Obligations is subsequently invalidated, determined to be
fraudulent or preferential, set aside, defeased or required to be repaid to a
trustee, debtor in possession, receiver, custodian or any other Person under any
debtor relief law, common law or equitable cause or any other Governmental
Requirement, then the Obligations intended to be satisfied by such payment shall
be revived and shall continue as if such payment had not been received by the
Secured Party and the liens and security interests created by this Agreement
shall be revived automatically without any action on the part of any party
hereto and shall continue as if such payment had not been received by Secured
Party.

 

--------------------------------------------------------------------------------


 

8.             MISCELLANEOUS

 

8.1        Performance for Debtor.  Each Debtor agrees and hereby authorizes
that the Secured Party may, in the Secured Party’s sole discretion, but the
Secured Party shall not be obligated to, whether or not an Event of Default
shall have occurred, advance funds on behalf of any Debtor, without prior notice
to such Debtor, in order to insure each Debtor’s compliance with any covenant,
warranty, representation or agreement of each Debtor made in or pursuant to this
Agreement or any of the Credit  Documents, or to preserve or protect any right
or interest of the Secured Party in the Collateral or under or pursuant to this
Agreement or any of the other Credit Documents.  Each Debtor shall pay to the
Secured Party upon demand all such advances made by the Secured Party with
interest thereon at the rate and calculated in the manner provided in the Credit
Agreement.  All such advances shall be deemed to be included in the Obligations
and secured by the liens and security interests granted to the Secured Party
hereunder.

 

8.2        Expenses. Whether or not any of the transactions contemplated hereby
shall be consummated, each Debtor agrees to pay to the Secured Party within
thirty (30) days after receipt of an invoice therefor, the amount of all costs
and expenses paid or incurred by the Secured Party (including the fees and
expenses of its counsel) in connection with the negotiation, preparation,
delivery, amendment, modification or waiver of this Agreement and the other
Credit Documents and all documents and instruments referred to herein and all
costs and expenses paid or incurred by the Secured Party in connection with the
filing or recordation of all financing statements and instruments as may be
required by the Secured Party at the time of, or subsequent to, the execution of
this Agreement, including, without limitation, all documentary stamps,
recordation and transfer taxes and other costs and taxes incident to recordation
of any document or instrument in connection herewith.  Each Debtor agrees to
save harmless and indemnify the Secured Party from and against any liability
resulting from the failure to pay any required documentary stamps, recordation
and transfer taxes, recording costs or any other costs or expenses incurred or
paid by Secured Party in connection with this Agreement and the other Credit
Documents.  The provisions of this Section shall survive the termination of this
Agreement and Secured Party’s security interest hereunder and the payment of all
other Obligations.

 

8.3        Applications of Payments and Collateral.  Except as may be otherwise
specifically provided in this Agreement, all Collateral and proceeds of
Collateral coming into Secured Party’s possession after the occurrence of an
Event of Default and all payments made by the Debtor may be applied by the
Secured Party to any of the Obligations, whether matured or unmatured, as the
Secured Party shall determine in its sole but reasonable discretion in
accordance with the terms of the other Credit Documents.  The Secured Party may
defer the application of non-cash proceeds of Collateral, including, but not
limited to, non-cash proceeds collected pursuant hereto, to the Obligations
until cash proceeds are actually received by Secured Party.

 

8.4        Secured Party as Agent.  In acting under or by virtue of this
Agreement, the Secured Party, acting as administrative agent, shall be entitled
to all the rights, authority, privileges and immunities provided in the Credit
Agreement, all of which provisions of said Credit Agreement (including Article 9
thereof) are incorporated by reference herein with the same force and effect as
if set forth herein in their entirety.  The Secured Party disclaims any

 

--------------------------------------------------------------------------------


 

representation or warranty to the Lenders or any other holders of the
Obligations concerning the grant, maintenance or perfection of the liens and
security interests granted hereunder or under any other Security Document, or in
the existence or value of any of the Collateral.

 

8.5        Waivers by Secured Party.  Neither any failure nor any delay on the
part of the Secured Party in exercising any right, power or remedy hereunder,
under any of the other Credit Documents or under applicable Governmental
Requirements shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.

 

8.6        Waivers by Debtor. Each Debtor hereby waives, to the full extent the
same may be waived under applicable law: (a) notice of acceptance of this
Agreement; (b) all claims, causes of action and rights of any Debtor against
Secured Party on account of actions taken or not taken by the Secured Party in
the exercise of the Secured Party’s rights or remedies hereunder, under the
other Credit Documents or under applicable Governmental Requirements; (c) all
claims of any Debtor for failure of the Secured Party to comply with any
requirement of applicable Governmental Requirements relating to enforcement of
the Secured Party’s rights or remedies hereunder, under the Credit Documents or
under applicable Governmental Requirements; (d) all rights of redemption of any
Debtor with respect to the Collateral; (e) in the event the Secured Party seeks
to repossess any or all of the Collateral by judicial proceedings, any
bond(s) or demand(s) for possession which otherwise may be necessary or
required; (f) presentment, demand for payment, protest and notice of non-payment
and all exemptions; (g) any and all other notices or demands which by applicable
Governmental Requirements must be given to or made upon any Debtor by the
Secured Party; (h) settlement, compromise or release of the obligations of any
one or more Persons primarily or secondarily liable upon any of the Obligations;
(i) all rights of any Debtor to demand that the Secured Party release account
debtors from further obligation to the Secured Party; (j) any duty or obligation
to marshal or apportion Collateral; and (k) substitution, impairment, exchange
or release of any Collateral for any of the Obligations.  Each Debtor agrees
that the Secured Party may exercise any or all of its rights and/or remedies
hereunder, under the other Credit Documents and under applicable Governmental
Requirements, from time to time, in any order, alternatively, successively or
concurrently, without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations.

 

8.7        Modifications.  No modification, amendment or waiver of any provision
of this Agreement or any of the other Credit Documents, and no consent by the
Secured Party to any departure by any Debtor therefrom, shall in any event be
effective unless the same shall be in writing, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand upon any Debtor in any case shall entitle any
Debtor to any other or further notice or demand in the same, similar or other
circumstances.

 

8.8        Notices.  All notices shall be given in accordance with Section 10.3
of the Credit Agreement.

 

8.9        Joint and Several Liability.  The Debtors are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of each Debtor has a direct, tangible and immediate impact on the
success of the other Debtors.  Each of the Debtors acknowledges and agrees that
(i) it shall be jointly and severally liable, with the other Debtors

 

--------------------------------------------------------------------------------


 

liable for the payment and performance of this Agreement and the other Credit
Documents, and (ii) the Lenders are relying on such joint and several liability
of the Debtors in entering into the Credit Documents and making loans to the
Borrower.  Each Debtor hereby unconditionally and irrevocably agrees that upon
default in the payment when due of any principal, interest, fee or other amount
under the Credit Documents, it will forthwith pay the same, without notice of
demand.  Each of the Secured Party and each Lender shall be entitled to rely
upon any notice, request or communication received by it from any one Debtor on
behalf of all Debtors, and shall be entitled to treat its giving of any notice
hereunder pursuant to Section 8.8 hereof as notice to each and all Debtors.

 

8.10      Continuing Agreement.  This Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect until all of the
Obligations have been irrevocably and fully paid, performed and satisfied and
the Commitment of each Lender to extend credit to or for the account of any
Borrower under the Credit Agreement shall have expired or otherwise terminated.

 

8.11      Applicable Law.  The performance and construction of this Agreement
and the other Credit Documents shall be governed by, construed and interpreted
in accordance with the internal laws of the State of New York (excluding the
choice of law rules thereof, other than Section 5-1401 of the New York
Obligations Law); provided, however, that the Mortgages shall be governed by and
construed under the laws of the state in which they are filed.

 

8.12      Survival; Successors and Assigns.  All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof and thereof, and shall continue in full force and effect until
all Obligations have been irrevocably paid and performed in full.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that no Debtor may assign
this Agreement or any of its rights hereunder without the prior written consent
of the Secured Party.

 

8.13      Severability.  If any term, provision or condition, or any part
thereof, of this Agreement or any of the other Credit Documents shall for any
reason be found or held invalid or unenforceable by any court or governmental
agency of competent jurisdiction, such invalidity or unenforceability shall not
affect the remainder of such term, provision or condition nor any other term,
provision or condition, and this Agreement and the other Credit Documents shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

8.14      Merger and Integration.  This Agreement contains the entire agreement
of the parties hereto with respect to the matters covered and the specific
transactions contemplated hereby, and no other agreement, statement or promise
made by any party hereto, or by any employee, officer, agent or attorney of any
party hereto, with respect to such matters or specific transactions which is not
contained herein shall be valid or binding.

 

8.15      Rights Absolute.  All rights of the Secured Party and the pledge,
assignment, charge, lien and security interest hereunder, and all obligations of
any Debtor hereunder, shall be absolute and unconditional, irrespective of:

 

--------------------------------------------------------------------------------


 

(a)           any lack of validity or enforceability of any Credit Document or
any other agreement or instrument relating thereto;

 

(b)           any change or modification in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment, modification, restatement, continuance or waiver of, or any consent
to any departure from, the Credit Agreement or any other Credit Document,
including, without limitation, any extension, restatement or continuance of, or
increase in, the Obligations;

 

(c)           any taking, exchange, release or non-perfection of any other
collateral, or any taking, release, amendment or waiver of or consent to
departure from any guaranty, surety or support agreement for all or any of the
Obligations;

 

(d)           any manner of application of collateral or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other assets of any
principal, guarantor or surety;

 

(e)           any change, restructuring or termination of the corporate or
company structure or existence of any Debtor or any affiliate thereof; and

 

(f)            any other fact, event, action or circumstance that might
otherwise constitute a defense available to, or a discharge of, any Debtor or
any affiliate of any Debtor, any Guarantor, any other Person liable for the
Obligations or a third party guarantor or grantor of a security interest,
whether at law or in equity.

 

8.16      Counterparts; Facsimile and Electronic Signatures.  This Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument.  This Agreement may be validly executed and delivered by
facsimile or other electronic transmission, and a signature by facsimile or
other electronic transmission shall be as effective and binding as an original
signature

 

8.17      Discharge.   Upon the complete and irrevocable payment and performance
in full of the Obligations, the Secured Party shall execute and deliver such
releases and discharges of the security interests created hereby as the Debtors
may reasonably request in writing, the cost and expense of which shall be paid
by the Debtors.

 

8.18      Indemnity.  Each Debtor agrees to pay, indemnify and hold harmless the
Secured Party, each Lender, each Agent, their respective Affiliates and their
respective directors, partners, managers, principals, officers, employees,
agents, consultants and representatives (collectively, the “Indemnified
Parties”) from and against any and all claims, damages, losses, penalties,
liabilities, judgments, suits, proceedings, taxes, costs and expenses
(including, without limitation, fees and disbursements of counsel) which may at
any time (including, without limitation, at any time following the payment in
full of the Notes and all amounts due under each other Credit Document) be
imposed on, incurred by or asserted against any such Indemnified Party, in any
way relating to, in connection with or arising out of this Agreement, the other
Credit Documents and the transactions contemplated hereby and thereby and any
claim,

 

--------------------------------------------------------------------------------


 

investigation, subpoena, litigation, proceeding or otherwise related to or
arising out of this Agreement or any other Credit Document or any transaction
contemplated hereby or thereby (but in any case excluding any such claims,
damages, losses, liabilities, costs or expenses incurred by reason of the gross
negligence or willful misconduct of any Indemnified Party), subject to the
limitations contained in Section 10.6 of the Credit Agreement.  The obligations
of each Debtor under this paragraph shall survive the payment in full of the
Notes and all amounts due under each other Credit Document and the termination
of this Agreement.

 

8.19      Headings.  The headings and sub-headings contained in the titling of
this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.

 

[Remainder of this page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Security Agreement as of the date first above written.

 

 

 

DEBTOR:

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HIGH DESERT MINERAL RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

RG MEXICO, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Corporate Information

 

 

 

Business Premises Address

 

State of
Organization

 

Corporate Organizational
Number

Royal Gold, Inc.

 

1660 Wynkoop Street, Suite 1000 Denver, CO  80202

 

Delaware

 

 

 

 

 

 

 

 

 

High Desert Mineral Resources, Inc.

 

1660 Wynkoop Street, Suite 1000 Denver, CO  80202

 

Delaware

 

 

 

 

 

 

 

 

 

RG Mexico, Inc.

 

1660 Wynkoop Street, Suite 1000 Denver, CO  80202

 

Delaware

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

OFFICER’S CERTIFICATE

ROYAL GOLD, INC.

 

[                      , 20    ]

 

I, the undersigned, [insert name], [insert title] of ROYAL GOLD, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), DO HEREBY CERTIFY, in my capacity as an officer of the Company, and
not in any individual capacity, that:

 

1.             This Officer’s Certificate is furnished pursuant to that certain
Sixth Amended and Restated Revolving Credit Agreement, dated as of January 29,
2014 (together with all amendments, restatements, amendments and restatements,
modifications, revisions, increases, supplements, extensions, continuations,
replacements or refinancings from time to time in accordance with the terms
thereof, the “Credit Agreement”), by and among the Company, as the borrower,
HIGH DESERT MINERAL RESOURCES, INC., a corporation organized and existing under
the laws of the State of Delaware, as a guarantor, RG EXCHANGECO INC., an
amalgamated corporation validly existing under the Canada Business Corporations
Act, as a guarantor, RG MEXICO, INC., a corporation organized and existing under
the laws of the State of Delaware, as a guarantor, those additional guarantors
identified as a “Guarantor” on the signature pages thereto and such additional
guarantors from time to time party thereto, as guarantors, those banks and
financial institutions identified as a “Lender” on the signature pages thereto
and such other banks or financial institutions as may from time to time become
parties thereto as lenders (collectively, the “Lenders”) and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
the United States, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings assigned to such
terms in the Credit Agreement.

 

2.             Except as set forth on Schedule 3.5 to the Credit Agreement,
there is no pending or, to the knowledge of any Credit Party, threatened (in
writing) litigation, investigation, bankruptcy or insolvency, injunction, order
or claim affecting or relating to any Credit Party or any of its Subsidiaries,
or any Royalty Interest or Project, which has had, or would reasonably be
expected to have, a Material Adverse Effect, or which would reasonably be
expected to affect the legality, validity or enforceability of the Credit
Agreement or the other Credit Documents, that has not been settled, dismissed,
vacated, discharged or terminated prior to the date hereof.

 

3.             As of the date hereof and immediately after giving effect to the
Credit Agreement, the other Credit Documents and all the transactions
contemplated therein to occur on the Closing Date:

 

(A)          no Default or Event of Default exists;

 

(B)          the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects, except for

 

--------------------------------------------------------------------------------


 

representations and warranties expressly stated to relate to a specific earlier
date (in which event such representations and warranties shall have been true
and correct on and as of such earlier date); and

 

(C)          the Credit Parties are in compliance with each of the financial
covenants set forth in Section 6.17 of the Credit Agreement.

 

This Officer’s Certificate may be validly executed and delivered by facsimile or
other electronic transmission, and a signature by facsimile or other electronic
transmission shall be as effective and binding as an original signature.

 

[Signature page to follow.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the party hereto has caused this Officer’s Certificate to be
executed as of the date first above written.

 

 

 

 

 

 

Name: [                          ]

 

Title: [                                       ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF
COMPLIANCE CERTIFICATE

 

HSBC Bank USA, National Association, as Administrative Agent

[Address]

[Address]

 

Dear Sirs,

 

Reference is made herein to that certain Sixth Amended and Restated Revolving
Credit Agreement, dated as of January 29, 2014 (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”), by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware (“Royal Gold” or the “Borrower”), as the borrower, HIGH
DESERT MINERAL RESOURCES, INC., a corporation organized and existing under the
laws of the State of Delaware, as a guarantor, RG EXCHANGECO INC., an
amalgamated corporation validly existing under the Canada Business Corporations
Act, as a guarantor, RG MEXICO, INC., a corporation organized and existing under
the laws of the State of Delaware, as a guarantor, those additional guarantors
identified as a “Guarantor” on the signature pages thereto and such additional
guarantors from time to time party thereto, as guarantors, those banks and
financial institutions identified as a “Lender” on the signature pages thereto
and such other banks or financial institutions as may from time to time become
parties thereto as lenders (collectively, the “Lenders”) and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association organized under the laws of
the United States, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

 

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Section [5.2(f)][6.1(d)] of the Credit Agreement.  Unless otherwise defined
herein, capitalized terms used in this Certificate have the meanings assigned to
such terms in the Credit Agreement.

 

The Borrower hereby certifies, represents and warrants to the Administrative
Agent that as at the fiscal quarter ending on                              ,
20          :

 

1.             The Leverage Ratio was                            . [(i) for the
two fiscal quarters immediately following the consummation of a Material
Permitted Acquisition, less than or equal to 4.0 to 1.0, and (ii) at all other
times, less than or equal to 3.5 to 1.0]

 

2.             The Consolidated Net Worth was
$                                             . [not less than an amount equal
to (i) 80% multiplied by (ii) the sum of (A) $1,600,000,000 plus (B) 50% of the
cumulative positive quarterly net income for the period beginning July 1, 2012
and ending with the most recently completed fiscal quarter for which financial
statements have been provided pursuant to Section 6.1(b) of the Credit
Agreement]

 

--------------------------------------------------------------------------------


 

The Borrower hereby certifies and warrants that, as of the date of this
Certificate, no Default or Event of Default has occurred and is continuing.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered to the Administrative Agent as of this                 day of
                                      20      .

 

 

ROYAL GOLD, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEXURE 1

 

Calculations

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF

RATIFICATION AND CONFIRMATION

 

THIS RATIFICATION AND CONFIRMATION (this “Ratification”), dated as of
                      , 20       , is made by Royal Gold, Inc., a corporation
organized and existing under the laws of Delaware (“Royal Gold” or the
“Borrower”), High Desert Mineral Resources, Inc., a corporation organized and
existing under the laws of Delaware (“High Desert”), and RG Mexico, Inc., a
corporation organized and existing under the laws of Delaware (“RG Mexico”), to
and in favor of HSBC Bank USA, National Association, a national banking
association organized under the laws of the United States (“HSBC”), as
Administrative Agent (as defined below), and each of the Lenders (as defined
below).

Recitals

 

A.            Reference is made to that certain Sixth Amended and Restated
Revolving Credit Agreement, dated as of January 29, 2014 (together with all
amendments, restatements, amendments and restatements, modifications, revisions,
increases, supplements, extensions, continuations, replacements or refinancings
from time to time in accordance with the terms thereof, the “Revolving Credit
Agreement”), by and among the Borrower, High Desert (a wholly-owned subsidiary
of Royal Gold), as a guarantor, RG Exchangeco Inc., an amalgamated corporation
validly existing under the Canada Business Corporations Act and wholly-owned
subsidiary of Royal Gold (“RG Exchangeco”), as a guarantor, RG Mexico (a
wholly-owned subsidiary of Royal Gold), as a guarantor, those additional
guarantors from time to time party thereto (collectively, the “Additional
Guarantors”), as guarantors (with each of High Desert, RG Exchangeco, RG Mexico
and the Additional Guarantors being individually referred to herein as a
“Guarantor” and collectively referred to herein as the “Guarantors”), those
banks and financial institutions identified as a “Lender” on the signature
pages thereto and such other banks or financial institutions as may from time to
time become parties thereto as lenders (individually, each a “Lender” and
collectively, the “Lenders”) and HSBC, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.  The parties thereto have
agreed to increase the Committed Amount available thereunder, to establish a new
Maturity Date of January 29, 2019, to otherwise amend, restate and modify that
certain Fifth Amended and Restated Revolving Credit Agreement dated as of
May 30, 2012 (as amended, modified, continued or restated prior to the date
hereof, the “Existing Agreement”) as provided in the Revolving Credit Agreement
and to continue the Obligations under and as defined in the Existing Agreement
as Obligations under and as defined in the Revolving Credit Agreement. 
Capitalized terms used, but not defined herein, shall have the meanings given
thereto in the Revolving Credit Agreement.

 

B.            The Revolving Credit Agreement continues the Obligations under and
as defined in the Existing Agreement as Obligations under and as defined in the
Revolving Credit Agreement and otherwise amends, restates and modifies the
Existing Agreement, which amended, restated and continued that certain Fourth
Amended and Restated Revolving Credit Agreement dated February 1, 2011, which
amended, restated and continued that certain Third Amended and Restated Loan
Agreement dated as of October 30, 2008, which amended, restated

 

--------------------------------------------------------------------------------


 

and continued that certain Second Amended and Restated Loan Agreement dated as
of January 5, 2007, which amended, restated and continued that certain Amended
and Restated Loan Agreement dated as of December 14, 2005, which amended,
restated and continued that certain  Loan Agreement dated as of December 18,
2000.

 

C.            The Borrower and certain of the Guarantors have granted and
delivered certain collateral security instruments to and in favor of the
Administrative Agent, for the benefit of all of the Lenders, pursuant to certain
Security Documents as further described in the Revolving Credit Agreement,
including each of those Security Documents described on Schedule 1 attached
hereto and incorporated herein by reference (collectively, the “US Security
Documents”).

 

D.            The Borrower and each Guarantor party hereto desire hereby to
confirm and ratify the US Security Documents, to confirm that the US Security
Documents extend to and benefit the Revolving Credit Agreement and all Notes
issued pursuant thereto, and to confirm that the US Security Documents are
continued and extended and remain in full force and effect in accordance with
their respective terms.

Agreement

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Ratification, Confirmation, Continuation and Extension.  The
Borrower and each Guarantor party hereto hereby: (a) acknowledge and confirm
that the Revolving Credit Agreement amends and restates the Existing Agreement,
including with respect to an increase in the Committed Amount available to the
Borrower and an extension of the Maturity Date, with the Revolving Credit
Agreement remaining in full force and effect; (b) ratify, confirm and continue
each of the US Security Documents to which each of them is a party, the
arrangements and agreements contained therein and the Liens granted thereby;
(c) acknowledge and agree that all security granted by any of them to the
Administrative Agent, for and on behalf of itself and the Lenders, including as
set forth in the US Security Documents, continues to be held by the
Administrative Agent on behalf and for the benefit of itself and the Lenders (or
any of them); (d) acknowledge and agree that the US Security Documents are
hereby continued and extended and remain in full force and effect in accordance
with their respective terms, and, without in any way impairing or derogating
from any of the mortgages, pledges, charges, assignments, security interests,
Liens and covenants contained therein or thereby constituted, are granted and
held as continuing collateral security for, and continue to apply to all
indebtedness, liabilities and Obligations howsoever arising or incurred under
the Existing Agreement, the Revolving Credit Agreement, the Notes and the other
Credit Documents; and (e) acknowledge and agree that the Administrative Agent
and the Lenders are relying on this Ratification in connection with entering
into the Revolving Credit Agreement and for purposes of providing Loans to the
Borrower under the Revolving Credit Agreement.

 

2.             Representations and Warranties.  Each of the Borrower and each
Guarantor party hereto hereby represents and warrants, to and for the benefit of
the Administrative Agent and each of the Lenders, that: (i) it has the corporate
power and authority, and the legal right, to

 

--------------------------------------------------------------------------------


 

execute and deliver this Ratification, (ii) this Ratification has been duly
authorized, executed and delivered by the Borrower and each such Guarantor,
(iii) no consent or authorization of any Governmental Authority or other Person
is required in connection with this Ratification, (iv) this Ratification
constitutes a legal, valid and binding obligation of the Borrower and each such
Guarantor, enforceable against each of them in accordance with its terms, (v) no
Default or Event of Default has occurred and is continuing or will occur as a
result of the consummation of the transactions contemplated by the Revolving
Credit Agreement, and (vi) the Recitals set forth above are true and correct in
all respects and Schedule 1 provides a true and correct description of the US
Security Documents.

 

3.             Further Assurances.  As and when requested to do so by the
Administrative Agent from time to time, the Borrower and each Guarantor party
hereto shall promptly execute and deliver to the Administrative Agent all
filings, confirmations, ratifications, amendments, certificates and other
documents and Instruments reasonably requested by the Administrative Agent for
the purpose of confirming, maintaining, continuing, protecting or perfecting the
US Security Documents, the Liens granted pursuant thereto, and the rights and
remedies of the Administrative Agent and the Lenders under each US Security
Document.  All such Instruments shall be properly completed, executed,
acknowledged, delivered and filed by the Borrower and each Guarantor party
hereto, as applicable, and shall be in form and substance reasonably
satisfactory to the Administrative Agent.  The Borrower and each Guarantor party
hereto shall promptly take all other actions reasonably requested by the
Administrative Agent in connection herewith and therewith.

 

4.             Miscellaneous Provisions.

 

(a)           All references to the US Security Documents, whether collectively
or individually, in any Credit Document or other Instrument shall hereafter be
deemed to refer to such US Security Documents as ratified, confirmed, continued
and extended hereby.  All references to the Existing Agreement in any US
Security Document shall hereafter be deemed to refer to the Revolving Credit
Agreement, and each such US Security Document is hereby amended so that each
reference to the Existing Agreement shall be a reference to the Revolving Credit
Agreement, mutatis mutandis.

 

(b)           This Ratification is a Credit Document.

 

(c)           Nothing contained herein shall be construed to release, terminate,
waive or act as a novation of, in whole or in part, any US Security Document or
any guaranty or Lien granted pursuant thereto.  This Ratification shall not be
construed as a waiver or amendment of any provision of any US Security Document
or for any other purpose, except as expressly set forth herein, or as a consent
to any other, further or future action on the part of the Borrower or any
Guarantor party hereto that would require the waiver or consent of the
Administrative Agent or the Lenders.

 

(d)           The execution, delivery and effectiveness of this Ratification
shall not operate or be deemed to operate as a waiver of, or limitation on, or
to otherwise prejudice, any rights, powers or remedies of the Administrative
Agent or any Lender under any Credit Document.

 

--------------------------------------------------------------------------------


 

(e)           The Borrower and the Guarantors party hereto acknowledge and
confirm that each such Guarantor is a direct or indirect wholly-owned subsidiary
of the Borrower.  The Borrower and the Guarantors party hereto are engaged in
related businesses and are integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct, tangible and immediate
impact on the success of each such Guarantor.  Each Guarantor party hereto will
derive substantial direct and indirect benefit from the extension of credit to
the Borrower under the Revolving Credit Agreement and from the transactions
contemplated by the Revolving Credit Agreement.  Each Guarantor party hereto
hereby waives any right to revoke its Guaranty or any Lien granted by it, and
each such Guarantor further acknowledges that its Guaranty and the US Security
Documents are continuing in nature and apply to all of the Obligations, whether
existing now or in the future.  Each Guarantor party hereto has knowingly and
expressly waived certain rights and defenses as set forth in its Guaranty and
the US Security Documents in contemplation of the benefits that it will receive.

 

(f)            This Ratification shall be governed by, construed and interpreted
in accordance with the laws of the State of New York (excluding the choice of
law rules thereof, other than section 5-1401 of the New York Obligations Law),
except to the extent that the validity or perfection of the security interests
granted pursuant to any US Security Document is governed by the laws of a
jurisdiction other than New York.

 

(g)           This Ratification may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  This Ratification may be validly
executed and delivered by facsimile, portable document format (.pdf) or other
electronic transmission, and a signature by facsimile, portable document format
(.pdf) or other electronic transmission shall be as effective and binding as
delivery or a manually executed original signature.

 

(h)           This Ratification shall be binding upon and inure to the benefit
of the Administrative Agent and each of the Lenders and their respective
successors and assigns.

 

****************

 

remainder of this page intentionally blank

 

*****************

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Ratification to be
executed by a duly authorized officer as of the date first above written.

 

 

ROYAL GOLD, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HIGH DESERT MINERAL RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

RG MEXICO, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Ratification and Confirmation Signature Page]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

US Security Documents

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF

INCREMENTAL INCREASE JOINDER AGREEMENT

 

THIS INCREMENTAL INCREASE JOINDER AGREEMENT (this “Agreement”), dated as of
             , 20  , is by and between                      , a
                       (the “Joining Party”), ROYAL GOLD, INC., a corporation
organized and existing under the laws of the State of Delaware (“Royal Gold” or
the “Borrower”), the Guarantors (as defined below), and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States (“HSBC Bank”), in its capacity as Administrative Agent (as defined
below) under that certain Sixth Amended and Restated Revolving Credit Agreement,
dated as of January 29, 2014 (together with all amendments, restatements,
amendments and restatements, modifications, revisions, increases, supplements,
extensions, continuations, replacements or refinancings from time to time in
accordance with the terms thereof, the “Credit Agreement”), by and among Royal
Gold, as the borrower, HIGH DESERT MINERAL RESOURCES, INC., a corporation
organized and existing under the laws of the State of Delaware (“High Desert”),
as a guarantor, RG EXCHANGECO INC., an amalgamated corporation validly existing
under the Canada Business Corporations Act (“RG Exchangeco”), as a guarantor, RG
MEXICO, INC., a corporation organized and existing under the laws of the State
of Delaware (“RG Mexico”), as a guarantor, those additional guarantors from time
to time party thereto (collectively, the “Additional Guarantors”), as guarantors
(with each of High Desert, RG Exchangeco, RG Mexico and the Additional
Guarantors being collectively referred to herein as the “Guarantors”), those
banks and financial institutions identified as a “Lender” on the signature
pages thereto and such other banks or financial institutions as may from time to
time become parties thereto as lenders (individually, each a “Lender” and
collectively, the “Lenders”) and HSBC Bank, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.  Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.

 

The Joining Party hereby agrees as follows with the Administrative Agent, the
Borrower and the Guarantors:

 

1.             The Joining Party hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the Joining Party will be deemed to be a
party to the Credit Agreement as an “Additional Incremental Lender” for all
purposes of the Credit Agreement  and hereby agrees to a Commitment of
                                         Dollars ($            ).  The Joining
Party shall have all of the rights and obligations of an Additional Incremental
Lender thereunder as if it had executed the Credit Agreement on the date hereof,
and the Joining Party shall be bound by the provisions of the Credit Agreement
as of the date hereof.  The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement.

 

2.             The Joining Party acknowledges and confirms that (i) it has
received a copy of the Credit Agreement and the

 

--------------------------------------------------------------------------------


 

schedules and exhibits thereto, each other Credit Document and the schedules and
exhibits thereto and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement, (ii) it has made the decision to enter into this Agreement, become an
Additional Incremental Lender and make its Commitment based on its own credit
analysis and decision, without reliance on the Administrative Agent or any other
Lender, (iii) it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iv) it appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf under the Credit Agreement and other Credit
Documents, and to exercise such powers and to perform such duties, as are
specifically delegated to or required of the Administrative Agent by the terms
thereof, together with such other powers as are reasonably incidental thereto,
(v) it agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as an Additional Incremental Lender, (vi) it specifies as its
address for payments and notices the office set forth beneath its name on its
signature page hereto and (vii) it has full power and authority, and has taken
all actions necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and to become an Additional Incremental
Lender.

 

3.             Contemporaneously with the execution of this Agreement, the
Joining Party shall deliver to the Administrative Agent a Lender’s
Administrative Agent Details Schedule pursuant to Section 2.15(d) of the Credit
Agreement.

 

4.             The Borrower and the Guarantors confirm that all of their
obligations under the Credit Agreement and other Credit Documents are, and upon
the Joining Party becoming an Additional Incremental Lender, shall continue to
be, in full force and effect.

 

5.             Each of the Borrower, the Guarantors and the Joining Party agrees
that at any time and from time to time, upon the written request of the
Administrative Agent, it will execute and deliver such further agreements,
certificates, documents and instruments and do such further acts and things as
the Administrative Agent may reasonably request in order to effect the purposes
of this Agreement.

 

6.             This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.             This Agreement shall be governed by, construed and interpreted in
accordance with the laws of the State of New York (excluding the choice of law
rules thereof, other than section 5-1401 of the New York Obligations Law).

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each of the Borrower, each of the Guarantors and the Joining
Party has caused this Agreement to be duly executed by its authorized officer,
and the Administrative Agent, for the benefit of the Lenders, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

 

BORROWER:

ROYAL GOLD, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

HIGH DESERT MINERAL RESOURCES, INC.,

 

a Delaware Corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

RG EXCHANGECO INC.,

 

a Canadian corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RG MEXICO, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

JOINING PARTY:

 

[                                              ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Sixth Amended and Restated Revolving
Credit Agreement, dated as of January 29, 2014 (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”), by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware, as the borrower (the “Borrower”), HIGH DESERT MINERAL
RESOURCES, INC., a corporation organized and existing under the laws of the
State of Delaware, as a guarantor, RG EXCHANGECO INC., an amalgamated
corporation validly existing under the Canada Business Corporations Act, as a
guarantor, RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor, those additional guarantors identified
as a “Guarantor” on the signature pages thereto and such additional guarantors
from time to time party thereto, as guarantors, those banks and financial
institutions identified as a “Lender” on the signature pages thereto and such
other banks or financial institutions as may from time to time become parties
thereto as lenders (collectively, the “Lenders”) and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.  Unless otherwise defined herein, capitalized terms
used in this Certificate have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this U.S. Tax Compliance Certificate (this “Certificate”),
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent (10%) shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished each of the Administrative Agent and the Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN.  By
executing this Certificate, the undersigned agrees that (1) if the information
provided on this Certificate changes, the undersigned shall promptly so inform
each of the Borrower and the Administrative Agent in writing, and (2) the
undersigned shall have at all times furnished each of the Borrower and the
Administrative Agent with a properly completed and currently effective U.S. Tax
Compliance Certificate in either the calendar year in which each payment is to
be made to the undersigned, or in either of the two calendar years preceding
such payments.

 

[Signature page to follow.]

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

Title:

 

 

Date:            , 20  

 

--------------------------------------------------------------------------------


 

EXHIBIT M-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Sixth Amended and Restated Revolving
Credit Agreement, dated as of January 29, 2014 (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”), by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware, as the borrower (the “Borrower”), HIGH DESERT MINERAL
RESOURCES, INC., a corporation organized and existing under the laws of the
State of Delaware, as a guarantor, RG EXCHANGECO INC., an amalgamated
corporation validly existing under the Canada Business Corporations Act, as a
guarantor, RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor, those additional guarantors identified
as a “Guarantor” on the signature pages thereto and such additional guarantors
from time to time party thereto, as guarantors, those banks and financial
institutions identified as a “Lender” on the signature pages thereto and such
other banks or financial institutions as may from time to time become parties
thereto as lenders (collectively, the “Lenders”) and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.  Unless otherwise defined herein, capitalized terms
used in this Certificate have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this U.S. Tax
Compliance Certificate (this “Certificate”), (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this Certificate, the
undersigned agrees that (1) if the information provided on this Certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective U.S. Tax Compliance Certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[Signature page to follow.]

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

Title:

 

 

Date:            , 20  

 

--------------------------------------------------------------------------------


 

EXHIBIT M-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Sixth Amended and Restated Revolving
Credit Agreement, dated as of January 29, 2014 (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”), by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware, as the borrower (the “Borrower”), HIGH DESERT MINERAL
RESOURCES, INC., a corporation organized and existing under the laws of the
State of Delaware, as a guarantor, RG EXCHANGECO INC., an amalgamated
corporation validly existing under the Canada Business Corporations Act, as a
guarantor, RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor, those additional guarantors identified
as a “Guarantor” on the signature pages thereto and such additional guarantors
from time to time party thereto, as guarantors, those banks and financial
institutions identified as a “Lender” on the signature pages thereto and such
other banks or financial institutions as may from time to time become parties
thereto as lenders (collectively, the “Lenders”) and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.  Unless otherwise defined herein, capitalized terms
used in this Certificate have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this U.S. Tax Compliance
Certificate (this “Certificate”), (ii) its direct or indirect partners/members
are the sole beneficial owners of such participation, (iii) with respect to such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this Certificate, the undersigned agrees that (1) if
the information provided on this Certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective U.S. Tax Compliance

 

--------------------------------------------------------------------------------


 

Certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature page to follow.]

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

Title:

 

 

Date:            , 20  

 

--------------------------------------------------------------------------------


 

EXHIBIT M-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Sixth Amended and Restated Revolving
Credit Agreement, dated as of January 29, 2014 (together with all amendments,
restatements, amendments and restatements, modifications, revisions, increases,
supplements, extensions, continuations, replacements or refinancings from time
to time in accordance with the terms thereof, the “Credit Agreement”), by and
among ROYAL GOLD, INC., a corporation organized and existing under the laws of
the State of Delaware, as the borrower (the “Borrower”), HIGH DESERT MINERAL
RESOURCES, INC., a corporation organized and existing under the laws of the
State of Delaware, as a guarantor, RG EXCHANGECO INC., an amalgamated
corporation validly existing under the Canada Business Corporations Act, as a
guarantor, RG MEXICO, INC., a corporation organized and existing under the laws
of the State of Delaware, as a guarantor, those additional guarantors identified
as a “Guarantor” on the signature pages thereto and such additional guarantors
from time to time party thereto, as guarantors, those banks and financial
institutions identified as a “Lender” on the signature pages thereto and such
other banks or financial institutions as may from time to time become parties
thereto as lenders (collectively, the “Lenders”) and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.  Unless otherwise defined herein, capitalized terms
used in this Certificate have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this U.S. Tax Compliance Certificate (this “Certificate”), (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to the Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent (10%) shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished each of the Administrative Agent and the Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this Certificate, the undersigned agrees that
(1) if the information provided on this Certificate changes, the undersigned
shall promptly so inform each of the Administrative Agent and the Borrower in
writing and (2) the undersigned shall have at all times furnished each of the

 

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower with a properly completed and currently
effective U.S. Tax Compliance Certificate in either the calendar year in which
each payment is to be made to the undersigned, or in either of the two calendar
years preceding such payments.

 

[Signature page to follow.]

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

Title:

 

 

Date:            , 20  

 

--------------------------------------------------------------------------------